

Exhibit 10.1
LOAN AGREEMENT
Dated as of September 10, 2013
Between
ASHFORD PIER HOUSE LP,
as Borrower
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Lender





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


Article I –DEFINITIONS; PRINCIPLES OF CONSTRUCTION.1
Section 1.1Definitions    1
Section 1.2Principles of Construction    46
Article II –GENERAL TERMS47
Section 2.1Loan Commitment; Disbursement to Borrower    47
2.1.1Agreement to Lend and Borrow    47
2.1.2Single Disbursement to Borrower    47
2.1.3The Note, Mortgage and Loan Documents    47
2.1.4Use of Proceeds    47
Section 2.2Interest Rate    47
2.2.1Interest Rate    47
2.2.2Interest Calculation    47
2.2.3Determination of Interest Rate    48
2.2.4Additional Costs    50
2.2.5Default Rate    50
2.2.6Usury Savings    50
2.2.7Interest Rate Cap Agreement    50
Section 2.3Loan Payment    52
2.3.1Monthly Debt Service Payments    52
2.3.2Payments Generally    52
2.3.3Payment on Maturity Date    53
2.3.4Late Payment Charge    54
2.3.5Method and Place of Payment    54
Section 2.4Prepayments    54
2.4.1Voluntary Prepayments    54
2.4.2Mandatory Prepayments    55
2.4.3Prepayments After Default    55
2.4.4Intentionally Omitted    55
2.4.5Extension Prepayment    55
2.4.6Debt Yield Cure Actions    56

- i -



--------------------------------------------------------------------------------



Section 2.5Release of Property    59
2.5.1Release of the Property Upon Payment in Full    59
Section 2.6Lockbox Account/Cash Management    62
2.6.1Lockbox Account    62
2.6.2Cash Management Account    63
2.6.3Payments Received Under the Cash Management Agreement    64
Section 2.7Withholding Taxes    64
Article III –CONDITIONS PRECEDENT67
Section 3.1Conditions Precedent to Closing    67
Article IV –REPRESENTATIONS AND WARRANTIES68
Section 4.1Borrower Representations    68
4.1.1Organization    68
4.1.2Proceedings    68
4.1.3No Conflicts    68
4.1.4Litigation    69
4.1.5Agreements    69
4.1.6Title    69
4.1.7Solvency    70
4.1.8Full and Accurate Disclosure    70
4.1.9No Plan Assets    70
4.1.10Compliance    71
4.1.11Financial Information    71
4.1.12Condemnation    71
4.1.13Federal Reserve Regulations    71
4.1.14Utilities and Public Access    72
4.1.15Not a Foreign Person    72
4.1.16Separate Lots    72
4.1.17Assessments    72
4.1.18Enforceability    72
4.1.19No Prior Assignment    72
4.1.20Insurance    72
4.1.21Use of Property    73
4.1.22Certificate of Occupancy; Licenses    73

- ii -



--------------------------------------------------------------------------------



4.1.23Flood Zone    73
4.1.24Physical Condition    73
4.1.25Boundaries    73
4.1.26Leases    73
4.1.27Survey    74
4.1.28Inventory    74
4.1.29Filing Fees and Recording Taxes    74
4.1.30Special Purpose Entity/Separateness    75
4.1.31Management Agreement    75
4.1.32Illegal Activity    75
4.1.33No Change in Facts or Circumstances; Disclosure    76
4.1.34Investment Company Act    76
4.1.35Embargoed Person    76
4.1.36Principal Place of Business; State of Organization    76
4.1.37Environmental Representations and Warranties    76
4.1.38Cash Management Account    78
4.1.39Intentionally Omitted    79
4.1.40Underwriting (“Backward”) Representations    79
4.1.41Operating Lease    80
4.1.42Submerged Land Lease    80
Section 4.2Survival of Representations    81
Article V –BORROWER COVENANTS81
Section 5.1Affirmative Covenants    81
5.1.1Existence; Compliance with Legal Requirements    81
5.1.2Taxes and Other Charges    82
5.1.3Litigation    83
5.1.4Access to the Property    83
5.1.5Notice of Default    83
5.1.6Cooperate in Legal Proceedings    83
5.1.7Perform Loan Documents    83
5.1.8Award and Insurance Benefits    83
5.1.9Further Assurances    84
5.1.10Principal Place of Business, State of Organization    84

- iii -



--------------------------------------------------------------------------------



5.1.11Financial Reporting    85
5.1.12Business and Operations    87
5.1.13Title to the Property    87
5.1.14Costs of Enforcement    88
5.1.15Estoppel Statement    88
5.1.16Loan Proceeds    88
5.1.17Performance by Borrower    88
5.1.18Confirmation of Representations    88
5.1.19Environmental Covenants    89
5.1.20Leasing Matters    91
5.1.21Alterations    92
5.1.22Intentionally Omitted    93
5.1.23Embargoed Person    93
5.1.24Operation of Property    93
5.1.25Intentionally Omitted    94
5.1.26Operating Lease    95
5.1.27Submerged Land Lease    95
Section 5.2Negative Covenants    95
5.2.1Operation of the Property    96
5.2.2Liens    96
5.2.3Dissolution    96
5.2.4Change In Business    97
5.2.5Debt Cancellation    97
5.2.6Zoning    97
5.2.7No Joint Assessment    97
5.2.8Intentionally Omitted    97
5.2.9ERISA    97
5.2.10Transfers    98
5.2.11Operating Lease    102
Article VI –INSURANCE; CASUALTY; CONDEMNATION;103
Section 6.1Insurance    103
Section 6.2Casualty    107
Section 6.3Condemnation    107

- iv -



--------------------------------------------------------------------------------



Section 6.4Restoration    108
Article VII –RESERVE FUNDS112
Section 7.1Required Repairs    112
7.1.1Deposits    112
7.1.2Release of Required Repair Funds    113
Section 7.2Tax and Insurance Escrow Fund    113
Section 7.3Replacements and Replacement Reserve Fund    114
7.3.1Replacement Reserve Fund    115
7.3.2Intentionally Omitted    115
7.3.3Disbursements from Replacement Reserve Account    116
7.3.4Performance of Replacements    118
7.3.5Failure to Make Replacements    120
7.3.6Balance in the Replacement Reserve Account    121
Section 7.4Intentionally Omitted    121
Section 7.5Excess Cash Flow Reserve Fund    121
7.5.1Deposits to Excess Cash Flow Reserve Fund    121
7.5.2Release of Excess Cash Flow Reserve Funds    121
Section 7.6Reserve Funds, Generally    122
Article VIII –DEFAULTS123
Section 8.1Event of Default    123
Section 8.2Remedies    127
Section 8.3Remedies Cumulative; Waivers    128
Article IX –SPECIAL PROVISIONS129
Section 9.1Securitization    129
9.1.1Sale of Notes and Securitization    129
9.1.2Securitization Costs    130
Section 9.2Securitization Cooperation    132
Section 9.3Exculpation    132
Section 9.4Matters Concerning Manager    136
Section 9.5Servicer    136
Section 9.6Matters Concerning Franchisor    137
Article X –MISCELLANEOUS137
Section 10.1Survival    137

- v -



--------------------------------------------------------------------------------



Section 10.2Lender’s Discretion    137
Section 10.3Governing Law    137
Section 10.4Modification, Waiver in Writing    139
Section 10.5Delay Not a Waiver    139
Section 10.6Notices    139
Section 10.7Trial by Jury    140
Section 10.8Headings    140
Section 10.9Severability    141
Section 10.10Preferences    141
Section 10.11Waiver of Notice    141
Section 10.12Remedies of Borrower    141
Section 10.13Expenses; Indemnity    141
Section 10.14Schedules Incorporated    143
Section 10.15Offsets, Counterclaims and Defenses    143
Section 10.16No Joint Venture or Partnership; No Third Party
Beneficiaries    143
Section 10.17Publicity    143
Section 10.18Waiver of Marshalling of Assets    144
Section 10.19Waiver of Counterclaim    144
Section 10.20Conflict; Construction of Documents; Reliance    144
Section 10.21Brokers and Financial Advisors    145
Section 10.22Prior Agreements    145
Section 10.23Joint and Several Liability    145
Section 10.24Certain Additional Rights of Lender (VCOC)    145



- vi -



--------------------------------------------------------------------------------





SCHEDULES
Schedule I    –    Leases
Schedule II    –    Required Repairs
Schedule III    –    Organizational Chart of Borrower
Schedule IV    –    Form of Completion Guaranty
Schedule V    –    Qualified Franchisors and Acceptable Related Flags
Schedule VI    –    Qualified Prime Transfer – Required Assets



- vii -



--------------------------------------------------------------------------------



LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of September 10, 2013 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (“Lender”), and ASHFORD
PIER HOUSE LP, a Delaware limited partnership, having its principal place of
business at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254 (“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:



1

--------------------------------------------------------------------------------



Article I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Acceptable Counterparty” shall mean a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (a) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (i) (x) a long-term unsecured debt rating of not less than “A” by S&P
and a short-term senior unsecured debt rating of at least “A-1” from S&P or
(y) if no short-term debt rating exists, a long-term senior unsecured debt
rating of at least “A+” from S&P, (ii)(x) a long-term unsecured debt rating of
not less than “A2” from Moody’s and a short-term senior unsecured debt rating of
at least “P1” from Moody’s or (y) if no short-term debt rating exists, a
long-term senior unsecured debt rating of at least “A1” from Moody’s,
and (iii) a long-term unsecured debt rating of at least “A” (and not on “Rating
Watch Negative”) from Fitch and short-term unsecured debt rating of at least
“F1” (and not on “Rating Watch Negative”) from Fitch, or (b) is otherwise
acceptable to the Approved Rating Agencies, as evidenced by a Rating Agency
Confirmation to the effect that such counterparty shall not cause a downgrade,
withdrawal or qualification of the ratings assigned, or to be assigned, to the
Securities or any class thereof in any Securitization.
“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender which meets all Rating Agency
requirements from counsel reasonably acceptable to Lender.
“Affiliate” shall mean, as to any Person, any other Person that, (a) directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or (b) is a director (other than an Independent Director) or officer
of such Person.
“Affiliated Management Agreement” shall mean the Management Agreement with
Manager if Manager is an Affiliated Manager.
“Affiliated Manager” shall mean a Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest. Notwithstanding the foregoing, Borrower and Lender acknowledge and
agree that, as of the date hereof, Remington is an Affiliated Manager.
“Agent” shall mean Wells Fargo Bank, National Association, a banking association
chartered under the laws of the United States of America, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.
“AHLP” shall mean Ashford Hospitality Limited Partnership, a Delaware limited
partnership, collectively with its successors.
“AHP” shall mean Ashford Hospitality Prime, Inc., a Maryland corporation,
collectively with its successors.

- 2 -



--------------------------------------------------------------------------------



“AHP Corporate Financing” shall mean any credit facilities entered into among
AHPLP and certain of its Affiliates and Bank of America, N.A. as administrative
agent for the lenders party thereto from time to time (as amended, refinanced or
replaced from time to time), provided, that, (a) at the time of the Qualified
Prime Transfer (to the extent any such credit facilities have already been
entered into) and/or at the time such credit facilities are entered into (to the
extent such credit facilities are entered into after the Qualified Prime
Transfer), (i) each such lender (and any such administrative agent) is then an
institutional lender, and (ii) the value of AHPLP’s indirect equity interest in
the Property (if any direct or indirect equity interests in any one or more
Restricted Parties are pledged as collateral for the AHP Corporate Financing)
does not, in the aggregate, represent more than twenty-five percent (25%) of the
value of all collateral to be pledged, encumbered, granted or otherwise assigned
or given as collateral for the AHP Corporate Financing; or (b) at the time of
any refinance, replacement or amendment that in each case results in a release
of any material collateral therefor, the value of AHPLP’s indirect equity
interest in the Property (if any direct or indirect equity interests in any one
or more Restricted Parties are pledged as collateral for the AHP Corporate
Financing after giving effect to such refinance, replacement or amendment) does
not, in the aggregate, represent more than twenty-five percent (25%) of the
value of all collateral to be pledged, encumbered, granted or otherwise assigned
or given as collateral for the AHP Corporate Financing after giving effect to
such refinance, replacement or amendment, as reasonably determined by Borrower).
“AHP Corporate Pledge Entities” shall mean AHP, Ashford Prime OP General Partner
LLC, a Delaware limited liability company, Ashford Prime OP Limited Partner LLC,
a Delaware limited liability company, Ashford Prime TRS Corporation, and AHPLP
(and the respective successors of any of the foregoing).
“AHPLP” shall mean Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership, collectively with its successors.
“AHT” shall mean Ashford Hospitality Trust, Inc., a Maryland corporation,
collectively with its successors.
“AHT Corporate Pledge Entities” shall mean AHT; Ashford OP General Partner LLC,
a Delaware limited liability company; Ashford OP Limited Partner LLC, a Delaware
limited liability company; Ashford TRS Corporation; AHLP and AHPLP (and the
respective successors of any of the foregoing).
“AHT Existing Corporate Financing” shall mean those certain credit facilities
extended to AHLP and certain of its Affiliates pursuant to that certain Credit
Agreement dated as of September 26, 2011, by and among AHLP, such Affiliates of
AHLP, and KeyBank, National Association, as administrative agent for the lenders
party thereto from time to time (as amended, refinanced or replaced from time to
time, provided, that, at the time of any such refinance, replacement or
amendment that in each case results in a release of any material collateral
therefor, the value of the Property owned by any one or more Restricted Parties
(if any direct or indirect equity interests in any one or more Restricted
Parties are pledged as collateral for the AHT Existing Corporate Financing after
giving effect to such refinance, replacement or amendment) do not, in the
aggregate, represent more than ten percent (10%) of the value of all collateral
to be pledged,

- 3 -



--------------------------------------------------------------------------------



encumbered, granted or otherwise assigned or given as collateral for the AHT
Existing Corporate Financing after giving effect to such refinance, replacement
or amendment, as reasonably determined by Borrower).
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and
Morningstar or any other nationally-recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.
“Assignment of Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(a) hereof.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, executed and delivered by
Borrower to Lender as security for the Loan and encumbering the Property, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Assignment of Management Agreement” shall mean (a) that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower, Operating Company and Remington Manager, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, and (b) the assignment of management agreement and subordination
of management fees required to be delivered by Borrower to Lender in connection
with a Replacement Management Agreement.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal, state,
local or foreign bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or any other Federal,
state, local or foreign bankruptcy or insolvency law or soliciting or causing to
be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal, state, local or foreign
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property; or (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due or to take action in furtherance of any of the foregoing.

- 4 -



--------------------------------------------------------------------------------



“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
“Breakage Costs” shall have the meaning set forth in Section 2.2.3(g) hereof.
“Broker” shall have the meaning set forth in Section 10.21 hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).
“Cash Management Account” shall have the meaning set forth in Section 2.6.2
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Operating Company, Senior
Mezzanine Borrower, Junior Mezzanine Borrower, Lender, Senior Mezzanine Lender,
Junior Mezzanine Lender, Manager and Agent, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default; (b) a
Senior Mezzanine Loan Default, (c) a Junior Mezzanine Loan Default, (d) any
Bankruptcy Action of Borrower, Operating Company or Manager (provided, however,
that, no Cash Sweep Event shall be deemed to have occurred solely as a result of
a Bankruptcy Action with respect to Manager if (i) such Bankruptcy Action is
involuntary and neither Borrower, any Affiliated Manager nor any affiliate of
Borrower or any Affiliated Manager has colluded with or assisted in such
involuntary filing, and (ii) within sixty (60) days of the date such Bankruptcy
Action occurs (A) such Bankruptcy Action is discharged or dismissed, or
(B) Borrower replaces such Manager with a Qualified Manager pursuant to a
Replacement Management Agreement); or (e) a Debt Yield Trigger Event.

- 5 -



--------------------------------------------------------------------------------



“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by the occurrence of a Debt Yield Trigger Event, (i) the achievement of the
applicable Required Cash Sweep Cure Debt Yield for two consecutive quarters, or
(ii) Borrower effects a Debt Yield Cure Action, (b) if the Cash Sweep Event is
caused by an Event of Default, the acceptance by Lender of a cure of such Event
of Default (which cure Lender is not obligated to accept and may reject or
accept in its sole and absolute discretion), (c) if the Cash Sweep Event is
caused by a Senior Mezzanine Loan Default, the acceptance by Senior Mezzanine
Lender of a cure of such Senior Mezzanine Loan Default (which cure Senior
Mezzanine Lender is not obligated to accept and may reject or accept in its sole
and absolute discretion), (d) if the Cash Sweep Event is caused by a Junior
Mezzanine Loan Default, the acceptance by Junior Mezzanine Lender of a cure of
such Junior Mezzanine Loan Default (which cure Junior Mezzanine Lender is not
obligated to accept and may reject or accept in its sole and absolute
discretion, or (c) if the Cash Sweep Event is caused by a Bankruptcy Action of
Manager, if Borrower or Operating Company, as the case may be, replaces such
Manager with a Qualified Manager under a Replacement Management Agreement;
provided, however, that such Cash Sweep Event Cure set forth in this definition
shall not be given effect unless and until (i) all other Cash Sweep Events that
have occurred shall then have been cured, and (ii) Borrower having paid all of
Lender’s reasonable expenses incurred in connection with such Cash Sweep Event
Cure including, reasonable attorney’s fees and expenses. In no event shall a
Cash Sweep Event Cure occur with respect to any Cash Sweep Event caused in whole
or in part by a Bankruptcy Action of Borrower or Operating Company.
“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Casualty/Condemnation Prepayment” shall have the meaning set forth in Section
6.4(e) hereof.
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.
“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Completion Guaranty” shall mean an indemnity agreement in the form attached
hereto as Schedule IV.

- 6 -



--------------------------------------------------------------------------------



“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Section 2.7
Taxes or branch profits Section 2.7 Taxes.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment and Breakage Costs) due to Lender in respect of the Loan
under the Note, this Agreement, the Mortgage or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time, the
scheduled interest payments then due under this Agreement and the Note.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
(a)    the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees and franchise fees (if the Property is subject to a Franchise
Agreement) incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds, less (A) management fees equal to the
greater of (1) assumed management fees of three percent (3%) of Gross Income
from Operations and (2) the actual management fees incurred, (B) franchise fees
for the Property if the Property is subject to a Franchise Agreement equal to
the greater of (1) assumed franchise fees of three percent (3%) of Gross Income
from Operations and (2) the actual franchise fees incurred, and (C) Replacement
Reserve Fund Monthly Deposits; and
(b)    the denominator is the aggregate Debt Service, Senior Mezzanine Debt
Service and Junior Mezzanine Debt Service for such period (net of any payments
made to Borrower pursuant to any Interest Rate Cap Agreement, to Senior
Mezzanine Borrower pursuant to any Senior Mezzanine Interest Rate Cap Agreement
and to Junior Mezzanine Borrower pursuant to any Junior Mezzanine Interest Rate
Cap Agreement).

- 7 -



--------------------------------------------------------------------------------



“Debt Yield” shall mean, as of any date of determination, the percentage
obtained by dividing:
(a)    Net Operating Income (excluding interest on credit accounts and using
annualized operating expenses for any recurring expenses not paid monthly (e.g.,
Taxes and Insurance Premiums)) for an applicable period as set forth in the
statements required hereunder, without deduction for (i) actual management fees
and franchise fees (if the Property is subject to a Franchise Agreement)
incurred in connection with the operation of the Property, or (ii) amounts paid
to the Reserve Funds, less (A) management fees equal to the greater of
(1) assumed management fees of three percent (3%) of Gross Income from
Operations and (2) the actual management fees incurred, (B) franchise fees equal
to the greater of (1) assumed franchise fees for the Property if the Property is
subject to a Franchise Agreement of three percent (3%) of Gross Income from
Operations and (2) the actual franchise fees incurred, and (C) Replacement
Reserve Fund Monthly Deposits; and
(b)    the sum of the outstanding principal balances of (i) the Loan and
(ii) the Mezzanine Loans.
“Debt Yield Cure Action” shall mean each of (a) the prepayment of a portion of
the outstanding principal balance of the Loan and the Mezzanine Loan in
accordance with Section 2.4.6(a) hereof, (b) the making of a deposit into the
Debt Yield Cure Fund in accordance with Section 2.4.6(b) hereof, or (c) the
delivery of a Debt Yield Cure LOC in accordance with Section 2.4.6(c) hereof.
“Debt Yield Cure Fund” shall have the meaning set forth in Section 2.4.6 hereof.
“Debt Yield Cure LOC” shall have the meaning set forth in Section 2.4.6 hereof.
“Debt Yield Cure Payment” shall have the meaning set forth in Section 2.4.6
hereof.
“Debt Yield Trigger Event” shall mean the Debt Yield, as determined by Lender on
the last day of any quarter of a Fiscal Year based upon the trailing twelve (12)
month period immediately preceding the date of determination, and after giving
effect to any Debt Yield Cure Action made pursuant to Section 2.4.6 of this
Agreement, less than (a) if determined on any date that is prior to the First
Extended Date, six and nine-tenths percent (6.90%), (b) if determined on any
date that is on or after the First Extended Date but prior to the Second
Extended Date, eight and one quarter percent (8.25%), and (c) if determined on
or after the Second Extended Date, eight and one-half percent (8.50%).
“Deemed Approval Standard” shall mean, with respect to any applicable request
for approval, which applicable approval shall not be unreasonably withheld,
conditioned or delayed and which shall be deemed given provided that (i) no
Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of any deemed approval),
(ii) Borrower shall have sent Lender a written request for approval with respect
to such matter in accordance with the applicable terms and conditions hereof
(the “Initial Notice”), which such Initial Notice shall have been (A)
accompanied by any and all information and documentation

- 8 -



--------------------------------------------------------------------------------



relating thereto as may be reasonably required in order to approve or disapprove
such matter (the “Approval Information”) and (B) marked in bold lettering with
the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN
THE UNDERSIGNED AND LENDER” and the envelope containing the Initial Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; (iii) Lender shall have
failed to respond to the Initial Notice within the aforesaid ten (10) Business
Day time-frame; (iv) Borrower shall have submitted a second request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Second Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and
(v) Lender shall have failed to respond to the Second Notice within the
aforesaid five (5) Business Day time-frame. Borrower covenants and agrees to
promptly reimburse Lender for all of its reasonable, out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred in
connection with such request (whether the requested item is approved or
disapproved). For purposes of clarification, Lender requesting additional and/or
clarified information, in addition to approving or denying any request (in whole
or in part), shall be deemed a response by Lender for purposes of the foregoing,
and the aforesaid (10) Business Day or (5) Business Day time-frame, as
applicable, shall be reset upon the subsequent delivery to Lender of such
additional and/or clarified information.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.
“Determination Date” shall mean, with respect to each Interest Period, the date
that is two (2) London Business Days prior to the commencement date of such
Interest Period.
“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or the Rating Agencies in connection
with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition

- 9 -



--------------------------------------------------------------------------------



of Eligible Institution or (b) a segregated trust account or accounts maintained
with a federal or state chartered depository institution or trust company acting
in its fiduciary capacity that has a Moody’s rating of at least “Baa3” and
which, in the case of a state chartered depository institution or trust company,
is subject to regulations substantially similar to 12 C.F.R. §9.10(b), having in
either case a combined capital and surplus of at least $50,000,000.00 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean any of (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P and “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P and “Aa3” by
Moody’s), (b) each of JPMorgan Chase Bank, National Association and Bank of
America, National Association, provided that the rating by S&P and the other
Approved Rating Agencies for the short term unsecured debt obligations or
commercial paper and long term unsecured debt obligations of the same does not
decrease below the ratings set forth in subclause (a) hereof or (c) with respect
to the Lockbox Account only, First State Bank of the Florida Keys, provided that
there is no material adverse change in the financial condition of such bank or
such bank’s ability to carry out its business in the ordinary course.
“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Principal, Operating Company or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan made by the Lender is
in violation of law.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including

- 10 -



--------------------------------------------------------------------------------



but not limited to Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act. Environmental Law also
includes, but is not limited to, any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law: conditioning transfer of property upon a negative declaration or other
approval of a Governmental Authority of the environmental condition of the
Property; requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property; or imposing conditions or requirements in connection
with permits or other authorization for lawful activity, relating to causes of
action related to Releases of Hazardous Substances in respect of the Property;
or relating to wrongful death, personal injury, or property or other damage in
connection with any Releases of Hazardous Substances in respect of the Property.
“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.
“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.
“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.5 hereof.
“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.5
hereof.
“Excess Costs” shall have the meaning set forth in Section 5.1.21(a) hereof.
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.
“Excluded Taxes” means any of the following Section 2.7 Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Section 2.7 Taxes imposed on or measured by net income (however
denominated), franchise Section 2.7 Taxes, and branch profits Section 2.7 Taxes,
in each case, (i) imposed as a result of Lender being organized under the laws
of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Section 2.7 Tax (or any political subdivision
thereof) or (ii) that are Other

- 11 -



--------------------------------------------------------------------------------



Connection Taxes, (b) U.S. federal withholding Section 2.7 Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 2.7, amounts with respect to such Section 2.7 Taxes were payable either
to such Lender’s assignor or participating Lender immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Section 2.7 Taxes attributable to such Lender’s failure to
comply with Section 2.7(e) and (d) any U.S. federal withholding Section 2.7
Taxes imposed under FATCA.
“Extension Option” shall have the meaning set forth in Section 2.3.3(b) hereof.
“Extension Prepayment” shall have the meaning set forth in Section 2.4.5 hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“FF&E” shall mean furniture, fixtures, and equipment, including but not limited
to individual rooms, lobby, floor coverings (carpet and pad, floor tiles),
window coverings (mini blinds/drapes), multi-purpose rooms, dining rooms,
interior repainting, windows, doors, plumbing fixtures (water heaters, sinks,
tubs, toilets), kitchen equipment, the water fountains, administrative areas,
furniture, and other related equipment required to maintain the quality and life
of the property and improvements thereto, to include major capital improvements
such as roof replacement, parking lot maintenance, heating, ventilation and air
conditioning and other extraordinary exterior replacements or repairs that are
necessary over time to uphold the structural integrity of the asset as
originally designed, constructed or improved.
“First Extended Date” shall mean, following an exercise by Borrower of the first
Extension Option described in Section 2.3.3(b) hereof, September 9, 2016, or
such other date after the Initial Maturity Date but prior to September 9, 2016,
on which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Floating Interest Rate” shall mean a fluctuating rate per annum equal to LIBOR
plus the Spread; provided, however, in no event shall LIBOR be deemed to be less
than zero percent (0.0%).

- 12 -



--------------------------------------------------------------------------------



“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Franchise Agreement” shall mean the Qualified Franchise Agreement entered into
with a Qualified Franchisor in accordance with the terms and provisions of this
Agreement.
“Franchisor” shall mean the Qualified Franchisor a party to the Franchise
Agreement executed in accordance with the terms and provisions of this
Agreement.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Grantor Trust” shall mean a grantor trust as defined in Subpart E, Part I of
Subchapter J of the Code, that holds the Note or a portion thereof.
“Gross Income from Operations” shall mean all sustainable income and proceeds
(whether in cash or on credit, and computed on an accrual basis), other than
Operating Rent, received by Borrower, Operating Company or Manager for the use,
occupancy or enjoyment of the Property, or any part thereof, or received by
Borrower, Operating Company or Manager for the sale of any goods, services or
other items sold on or provided from the Property in the ordinary course of the
operation of the Property, including without limitation: (a) income and proceeds
received from rental of rooms, Leases and commercial space, meeting, conference
and/or banquet space within the Property including net parking revenue; (b) all
income and proceeds received from food and beverage operations and from catering
services conducted from the Property even though rendered outside of the
Property; (c) all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
the Property (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof); (d) all Awards for temporary
use (after deducting therefrom all costs incurred in the adjustment or
collection thereof and in Restoration of the Property); (e) all income and
proceeds from judgments, settlements and other resolutions of disputes with
respect to matters which would be includable in this definition of “Gross Income
from Operations” if received in the ordinary course of the operation of the
Property (after deducting therefrom all necessary costs and expenses incurred in
the adjustment or collection thereof); and (f) interest on credit accounts, rent
concessions or credits, and other required pass‑throughs and interest on Reserve
Funds; but excluding, (1) gross receipts received by lessees, licensees or
concessionaires of the Property; (2) consideration received at the Property for
hotel accommodations, goods and services to be provided at other hotels,
although arranged by, for or on behalf of Borrower, Operating Company or
Manager; (3) income and proceeds from the sale or other disposition of goods,
capital assets and other items not in the ordinary course of the operation of
the Property; (4) federal, state and municipal excise, sales and use taxes
collected directly from patrons or guests of the Property as a part of or based
on the sales price of any goods, services or

- 13 -



--------------------------------------------------------------------------------



other items, such as gross receipts, room, admission, cabaret or equivalent
taxes; (5) Awards (except to the extent provided in clause (d) above) or
Insurance Proceeds (except to the extent provided in clause (c) above);
(6) refunds of amounts not included in Operating Expenses at any time and
uncollectible accounts; (7) gratuities collected by the employees of the
Property; (8) the proceeds of any financing; (9) other income or proceeds
resulting other than from the use or occupancy of the Property, or any part
thereof, or other than from the sale of goods, services or other items sold on
or provided from the Property in the ordinary course of business; (10) any
credits or refunds made to customers, guests or patrons in the form of
allowances or adjustments to previously recorded revenues; and (11) and payments
made to Borrower pursuant to the Interest Rate Cap Agreement, Senior Mezzanine
Borrower pursuant to the Senior Mezzanine Interest Rate Cap Agreement and Junior
Mezzanine Borrower pursuant to the Junior Mezzanine Interest Rate Cap Agreement.
“Guarantor” shall mean AHLP; provided, however, that, following a Qualified
Prime Transfer if (a) AHLP is released from all obligations under the Guaranty
and Environmental Indemnity and, to the extent applicable, any Completion
Guaranty, arising from and after the date of the Qualified Prime Transfer in
accordance with the terms of Section 5.2.10(f) of this Agreement, Guarantor
shall mean AHPLP (provided, however, that, for the avoidance of doubt, AHLP is
not being released for any obligations under the Guaranty and Environmental
Indemnity and, to the extent applicable, any Completion Guaranty, arising prior
to the Qualified Prime Transfer), or (b) AHLP is not released from all
obligations under the Guaranty and Environmental Indemnity and, to the extent
applicable, any Completion Guaranty, arising from and after the date of the
Qualified Prime Transfer in accordance with the terms of Section 5.2.10(f) of
this Agreement, Guarantor shall mean both AHLP and AHPLP, jointly and severally.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time (for the avoidance of
doubt, the term “Guaranty” shall mean the original Guaranty and any Guaranty
Agreement(s) executed in connection with a Qualified Prime Transfer, as
applicable).
“Hazardous Substances” include any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables, explosives, mold, mycotoxins,
microbial matter and airborne pathogens (naturally occurring or otherwise), but
excluding substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to the Property.
“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without

- 14 -



--------------------------------------------------------------------------------



limitation, amounts for borrowed money and indebtedness in the form of mezzanine
debt or preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(a)
hereof.
“Indemnified Parties” shall mean Lender and its designee (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person who Controls any such Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Security Exchange Act, any
Person who is or will have been involved in the origination of the Loan, any
Person who is or will have been involved in the servicing of the Loan, any
Person in whose name the encumbrance created by the Mortgage is or will have
been recorded, any Person who may hold or acquire or will have held a full or
partial interest in the Loan (including, but not limited to, investors or
prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and including, but not limited
to any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).
“Indemnified Taxes” means (a) Section 2.7 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in Clause (a), Other Taxes.
“Independent Director” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly

- 15 -



--------------------------------------------------------------------------------



appointed as an Independent Director and is not, and has never been, and will
not while serving as Independent Director be, any of the following:
(a)    a member, partner, equity holder, manager, director, officer or employee
of Borrower or any of its equity holders or Affiliates (other than as an
Independent Director of Borrower, Principal or Operating Company, or an
Affiliate of Borrower, Principal or Operating Company that is not in the direct
chain of ownership of Borrower or Operating Company and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided that such
Independent Director is employed by a company that routinely provides
professional Independent Directors or managers in the ordinary course of its
business);
(b)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equity holders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);
(c)    a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person that controls (whether directly, indirectly or otherwise) any
Person described in clause (a), (b) or (c) above.
A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower, Principal or Operating Company shall
be qualified to serve as an Independent Director of Borrower, Principal or
Operating Company, provided that the fees that such individual earns from
serving as an Independent Director of affiliates of Borrower, Principal or
Operating Company in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year. For purposes of
this paragraph, a “special purpose entity” is an entity, whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in the definition of Special Purpose Entity of this
Agreement.
“Initial Maturity Date” shall mean September 9, 2015, or such other date on
which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise (other than the First Extended Date, the Second
Extended Date or the Third Extended Date, if applicable).
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Gardere Wynne Sewell LLP in connection with
the Loan.
“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

- 16 -



--------------------------------------------------------------------------------



“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, including the Maturity Date,
the period commencing on and including the fifteenth (15th) day of the prior
calendar month and ending on and including the fourteenth (14th) day of the
calendar month in which such Payment Date occurs; provided, however, the initial
Interest Period shall be the period commencing on the Closing Date, and ending
on and including September 14, 2013.
“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2.3
hereof.
“Interest Rate Cap Agreement” shall mean, collectively, one or more interest
rate protection agreements (together with the confirmation and schedules
relating thereto) reasonably acceptable to Lender, between an Acceptable
Counterparty and Borrower obtained by Borrower as and when required pursuant to
Section 2.2.7 hereof. After delivery of a Replacement Interest Rate Cap
Agreement to Lender, the term “Interest Rate Cap Agreement” shall be deemed to
mean such Replacement Interest Rate Cap Agreement and such Replacement Interest
Rate Cap Agreement shall be subject to all requirements applicable to the
Interest Rate Cap Agreement.
“Junior Mezzanine Borrower” shall mean Ashford Pier House Mezz B LLC, a Delaware
limited liability company, together with its successors and permitted assigns.
“Junior Mezzanine Collateral” shall mean, collectively, the “Collateral” as
defined in the Junior Mezzanine Loan Agreement.
“Junior Mezzanine Debt Service” shall mean, with respect to any particular
period of time, the scheduled interest payments then due under the Junior
Mezzanine Loan.
“Junior Mezzanine Lender” shall mean JPMorgan Chase Bank, National Association,
a banking association chartered under the laws of the United States of America,
together with its successors and assigns.
“Junior Mezzanine Loan” shall mean that certain loan made as of the date hereof
by Junior Mezzanine Lender to Junior Mezzanine Borrower in the original
principal amount of Ten Million and No/00 Dollars ($10,000,000.00).
“Junior Mezzanine Loan Agreement” shall mean that certain Junior Mezzanine Loan
Agreement, dated as of the date hereof, between Junior Mezzanine Borrower and
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.
“Junior Mezzanine Loan Cash Sweep Period” shall mean a “Cash Sweep Period” as
defined in the Junior Mezzanine Loan Agreement.
“Junior Mezzanine Loan Debt” shall mean the “Debt”, as defined in the Junior
Mezzanine Loan Agreement.

- 17 -



--------------------------------------------------------------------------------



“Junior Mezzanine Loan Default” shall mean an “Event of Default” under the
Junior Mezzanine Loan, as defined in the Junior Mezzanine Loan Agreement.
“Junior Mezzanine Loan Documents” shall mean all documents evidencing the Junior
Mezzanine Loan and all documents executed and/or delivered by or on behalf of
Junior Mezzanine Borrower in connection therewith.
“Junior Mezzanine Monthly Debt Service Payment Amount” shall mean an amount
equal to the amount of interest accruing on the outstanding principal balance of
the Junior Mezzanine Loan for the related Interest Period (as defined in the
Junior Mezzanine Loan Agreement).
“Junior Mezzanine Note” shall mean that certain Junior Mezzanine Promissory
Note, dated the date hereof, made by Junior Mezzanine Borrower in favor of
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.
“Junior Mezzanine Pledgor” shall mean Ashford TRS Pier House Mezz B LLC, a
Delaware limited liability company, together with its successors and permitted
assigns.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) (excluding the Operating Lease and the Submerged Land
Lease) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property by or on
behalf of Borrower or Operating Company (but not including transient room
occupancy or agreements for temporary use of facilities at the Property for
banquets and similar events), and (a) every modification, amendment or other
agreement relating to such lease, sublease, subsublease, or other agreement
entered into in connection with such lease, sublease, subsublease, or other
agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
“Legal Requirements” shall mean, with respect to the Property, all federal,
state, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting the Property or any part thereof, or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to Borrower
or Operating Company, at any time in force affecting Borrower, Operating
Company, the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns and, for purposes of Sections
2.2.3(f)(iii) and 2.7, its participants. If the beneficial owner of the Loan for
U.S. federal income tax purposes is a REMIC or a Grantor Trust, Lender shall
mean the REMIC or Grantor Trust, as applicable.

- 18 -



--------------------------------------------------------------------------------



“Letter of Credit” shall mean an irrevocable letter of credit (payable on sight
draft only) issued by a financial institution having a rating by S&P of not less
than “A-1+” if the term of such letter of credit is no longer than three (3)
months or, if such term is in excess of three (3) months, issued by a financial
institution having a rating that is acceptable to Lender and that, at Lender’s
option, the Approved Rating Agencies have provided a Rating Agency Confirmation
with respect to.
“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on Reuters Screen
LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on the
related Determination Date. If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars for a one-month period that appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, if at least two such offered rates so appear. If fewer than two such
offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m., London
time, on such Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Determination Date for the amounts of not less than
U.S. $1,000,000. If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Lender (or Servicer, on Lender’s behalf) shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined conclusively by
Lender or its agent.
“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower,
Operating Company, the Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Management Agreement, the Guaranty, any Completion Guaranty, the Lockbox
Agreement, the Cash Management Agreement, the Interest Rate Cap Agreement, the
Assignment of Interest Rate Cap Agreement and all other documents executed
and/or delivered by or on behalf of Borrower,

- 19 -



--------------------------------------------------------------------------------



Operating Company, Guarantor and each other party thereto in connection with the
Loan, as each of the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Property (for purposes of the
REMIC provisions, counting only real property and excluding any personal
property or going concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.
“Lockbox Account” shall have the meaning set forth in Section 2.6.1 hereof.
“Lockbox Agreement” shall mean that certain Deposit Account Control Agreement
dated as of the date hereof among Borrower, Operating Company, Lender, Remington
Manager and Lockbox Bank, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, relating to funds
deposited in the Lockbox Account.
“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account, which shall be an Eligible Institution.
“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.
“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, (a) covers more than seven
thousand five hundred (7,500) rentable square feet (ii) contains an option or
other preferential right to purchase all or any portion of the Property,
(iii) is with an Affiliate of Borrower, Operating Lessee and/or an Affiliated
Manager as Tenant, or (iv) is entered into during the continuance of an Event of
Default.
“Management Agreement” shall mean the management agreement entered into by and
between Borrower or Operating Company and Manager, pursuant to which Manager is
to provide management and other services with respect to the Property, or, if
the context requires, a Replacement Management Agreement.
“Manager” shall mean, (a) Remington Manager, or (b)  a Qualified Manager who is
managing the Property in accordance with the terms and provisions of this
Agreement pursuant to a Replacement Management Agreement.
“Manager-Held Reserve” shall mean any reserve fund for payment of Taxes,
Insurance Premiums, Operating Expenses or FF&E, replacements or repairs that
Manager is required to maintain on behalf of and for the benefit of Borrower or
Operating Company under the applicable Management Agreement.

- 20 -



--------------------------------------------------------------------------------



“Manager-Held Reserve Deposit” shall mean each deposit into a Manager-Held
Reserve, provided in each case that Borrower shall have delivered to Lender upon
request evidence satisfactory to Lender in Lender’s sole discretion that Manager
shall have applied and shall continue to apply such deposit for the purposes for
which such deposit is permitted or required to be used under the Management
Agreement.
“Material Adverse Effect” shall mean, in Lender’s reasonable judgment, any event
or condition that has a material adverse effect on (a) the use, operation, or
value of the Property, (b) the business, profits, operations or financial
condition of Borrower or Operating Company, (c) the ability of Borrower to repay
the principal and interest of the Loan as it becomes due or to satisfy any of
Borrower’s or Operating Company’s other obligations under the Loan Documents, or
(d) the enforceability or validity of any Loan Document, the perfection or
priority of any Lien created under any Loan Document or the rights, interests
and remedies of Lender under any Loan Document.
“Maturity Date” shall mean the Initial Maturity Date or, following an exercise
by Borrower of one (1) or more of the Extension Options described in
Section 2.3.3(b) hereof, the First Extended Date, the Second Extended Date or
the Third Extended Date, as the case may be, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Mezzanine Borrower” shall mean, individually and/or collectively as the context
may require, Senior Mezzanine Borrower and Junior Mezzanine Borrower.
“Mezzanine Loan Cash Sweep Period” shall mean, individually and/or collectively
as the context may require, a Senior Mezzanine Loan Cash Sweep Period and/or a
Junior Mezzanine Loan Cash Sweep Period.
“Mezzanine Collateral” shall mean, individually and/or collectively as the
context may require, the Senior Mezzanine Collateral and the Junior Mezzanine
Collateral.
“Mezzanine Debt Service” shall mean, with respect to any particular period of
time, collectively, the applicable Senior Mezzanine Debt Service and the
applicable Junior Mezzanine Debt Service.
“Mezzanine Interest Rate Cap Agreement” shall mean each “Interest Rate Cap
Agreement” as such item is defined in the each Mezzanine Loan Agreement.
“Mezzanine Lender” shall mean, individually and/or collectively as the context
may require, Senior Mezzanine Lender and Junior Mezzanine Lender.

- 21 -



--------------------------------------------------------------------------------



“Mezzanine Loan” shall mean, individually and/or collectively as the context may
require, the Senior Mezzanine Loan and the Junior Mezzanine Loan.
“Mezzanine Loan Agreement” shall mean, individually and/or collectively as the
context may require, the Senior Mezzanine Loan Agreement and the Junior
Mezzanine Loan Agreement.
“Mezzanine Loan Debt” shall mean, individually and/or collectively as the
context may require, the Senior Mezzanine Loan Debt and the Junior Mezzanine
Loan Debt.
“Mezzanine Loan Default” shall mean, individually and/or collectively as the
context may require, a Senior Mezzanine Loan Default and a Junior Mezzanine Loan
Default.
“Mezzanine Loan Documents” shall mean, individually and/or collectively as the
context may require, the Senior Mezzanine Loan Documents and the Junior
Mezzanine Loan Documents.
“Mezzanine Note” shall mean, individually and/or collectively as the context may
require, the Senior Mezzanine Note and the Junior Mezzanine Note.
“Mezzanine Party” shall mean, individually and/or collectively as the context
may require, each of Mezzanine Borrower and Mezzanine Pledgor.
“Mezzanine Pledgor” shall mean, individually and/or collectively as the context
may require, Senior Mezzanine Pledgor and Junior Mezzanine Pledgor.
“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on the Loan for the related Interest Period.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.
“Mortgage” shall mean that certain first priority Mortgage, Assignment of Leases
and Rents, Fixture Filing and Security Agreement, dated as of the date hereof,
executed and delivered by Borrower and Operating Company to Lender as security
for the Loan and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

- 22 -



--------------------------------------------------------------------------------



“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.
“Non-Affiliated Management Agreement” shall mean the Management Agreement with
Manager if Manager is a Non-Affiliated Manager.
“Non-Affiliated Manager” shall mean a Manager that is not an Affiliated Manager.
“Note” shall mean that certain Promissory Note, dated the date hereof, in the
principal amount of Thirty-Six Million and No/100 Dollars ($36,000,000.00), made
by Borrower in favor of Lender, as the same may be further amended, restated,
replaced, supplemented or otherwise modified from time to time.
“O&M Program” shall have the meaning set forth in Section 5.1.19 hereof.
“Obligations” shall mean Borrower’s obligation to pay the Debt and Borrower’s
and Operating Company’s respective obligations to perform their respective
obligations (if any) under the Note, this Agreement and the other Loan
Documents.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.
“Operating Company” shall mean, (a) Ashford TRS Pier House LLC, a Delaware
limited liability company or (b) a Qualified Operator who is operating the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Operating Lease, in each case, together with their respective
successors and permitted assigns.
“Operating Expenses” shall mean the sum of all costs and expenses of operating,
maintaining, directing, managing and supervising the Property (excluding,
(i) depreciation and amortization, (ii) any Debt Service in connection with the
Loan, (iii) any Capital Expenditures in connection with the Property, or
(iv) the costs of any other things specified to be done or provided at
Borrower’s, Operating Company’s or Manager’s sole expense), incurred by
Borrower, Operating Company or Manager pursuant to the Management Agreement, or
as otherwise specifically provided therein, which are properly attributable to
the period under consideration under Borrower’s system of accounting, including
without limitation: (a) the cost of all food and beverages sold or consumed and
of all necessary chinaware, glassware, linens, flatware, uniforms, utensils and
other items of a similar nature, including such items bearing the name or
identifying characteristics of the hotels as Borrower, Operating Company and/or
Manager shall reasonably consider appropriate (“Operating Equipment”) and paper
supplies, cleaning materials and similar consumable items (“Operating Supplies”)
placed in use (other than reserve stocks thereof in storerooms). Operating
Equipment and Operating Supplies shall be considered to have been placed in use
when they are transferred from the storerooms of the Property to the appropriate
operating departments; (b) salaries and wages of personnel of the Property,
including costs of payroll taxes and employee benefits (which benefits may
include, without limitation, a pension plan, medical insurance, life insurance,
travel accident insurance and an executive bonus program) and the costs of
moving (i) employees of the Property

- 23 -



--------------------------------------------------------------------------------



whose primary duties consist of the management of the Property or of a
recognized department or division thereof; or (ii) personnel (A) who customarily
and regularly direct the work of five (5) or more other employees of the
Property, (B) who have authority with reference to the hiring, firing and
advancement of other employees of the Property, (C) who customarily and
regularly exercise discretionary powers, (D) who devote at least ninety five
percent (95%) of their work time to activities which are directly and closely
related to the performance of the work described in clauses (A) through (C) of
clause (ii) of this sentence, and (E) who are not compensated on an hourly basis
(the “Executive Hotel Personnel”), their families and their belongings to the
area in which the Property is located at the commencement of their employment at
the Property and all other expenses not otherwise specifically referred to in
this definition which are referred to as “Administrative and General Expenses”
in the Uniform System of Accounts. If the Executive Hotel Personnel are on the
payroll of Guarantor or any Affiliate of Guarantor, the cost of their salaries,
payroll taxes and employee benefits (which benefits, in the case of employees
who are not United States citizens or in the case of employees of hotels located
outside the continental United States may include, without limitation, in
addition to the foregoing benefits, reasonable home leave transportation
expenses approved by Lender) shall be billed by said Affiliate to and be
reimbursed by Borrower, Operating Company and/or Manager monthly, and such
reimbursement shall be an Operating Expense. Except as otherwise expressly
provided under the Management Agreement with respect to employees regularly
employed at the Property, the salaries or wages of other employees or executives
of Manager, Guarantor or any of its Affiliates shall in no event be Operating
Expenses, but they shall be entitled to free room and board and the free use of
all facilities at such times as they visit the Property exclusively in
connection with the management of the Property. Notwithstanding the foregoing,
if it becomes necessary for a Guarantor employee or an employee or executive of
Guarantor Affiliate to temporarily perform services at the Property of a nature
normally performed by personnel of the Property, his or her salary (including
Borrower’s, Operating Company’s or Manager’s payroll taxes and employee
benefits) as well as his or her traveling expenses will be Operating Expenses
and he or she will be entitled to free room, board and use of the facilities as
aforesaid, while performing such services; (c) the cost of all other goods and
services obtained by Borrower, Operating Company or Manager in connection with
its operation of the Property including, without limitation, heat and utilities,
office supplies and all services performed by third parties, including leasing
expenses in connection with telephone and data processing equipment, and all
existing and any future installations necessary for the operation of the
Improvements for hotel purposes (including, without limitation, heating,
lighting, sanitary equipment, air conditioning, laundry, refrigerating, built‑in
kitchen equipment, telephone equipment, communications systems, computer
equipment and elevators), Operating Equipment and existing and any future
furniture, furnishings, wall coverings, fixtures and hotel equipment necessary
for the operation of the building for hotel purposes which shall include all
equipment required for the operation of kitchens, bars, laundries, (if any) and
dry cleaning facilities (if any), office equipment, cleaning and engineering
equipment and vehicles; (d) the cost of repairs to and maintenance of the
Property other than of a capital nature; (e) insurance premiums for general
liability insurance, workers’ compensation insurance or insurance required by
similar employee benefits acts and such business interruption or other insurance
as may be provided for protection against claims, liabilities and losses arising
from the operation of the Property (as distinguished from any property damage
insurance on the Property building or its contents) and losses incurred on any
self‑insured risks of the foregoing types, provided that Borrower, Operating
Company and

- 24 -



--------------------------------------------------------------------------------



Manager have specifically approved in advance such self‑insurance if insurance
is unavailable to cover such risks. Premiums on policies for more than one year
will be pro rated over the period of insurance and premiums under blanket
policies will be allocated among properties covered; (f) all Taxes and Other
Charges (other than federal, state or local income taxes and franchise taxes or
the equivalent) payable by or assessed against Borrower, Operating Company or
Manager with respect to the operation of the Property; (g) legal fees and fees
of any firm of independent certified public accountants designated from time to
time by Borrower or Operating Company (the “Independent CPA”) for services
directly related to the operation of the Property; (h) the costs and expenses of
technical consultants and specialized operational experts for specialized
services in connection with non‑recurring work on operational, legal,
functional, decorating, design or construction problems and activities,
including the reasonable fees of Guarantor or any Guarantor subsidiary or
division in connection therewith, provided that such employment of Guarantor or
of any such subsidiary or division of Guarantor is approved in advance by
Lender; provided, however, that if such costs and expenses have not been
included in an Approved Annual Budget, then if such costs exceed $25,000 in any
one instance the same shall be subject to approval by Lender, such approval not
to be unreasonably withheld, conditioned or delayed; (i) all expenses for
advertising for the Property and all expenses of sales promotion and public
relations activities; (j) all out‑of‑pocket expenses and disbursements
determined by the Independent CPA to have been reasonably, properly and
specifically incurred by Borrower, Operating Company, Manager, Guarantor or any
of their Affiliates pursuant to, in the course of and directly related to, the
management and operation of the Property under the Management Agreement; and (k)
payments of rent due under the Submerged Land Lease. Without limiting the
generality of the foregoing, such charges may include all reasonable travel,
telephone, telegram, radiogram, cablegram, air express and other incidental
expenses, but, excluding costs relating to the offices maintained by Borrower,
Operating Company, Manager, Guarantor or any of their Affiliates other than the
offices maintained at the Property for the management of the Property and
excluding transportation costs of Borrower, Operating Company or Manager related
to meetings between Borrower, Operating Company and Manager with respect to
administration of the Management Agreement, as applicable or of the Property
involving travel away from such party’s principal executive offices; (k) the
cost of any reservations system, any accounting services or other group
benefits, programs or services from time to time made available to properties in
Borrower’s or Operating Company’s system; (l) the cost associated with any
retail Leases; (m) any management fees, basic and incentive fees or other fees
and reimbursables paid or payable to Manager under the Management Agreement;
(n) any franchise fees or other fees and reimbursables paid or payable to
Franchisor under the Franchise Agreement; and (o) all costs and expenses of
owning, maintaining, conducting and supervising the operation of the Property to
the extent such costs and expenses are not included above.
“Operating Lease” shall mean that certain Lease Agreement dated as of May 14,
between Borrower and Operating Company, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions hereof.
“Operating Rent” shall mean all rent and other amounts due to Borrower under the
Operating Lease.

- 25 -



--------------------------------------------------------------------------------



“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
“Other Connection Taxes” means Section 2.7 Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such
Section 2.7 Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Obligations” shall have the meaning set forth in the Mortgage.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.7 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.7 Taxes
that are Other Connection Taxes imposed with respect to an assignment.
“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan, or if such date is not a Business Day, the immediately
preceding Business Day.
“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, (d) the Management Agreement, the Franchise Agreement (if any)
and the Operating Lease, in each case, to the extent entered into prior to the
Closing Date or otherwise in accordance with the applicable provisions hereof,
(e) rights of existing and future tenants, licensees and concessionaries
pursuant to Leases in effect as of the date hereof or entered into after the
date hereof in accordance with the Loan Documents and, to the extent applicable,
the Management Agreements, (f) the Lien in respect of any financing or leasing
of Equipment and other Personal Property to the extent not prohibited under the
Loan Documents, (g) such other title and survey encumbrances which in the
aggregate do not materially adversely affect the value or use of the Property or
Borrower’s ability to repay the Loan, or are otherwise approved by Lender in
writing in Lender’s sole discretion, (h) the Liens and security interests
created by the Mezzanine Loan Documents, and (i) Liens that are being bonded,
insured or contested in accordance with the terms of the Loan Documents.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

- 26 -



--------------------------------------------------------------------------------



(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (A) must have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, (D) must not be subject to
liquidation prior to their maturity and (E) must have maturities of not more
than 365 days;
(ii)    Federal Housing Administration debentures having maturities of not more
than 365 days;
(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, (D) must not be subject to liquidation prior to their maturity and
(E) must have maturities of not more than 365 days;
(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements or obligations with maturities of
not more than 365 days issued or held by any depository institution or trust
company incorporated or organized under the laws of the United States of America
or any state thereof and subject to supervision and examination by federal or
state banking authorities, so long as the commercial paper or other short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause (A) must have a predetermined fixed dollar of principal due at
maturity that

- 27 -



--------------------------------------------------------------------------------



cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, (D) must
not be subject to liquidation prior to their maturity and (E) must have
maturities of not more than 365 days;
(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vii)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest,

- 28 -



--------------------------------------------------------------------------------



such interest rate must be tied to a single interest rate index plus a fixed
spread (if any) and must move proportionately with that index, and (D) such
investments must not be subject to liquidation prior to their maturity;
(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and
(ix)    any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.
“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto and
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“PIP” shall mean any “property improvement plan” or similar plan for
alterations, repairs and maintenance of the Property with which Borrower or
Operating Company is required to comply under the Management Agreement or the
Franchise Agreement (if any), as such plan may be amended, restated, replaced,
supplemented or otherwise modified from time to time in

- 29 -



--------------------------------------------------------------------------------



accordance with the terms and conditions of the Management Agreement or the
Franchise Agreement (if any).
“Policies” shall have the meaning specified in Section 6.1(b) hereof.
“Policy” shall have the meaning specified in Section 6.1(b) hereof.
“Prepayment Release Date” shall mean the first Business Day immediately
following the Payment Date occurring in March, 2014.
“Prime Rate” shall mean the annual rate of interest publicly announced by
JPMorgan Chase Bank, National Association, in New York, New York, as its base
rate, as such rate shall change from time to time. If JPMorgan Chase Bank,
National Association, ceases to announce a base rate, Prime Rate shall mean the
rate of interest published in The Wall Street Journal from time to time as the
“Prime Rate.” If The Wall Street Journal ceases to publish the “Prime Rate,” the
Lender shall select an equivalent publication that publishes such “Prime Rate,”
and if such “Prime Rates” are no longer generally published or are limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index.
“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.
“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.
“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or managing member of Borrower,
if such Borrower is a limited liability company other than a single-member
Delaware limited liability company.
“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower or leased pursuant to the Submerged Land
Lease by Borrower and encumbered by the Mortgage, together with all rights
pertaining to such property and Improvements, as more particularly described in
the Granting Clauses of the Mortgage and referred to therein as the “Property”.
“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal,
Operating Company, Guarantor and/or Manager.
“Qualified Franchise Agreement” shall mean, collectively, (a) a franchise,
trademark and license agreement with a Qualified Franchisor, which franchise,
trademark and license agreement (including any PIP in connection therewith)
shall be reasonably acceptable to Lender and Mezzanine Lender in form and
substance; provided, that, Lender, at its option, may require that Borrower
shall have obtained a Rating Agency Confirmation with respect to such

- 30 -



--------------------------------------------------------------------------------



franchise, trademark and license agreement, and (b) a “comfort letter” from such
Qualified Franchisor in form and substance reasonably satisfactory to Lender.
“Qualified Franchisor” shall mean either (a) a franchisor set forth on Schedule
V hereto that is operating under one of its permitted “flags” listed alongside
said franchisor on Schedule V hereto; or (b) a reputable and experienced
franchisor (which may be an Affiliate of Borrower) possessing experience in
flagging hotel properties similar in size, scope, use and value as the Property
that is reasonably acceptable to Lender; provided, that, with respect to clause
(b), (i) if required by Lender, Borrower shall have obtained a Rating Agency
Confirmation with respect to the licensing of the Property by such Person and
(ii) if such Person is an Affiliate of Borrower, Borrower shall have obtained an
Additional Insolvency Opinion.
“Qualified Manager” shall mean either (a) Manager or an Affiliate of Manager;
(b) an Affiliate of a Qualified Franchisor set forth on Schedule V hereto that
is operating under one of its permitted “flags” listed alongside said franchisor
on Schedule V hereto; or (c) a reputable and experienced management organization
(which may be an Affiliate of Borrower) possessing experience in managing
properties similar in size, scope, use and value as the Property that is
reasonably acceptable to Lender, provided, as to clause (a) (in the case of an
Affiliate of Manager) and clause (c) that (i) if required by Lender, Borrower
shall have obtained a Rating Agency Confirmation from the Approved Rating
Agencies with respect to such Manager and its management of the Property and
(ii) if such Person is an Affiliate of Borrower, an Additional Insolvency
Opinion.
“Qualified Operator” shall mean either (a) Operating Company or an Affiliate of
Operating Company, or (b) in the reasonable judgment of Lender, a reputable
operator possessing appropriate licenses in operating hotel properties similar
in size, scope, use and value as the Property; provided, as to clause (a) (in
the case of an Affiliate of Operating Company) and clause (b) that Borrower
shall have obtained with respect to an entity set forth above, prior written
confirmation from the applicable Rating Agencies that the operation of the
Property by such Person will not cause a downgrade, withdrawal or qualification
of the then current ratings of the Securities or any class thereof.
“Qualified Prime Transfer” shall mean a transfer and/or contribution of 100% of
the equity interests in Junior Mezzanine Borrower to AHPLP and 100% of the
equity interests in Junior Mezzanine Pledgor to Ashford Prime TRS Corporation,
so long as at the time of such transfer and/or contribution (a) AHP is a real
estate investment trust that is publicly traded on the New York Stock Exchange
or other nationally recognized stock exchange, (b) AHP is externally managed by
AHLP or Ashford Hospitality Advisors LLC pursuant to an advisory agreement in
substantially the form attached as an exhibit to that certain Form 10 filing
made by AHP under Registration No. 001-35972, as amended (the “Form 10”), (c)
Borrower shall have obtained an Additional Insolvency Opinion, (d) Borrower or
AHP shall have delivered to Lender such financial statements and other financial
information as may be reasonably requested by Lender, which financial statements
and other financial information shall be certified by Borrower or AHP as true,
complete and correct, evidencing that, (i) if AHLP is to be released from
liability under the Guaranty and the Environmental Indemnity and, to the extent
applicable, any Completion Guaranty, arising from and after the date of the
Qualified Prime Transfer, AHP has, as reasonably determined by Lender, a minimum
net

- 31 -



--------------------------------------------------------------------------------



worth of at least 75% of the net worth shown on the Form 10, (ii) AHPLP has, as
day-1 owned assets, the hotels identified on the Form 10 and set forth on
Schedule VI hereof, all of which are currently operated under the brands
identified on the Form 10 and on Schedule VI hereof, and AHPLP shall have the
option to purchase the asset listed on the Form 10 known as “Crystal Gateway
Marriott”, as well as the right of first offer assets listed on the Form 10 and
set forth on Schedule VI hereof; provided, however, to the extent AHPLP prior to
the Qualified Prime Transfer shall sell any of the aforementioned assets, the
net proceeds from such sale shall not have been distributed by AHPLP, and (f) in
accordance with the terms of Section 5.2.10(f) hereof, if (i) AHLP is to be
released from all obligations under the Guaranty and Environmental Indemnity
and, to the extent applicable, any Completion Guaranty, arising from and after
the date of the Qualified Prime Transfer, AHPLP shall have joined in the
Guaranty and Environmental Indemnity or executed a replacement guaranty or
guaranties, as applicable, and an environmental indemnity agreement, in all
instances, reasonably satisfactory to Lender, or (ii) AHLP is not released from
all obligations under the Guaranty and Environmental Indemnity and, to the
extent applicable, any Completion Guaranty, arising from and after the date of
the Qualified Prime Transfer, AHLP and AHPLP shall have joined in the Guaranty
and Environmental Indemnity or executed, jointly and severally, a replacement
guaranty or guaranties, as applicable, and an environmental indemnity agreement,
in all instances, reasonably satisfactory to Lender.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.
“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Approved Rating Agencies that the credit rating of the
Securities given by such Approved Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Approved Rating Agency’s sole and absolute discretion. In the
event that, at any given time, no Approved Rating Agency has elected to consider
whether to grant or withhold such an affirmation and Lender does not otherwise
have an approval right with respect to such event, then the term Rating Agency
Confirmation shall be deemed instead to require the consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed, provided
that the foregoing shall be inapplicable in any case in which Lender has an
independent approval right in respect of the matter at issue pursuant to the
terms of this Agreement.
“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.
“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.
“Release Casualty/Condemnation” shall mean a Casualty or Condemnation occurring
at the Property for which the aggregate amount of Net Proceeds and any Net
Proceeds Deficiency that are not made available for a Restoration pursuant to
Section 6.4 hereof shall be equal to or greater than fifty percent (50%) of the
original aggregate principal amount of (a) the Loan, (b) the Senior Mezzanine
Loan, and (c) the Junior Mezzanine Loan.

- 32 -



--------------------------------------------------------------------------------



“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any of the foregoing
actions.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.
“Remington Manager” shall mean Remington Lodging & Hospitality, LLC, a Delaware
limited liability company, together with its successors and permitted assigns.
“Rents” shall mean, with respect to the Property, all rents, rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
Operating Company or their respective agents or employees from any and all
sources arising from or attributable to the Property, and proceeds, if any, from
business interruption or other loss of income or insurance, including, without
limitation (and without duplication), all Operating Rent, hotel receipts,
revenues and credit card receipts collected from guest rooms, restaurants, bars,
meeting rooms, banquet rooms and recreational facilities, all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of
property or rendering of services by Borrower or any operator or manager of the
hotel (including, without limitation, Operating Company) or the commercial space
located in the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance.
“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements from an Acceptable Counterparty having the
same terms in all material respects to the Interest Rate Cap Agreement, except
that the same shall be effective as of the date required in Section 2.2.7;
provided, that, to the extent any such interest rate protection agreements do
not meet the foregoing requirements, a “Replacement Interest Rate Cap Agreement”
shall be such interest rate protection agreements approved in writing by Lender
and, if required by Lender, the Approved Rating Agencies with respect thereto.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender and Mezzanine Lender in form

- 33 -



--------------------------------------------------------------------------------



and substance, provided, with respect to this subclause (ii), Lender, at its
option, may require that Borrower shall have obtained a Rating Agency
Confirmation from the Approved Rating Agencies with respect to such management
agreement and (b) an assignment of management agreement and subordination of
management fees substantially in the form as the Assignment of Management
Agreement executed and delivered to Lender in connection with the Loan by
(I) the Manager being replaced or (II)  otherwise in form and substance
reasonably acceptable to Lender, executed and delivered to Lender by Borrower
and such Qualified Manager at Borrower’s expense.
“Replacement Operating Lease” shall mean, collectively, either (i) an operating
lease with a Qualified Operator substantially in the same form and substance as
the Operating Lease that is being terminated, subject to adjustment of Operating
Rent solely to the extent required by the Code, (ii) an operating lease with an
Affiliate of Borrower if permitted under this Agreement upon terms substantially
similar to the existing Operating Lease, except that the Operating Rent may be
modified solely to the extent necessary to enable AHT to qualify, or continue to
qualify, as applicable, as a REIT (as defined in the Operating Lease as of the
Closing Date), which Borrower and Operating Company intend to satisfy by
reference to a transfer pricing report prepared by a “Big 4” accounting firm;
provided, however, in addition, any such Affiliate shall provide replacement
security and subordination (including, without limitation, granting a mortgage)
as is reasonably acceptable to Lender, or (iii) an operating lease with a
Qualified Operator, which operating lease shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (iii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such operating
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof.
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Monthly Deposit” shall mean an amount equal to the sum of
(a) the greater of (i) four percent (4%) of Gross Income from Operations for the
calendar month that is two (2) calendar months prior to the calendar month in
which the applicable deposit to the Replacement Reserve Fund is to be made and
(ii) the aggregate monthly amount required to be reserved for payment of the
cost of Replacements under the Management Agreement and the Franchise Agreement,
and (b) the aggregate amount required to be reserved by Borrower or Operating
Company under each PIP (if any). Notwithstanding the foregoing, the amount of
the Replacement Reserve Monthly Deposit shall be reduced by the aggregate amount
of Manager-Held Reserve Deposits required to be deposited by Borrower or
Operating Company in each Manager-Held Reserve (other than Manager-Held Reserves
maintained by Manager in the event Manager is an Affiliated Manager) pursuant to
and in accordance with the Management Agreement or the Franchise Agreement (if
any), to the extent that Lender shall have received evidence satisfactory to
Lender that Borrower or Operating Company shall have made such deposit.
“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

- 34 -



--------------------------------------------------------------------------------



“Required Cash Sweep Cure Debt Yield” shall mean a Debt Yield, as determined by
Lender based upon the trailing twelve (12) month period ending on the last day
of the calendar quarter immediately preceding the date of determination, equal
to or exceeding (a) if determined on any date that is prior to the First
Extended Date, six and ninety-one hundredths percent (6.90%), (b) if determined
on any date that is on or after the First Extended Date but prior to the Second
Extended Date, eight and one quarter percent (8.25%), and (c) if determined on
or after the Second Extended Date, eight and one-half percent (8.50%).
“Required Extension Debt Yield” shall mean a Debt Yield, as determined by Lender
based upon the trailing twelve (12) month period ending on the last day of the
second (2nd) calendar month immediately preceding the calendar month in which
the date of determination occurs, equal to or exceeding nine percent (9.00%).
“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.
“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.
“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Excess Cash Flow Reserve
Fund, the Debt Yield Cure Fund and any other escrow fund established by the Loan
Documents.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
“Restricted Party” shall mean collectively, (a) Borrower, Principal, Operating
Company, Mezzanine Borrower and Guarantor and (b) any shareholder, partner,
member, non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Principal, Operating Company, Mezzanine Borrower, Guarantor or any
non-member manager but, with respect to this clause (b), excluding any
shareholders or owners of stock or equity interest in AHT (and following a
Qualified Prime Transfer, AHP) or that are otherwise publicly traded or
convertible into publicly traded stock or equity interests on any nationally or
internationally recognized stock exchange that are not Affiliates of Borrower,
Principal, Operating Company, Mezzanine Borrower or Guarantor.
“S&P” shall mean Standard & Poor’s Ratings Services.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.
“Second Extended Date” shall mean, following an exercise by Borrower of the
second Extension Option described in Section 2.3.3(b) hereof, September 9, 2017,
or such other date after the First Extended Date but prior to September 9, 2017,
on which the final payment of

- 35 -



--------------------------------------------------------------------------------



principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.
“Section 2.7 Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Senior Mezzanine Borrower” shall mean Ashford Pier House Mezz A LLC, a Delaware
limited liability company, together with its successors and permitted assigns.
“Senior Mezzanine Collateral” shall mean, collectively, the “Collateral” as
defined in the Senior Mezzanine Loan Agreement.
“Senior Mezzanine Debt Service” shall mean, with respect to any particular
period of time, the scheduled interest payments then due under the Senior
Mezzanine Loan.
“Senior Mezzanine Lender” shall mean JPMorgan Chase Bank, National Association,
a banking association chartered under the laws of the United States of America,
together with its successors and assigns.
“Senior Mezzanine Loan” shall mean that certain loan made as of the date hereof
by Senior Mezzanine Lender to Senior Mezzanine Borrower in the original
principal amount of Twenty Three Million and No/00 Dollars ($23,000,000.00).
“Senior Mezzanine Loan Agreement” shall mean that certain Senior Mezzanine Loan
Agreement, dated as of the date hereof, between Senior Mezzanine Borrower and
Senior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.
“Senior Mezzanine Loan Cash Sweep Period” shall mean a “Cash Sweep Period” as
defined in the Senior Mezzanine Loan Agreement.
“Senior Mezzanine Loan Debt” shall mean the “Debt”, as defined in the Senior
Mezzanine Loan Agreement.
“Senior Mezzanine Loan Default” shall mean an “Event of Default” under the
Senior Mezzanine Loan, as defined in the Senior Mezzanine Loan Agreement.

- 36 -



--------------------------------------------------------------------------------



“Senior Mezzanine Loan Documents” shall mean all documents evidencing the Senior
Mezzanine Loan and all documents executed and/or delivered by or on behalf of
Senior Mezzanine Borrower in connection therewith.
“Senior Mezzanine Monthly Debt Service Payment Amount” shall mean an amount
equal to the amount of interest accruing on the outstanding principal balance of
the Senior Mezzanine Loan for the related Interest Period (as defined in the
Senior Mezzanine Loan Agreement).
“Senior Mezzanine Note” shall mean that certain Senior Mezzanine Promissory
Note, dated the date hereof, made by Senior Mezzanine Borrower in favor of
Senior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.
“Senior Mezzanine Pledgor” shall mean Ashford TRS Pier House Mezz A LLC, a
Delaware limited liability company, together with its successors and permitted
assigns.
“Servicer” shall have the meaning set forth in Section 9.5 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received prior consent to do
otherwise from Lender or a permitted administrative agent thereof, and, while
the Loan is securitized, a Rating Agency Confirmation from each of the Approved
Rating Agencies, and an Additional Insolvency Opinion, in each case:
(i)    is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; (B) in the case of Principal, acting as a general partner of Borrower
or as member of Borrower, as applicable and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; or (C) in the
case of Operating Company, leasing the Property pursuant to the Operating Lease
and managing and operating the Property and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;
(ii)    has not engaged and shall not engage in any business unrelated to the
activities set forth in paragraph (i) of this definition;
(iii)    has not owned and shall not own, directly or indirectly, any real
property other than, (A) in the case of Borrower, the Property, (B) in the case
of Principal, the Property

- 37 -



--------------------------------------------------------------------------------



owned by Borrower, and (C) in the case of Operating Company, its leasehold
interests in the Property;
(iv)    does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Property and personal property necessary or
incidental to its ownership and operation of the Property, (B) in the case of
Principal, its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Property and personal
property necessary or incidental to its ownership of such interests, and (C) in
the case of Operating Company, its leasehold interests in the Property and
personal property necessary or incidental to its ownership of such interests;
(v)    has not engaged in, sought, consented or permitted to and shall not
engage in, seek, consent to or permit (A) any dissolution, winding up,
liquidation, consolidation or merger, or (B) any sale or other transfer of all
or substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (C) in the
case of Principal, any transfer of its partnership or membership interests in
Borrower, except as permitted by the Loan Documents;
(vi)    shall not hereafter cause, consent to or permit any amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation, operating agreement or other formation
document or organizational document (as applicable) with respect to the matters
set forth in this definition;
(vii)    if such entity is a limited partnership, has and shall have at least
one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single-member
Delaware limited liability company, (B) has two (2) Independent Directors, and
(C) holds a direct interest as general partner in the limited partnership of not
less than 0.5%;
(viii)    if such entity is a corporation, has and shall have at least two (2)
Independent Directors, and shall not cause or permit the board of directors of
such entity to take any voluntary Bankruptcy Action either with respect to
itself or, if the corporation is Principal, with respect to Borrower or any
action requiring the unanimous affirmative vote of one hundred percent (100%) of
the members of its board of directors unless two (2) Independent Directors shall
have participated in such vote and shall have voted in favor of such action;
(ix)    if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation or a Delaware single-member limited liability
company, that has at least two (2) Independent Directors and that directly owns
at least one-half-of-one percent (0.5%) of the equity of the limited liability
company;
(x)    if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent

- 38 -



--------------------------------------------------------------------------------



Directors serving as managers of such company, (C) shall not take any action
requiring the unanimous affirmative vote of the managing member and the
Independent Directors and shall not cause or permit the members or managers of
such entity to take any voluntary Bankruptcy Action, either with respect to
itself or, if the company is Principal, with respect to Borrower, in each case
unless two (2) Independent Directors then serving as managers of the company
shall have participated consented in writing to such action, and (D) has and
shall have two (2) natural persons or one entity that is not a member of the
company, that has signed its limited liability company agreement and that, under
the terms of such limited liability company agreement becomes a member of the
company immediately prior to the withdrawal or dissolution of the last remaining
member of the company;
(xi)    has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability company agreement or an
operating agreement, as applicable, (b) a limited partnership, has a limited
partnership agreement, or (c) a corporation, has a certificate of incorporation
or articles that, in each case, provide that such entity shall
not) (1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially
all of its assets; (3) hereafter amend its organizational documents with respect
to the matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of two (2) Independent Directors of itself or
the consent of Principal that is a member or general partner in it: (A) file or
consent to the filing of any bankruptcy, insolvency or reorganization case or
proceeding, institute any proceedings under any applicable insolvency law or
otherwise seek relief under any laws relating to the relief from debts or the
protection of debtors generally, file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings; (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the entity or a substantial portion of its
property (other than at the written request of or with the prior written consent
of Lender); (C) make an assignment for the benefit of the creditors of the
entity; or (D) take any action in furtherance of any of the foregoing;
(xii)    has at all times been and shall at all times remain solvent and has
paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
(xiii)    has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;
(xiv)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation,

- 39 -



--------------------------------------------------------------------------------



has not filed and shall not file a consolidated federal income tax return with
any other corporation, except to the extent that it is required by law to file
consolidated tax returns;
(xv)    has maintained and shall maintain its own records, books, resolutions
and agreements;
(xvi)    (A) has not commingled and shall not hereafter commingle its funds or
assets with those of any other Person, and (B) has not participated and shall
not hereafter participate in any cash management system with any other Person
other than, in the case of Borrower, Operating Company and each Mezzanine Party,
as required by the Loan Documents;
(xvii)    has held and shall hold its assets in its own name;
(xviii)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by Franchisor or Manager or another entity other
than an Affiliate of itself or of Borrower, except for business conducted on
behalf of itself by another Person under a business management services
agreement that is on commercially-reasonable terms, so long as the manager, or
equivalent thereof, under such business management services agreement holds
itself out as an agent of such principal;
(xix)    (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates, in each case except where
financial statement consolidation is or was required by GAAP; provided, however,
that any such consolidated financial statement contains a note indicating that
the Special Purpose Entity’s separate assets and credit are not available to pay
the debts of such Affiliate and that the Special Purpose Entity’s liabilities do
not constitute obligations of the consolidated entity;
(xx)    has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;
(xxi)    has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;
(xxii)    has not incurred any Indebtedness other than (A) in the case of
Borrower and Principal, in its capacity as general partner of Borrower,
(i) acquisition financing and refinancing with respect to the Property;
construction financing with respect to the Improvements and certain off-site
improvements required by municipal and other authorities as conditions to the
construction of the Improvements; and first mortgage financings secured by the
Property; Indebtedness pursuant to letters of credit, guaranties, interest rate
protection agreements and other similar instruments executed and delivered in
connection with such financings; Indebtedness in respect of guaranties and
indemnities (if any) provided by

- 40 -



--------------------------------------------------------------------------------



Borrower to or in support of Operating Company under the Operating Lease,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing or leasing of equipment and other
personal property in the ordinary course of business used on the Property; and
(B) in the case of Operating Company, Indebtedness incurred in the ordinary
course of business as a tenant with respect to the Property.
(xxiii)    shall hereafter have no Indebtedness other than (A) in the case of
Borrower and Principal, in its capacity as general partner of Borrower, (i) in
the case of Borrower, (x) the Loan, and (y) Indebtedness in respect of
guaranties and indemnities (if any) provided by Borrower to or in support of
Operating Company under the Operating Lease (ii) in the case of Principal,
liabilities incurred in the ordinary course of business relating to the
ownership and the routine administration of Borrower, and (iii) such other
liabilities that are permitted pursuant to this Agreement; and (B) in the case
of Operating Company, Indebtedness incurred (i) in the ordinary course of
business as a tenant with respect to the Property, in amounts not to exceed four
percent (4%) of the aggregate original principal amount of the Loan and each
Mezzanine Loan, which liabilities are not more than sixty (60) days past the
date incurred, are not evidenced by a note and are paid when due unless
contested in good faith in accordance with the terms and conditions of the Loan
Documents, and which amounts are normal and reasonable under the circumstances,
and (ii) the financing or leasing of equipment and other personal property in
the ordinary course of business used on the Property;
(xxiv)    has not assumed, guaranteed or become obligated and shall not assume
or guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except (i) as
permitted pursuant to this Agreement with respect to Borrower, (ii)  with
respect to Principal’s liability for the obligations of Borrower; and (iii)
liabilities under guaranties or indemnities given by Borrower to or in support
of Operating Company under the Operating Lease;
(xxv)    has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate, except as to
(a) Principal, its general partner interest in Borrower;
(xxvi)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;
(xxvii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;
(xxviii)    intentionally omitted;

- 41 -



--------------------------------------------------------------------------------



(xxix)    has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
(xxx)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxxi)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);
(xxxii)    has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
(xxxiii)    other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;
(xxxiv)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt to the fullest extent
permitted by law, and shall not constitute a claim against it in the event that
its cash flow is insufficient to pay the Debt;
(xxxv)    intentionally omitted;
(xxxvi)    has not had and shall not have any of its obligations guaranteed by
any Affiliate except (a) as provided by the Loan Documents with respect to the
Guaranty and the Environmental Indemnity, (b) guaranties and indemnities
delivered in connection with prior financings that have been repaid in full, and
(c) with respect to guaranties and indemnities (if any) provided by Borrower to
or in support of Operating Company under the Operating Lease;
(xxxvii)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except Principal may acquire and hold its interest in Borrower;
(xxxviii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

- 42 -



--------------------------------------------------------------------------------



(xxxix)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion or, if applicable, any Additional Insolvency Opinion are
true; and
(xl)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts except for Manager (if Manager is
an Affiliated Manager) in its capacity as agent of Borrower or Operating
Company.
“Spread” shall mean (a) prior to the Second Extended Date, 2.7389%, and (b) from
and after the Second Extended Date, 2.9889%.
“Spread Maintenance End Date” shall mean the Payment Date occurring in
September, 2014.
“Spread Maintenance Payment” shall mean, with respect to any repayment of all or
a portion of the outstanding principal amount of the Loan prior to the Spread
Maintenance End Date, a payment to Lender in an amount equal to the sum of the
present values of each future installment of interest that would be payable
under the Loan on the amount prepaid from the date of such prepayment through
and including the Spread Maintenance End Date, assuming an interest rate equal
to the difference between (i) the Floating Interest Rate in effect as of the
date of such prepayment and (ii) LIBOR in effect as of the date of such
prepayment, such future installments of interest to be discounted at an interest
rate per annum equal to the Treasury Constant Maturity Yield Index published
during the second full week preceding the date on which such premium is payable
for instruments having a maturity coterminous with the Spread Maintenance End
Date.
“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.
“Strike Price” shall mean (a) one and eighty-one hundredths percent (1.80%) up
to, but excluding, the First Extended Date, and (b) commencing on the First
Extended Date, the greater of (i) one and eighty-one hundredths percent (1.80%)
and (ii) the annual rate (expressed as a percentage) which, when added to the
applicable Spread, would result in the Debt Service Coverage Ratio, determined
as of the date of the exercise of such Extension Option, based upon the trailing
twelve (12) month period immediately preceding such date of determination being
equal to or exceeding 1.15:1.00.
“Submerged Land Lease” shall mean, that certain Sovereignty Submerged Lands
Lease- Modification to Reflect Change in Ownership, effective as of May 14,
2013, between the Board of Trustees of the Internal Improvement Trust Fund of
the State of Florida, as lessor, and Borrower, as lessee, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time subject to the terms of this Agreement.
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

- 43 -



--------------------------------------------------------------------------------



“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.
“Tenant” means the lessee of all or a portion of the Property under a Lease.
“Third Extended Date” shall mean, following an exercise by Borrower of the third
Extension Option described in Section 2.3.3(b) hereof, September 9, 2018, or
such other date after the Second Extended Date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.
“Threshold Amount” shall mean Three Million Four Hundred Thousand and No/100
Dollars ($3,400,000.00).
“Title Insurance Policy” shall mean the mortgagee title insurance policy issued
with respect to the Property and insuring the lien of the Mortgage.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.
“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which the Property is located.
“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.
“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e).

- 44 -



--------------------------------------------------------------------------------



Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
Borrower and Lender hereby acknowledge and agree that, as to any clauses or
provisions contained in this Agreement or any of the other Loan Documents to the
effect that (i) Borrower shall cause Operating Company to act or to refrain from
acting in any manner, (ii) Borrower shall cause to occur or not to occur, or
otherwise be obligated in any manner with respect to, any matters pertaining to
Operating Company or the Operating Lease, or (iii) other phrases of similar
effect, such clause or provision, in each case, is intended to mean, and shall
be construed as meaning, that Borrower has undertaken to enforce Operating
Company’s obligations under the Operating Lease.
Lender acknowledges and agrees that certain of the “Property” set forth in the
Granting Clause of the Mortgage is owned by Borrower and certain of the
“Property” set forth in the Granting Clause of the Mortgage is owned by
Operating Company. Any representation, warranty or covenant or other provision
contained in the Loan Documents concerning ownership of any such “Property”,
title thereto or the Liens and securities interests granted therein, shall mean,
as the context may require, the “Property” that is owned by Borrower and the
“Property” that is owned by Operating Company, and the Liens created by the
Mortgage in the “Property” owned by Borrower and the Liens created by the
Mortgage in the “Property” owned by Operating Company.
ARTICLE II    – GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.
2.1.3    The Note, Mortgage and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgage, the Assignment of Leases and the other
Loan Documents.
2.1.4    Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) repay and discharge any existing loans relating to the Property, (b) pay all
past‑due Basic Carrying Costs, if any, with respect to the Property, (c) make
deposits into the Reserve Funds on the Closing Date in the amounts provided
herein, (d) pay costs and expenses incurred in connection with the closing

- 45 -



--------------------------------------------------------------------------------



of the Loan, as approved by Lender, (e) fund any working capital requirements of
the Property and (f) distribute the balance, if any, to Senior Mezzanine
Borrower.
Section 2.2    Interest Rate.
2.2.1    Interest Rate. Subject to the provisions of this Section 2.2, interest
on the outstanding principal balance of the Loan shall accrue from (and include)
the Closing Date through the end of the last Interest Period at the Floating
Interest Rate. Borrower shall pay to Lender on each Payment Date the interest
accrued (or to be accrued) on the Loan for the related Interest Period.
2.2.2    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.
2.2.3    Determination of Interest Rate. 1.%2.%3.%4. Subject to the terms and
conditions of this Section 2.2.3, the Loan shall bear interest at the Floating
Interest Rate. The Floating Interest Rate applicable to an Interest Period shall
be determined by Lender as set forth herein; provided, however, that LIBOR for
the Interest Period commencing on the Closing Date through and including
September 14, 2013 shall be 0.1820 %.
(a)    In the event that Lender shall have reasonably determined that by reason
of circumstances affecting the interbank Eurodollar market LIBOR cannot be
determined as provided in the definition of LIBOR as set forth herein, then
Lender shall forthwith give notice thereof by telephone of such fact, confirmed
in writing, to Borrower at least one (1) Business Day prior to the Determination
Date. If such notice is given, the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to a Prime Rate Loan bearing
interest based on the Prime Rate in effect on the related Determination Date.
(b)    If, pursuant to the terms of Section 2.2.3(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter LIBOR can again be determined as
provided in the definition of LIBOR as set forth herein, Lender shall give
notice thereof to Borrower and convert the Prime Rate Loan back to a Floating
Interest Rate Loan by delivering to Borrower notice of such conversion no later
than 11:00 a.m. (New York City Time), one (1) Business Day prior to the next
succeeding Determination Date. If such notice is given, the Loan shall be
converted, from and after the first day of the next succeeding Interest Period,
to a Floating Interest Rate Loan bearing interest based on LIBOR in effect on
the related Determination Date. Notwithstanding any provision of this Agreement
to the contrary, in no event shall Borrower have the right to elect to convert a
Floating Interest Rate Loan to a Prime Rate Loan.
(c)    Intentionally omitted.
(d)    If any requirement of law or any change therein or in the interpretation
or application thereof, shall hereafter make it unlawful for Lender to make or
maintain a Floating Interest Rate Loan as contemplated hereunder, (i) the
obligation of Lender hereunder to make a Floating Interest Rate Loan or to
convert a Prime Rate Loan to a Floating Interest Rate Loan shall

- 46 -



--------------------------------------------------------------------------------



be canceled forthwith and (ii) any outstanding Floating Interest Rate Loan shall
be converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Floating Interest Rate Loan hereunder.
Lender’s notice of such costs, as certified to Borrower, shall be conclusive
absent manifest error.
(e)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:
(i)    shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;
(ii)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;
(iii)    shall hereafter subject Lender to any Section 2.7 Taxes (other than
(A) Indemnified Taxes, (B) Section 2.7 Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iv)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;
then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts attributable to or otherwise arising in respect of, the Loan
necessary to compensate Lender for such additional cost or reduced amount
receivable which Lender deems to be material as determined by Lender in its
reasonable discretion. If Lender becomes entitled to claim any additional
amounts pursuant to this Section (f), Lender shall provide Borrower with not
less than thirty (30) days’ written notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional cost or reduced amount.
A certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. Subject to Section 2.7 hereof, this provision shall
survive payment of the Note and the satisfaction of all other obligations of
Borrower under this Agreement and the Loan Documents.

- 47 -



--------------------------------------------------------------------------------



(f)    Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a Floating
Interest Rate Loan, including, without limitation, any such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a Floating Interest Rate Loan hereunder, (ii) any
prepayment (whether voluntary or mandatory) of the Floating Interest Rate Loan
on a day that (A) is not a Payment Date or (B) is a Payment Date if Borrower did
not give the prior written notice of such prepayment required pursuant to the
terms of this Agreement, including, without limitation, such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the Floating Interest Rate Loan hereunder and (iii) the
conversion pursuant to the terms hereof of the Floating Interest Rate Loan to
the Prime Rate Loan on a date other than the Payment Date, including, without
limitation, such loss or expenses arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a Floating
Interest Rate Loan hereunder (the amounts referred to in clauses (i), (ii) and
(iii) are herein referred to collectively as the “Breakage Costs”); provided,
however, Borrower shall not indemnify Lender from any loss or expense arising
from Lender’s willful misconduct or gross negligence. This provision shall
survive payment of the Note in full and the satisfaction of all other
obligations (other than contingent obligations) of Borrower under this Agreement
and the other Loan Documents.
2.2.4    Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the Floating
Interest Rate Loan and to avoid or reduce any increased or additional costs
payable by Borrower under Section 2.2.3, including, if requested by Borrower, a
transfer or assignment of the Loan to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the Loan, in order to maintain the availability of the Floating Interest Rate
Loan or to avoid or reduce such increased or additional costs, provided that the
transfer or assignment or redesignation (a) would not result in any additional
costs, expenses or risk to Lender that are not reimbursed by Borrower and
(b) would not be disadvantageous in any economic respect or other material
respect to Lender (including the effect on any Securitization) as determined by
Lender in its reasonable discretion.
2.2.5    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
2.2.6    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall

- 48 -



--------------------------------------------------------------------------------



be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
2.2.7    Interest Rate Cap Agreement. 2.%2.%3.%4. Prior to or contemporaneously
with the Closing Date, Borrower shall enter into an Interest Rate Cap Agreement
with a LIBOR strike price equal to the Strike Price. The Interest Rate Cap
Agreement (i) shall at all times be in a form and substance reasonably
acceptable to Lender, (ii) shall at all times be with an Acceptable
Counterparty, (iii) shall direct such Acceptable Counterparty to deposit
directly into the Cash Management Account any amounts due Borrower under such
Interest Rate Cap Agreement so long as any portion of the Debt exists, provided
that the Debt shall be deemed to exist if the Property is transferred by
judicial or non‑judicial foreclosure or deed-in-lieu thereof, (iv) shall be for
a period equal to the term of the Loan and (v) shall at all times have a
notional amount equal to or greater than the principal balance of the Loan and
shall at all times provide for the applicable Strike Price. Borrower shall
collaterally assign to Lender, pursuant to the Collateral Assignment of Interest
Rate Cap Agreement (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Assignment of Interest Rate Cap
Agreement”), all of its right, title and interest to receive any and all
payments under the Interest Rate Cap Agreement, and shall deliver to Lender an
executed counterpart of such Interest Rate Cap Agreement (which shall, by its
terms, authorize the assignment to Lender and require that payments be deposited
directly into the Cash Management Account) and shall notify the Acceptable
Counterparty of such assignment.
(a)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be deposited promptly (but, in the case of Borrower, in no event
later than one (1) Business Day after receipt) into the Cash Management Account.
Borrower shall take all actions reasonably requested by Lender to enforce
Lender’s rights under the Interest Rate Cap Agreement in the event of a default
by the Acceptable Counterparty and shall not waive, amend or otherwise modify
any of its rights thereunder.
(b)    In the event of any downgrade, withdrawal or qualification of the rating
of the Acceptable Counterparty by any Approved Rating Agency, Borrower shall
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement not later than ten (10) Business Days following receipt of notice from
Lender of such downgrade, withdrawal or qualification.
(c)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by

- 49 -



--------------------------------------------------------------------------------



Borrower to Lender with interest thereon at the Default Rate from the date such
cost was incurred by Lender until such cost is reimbursed by Borrower to Lender.
(d)    In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender (a) a resolution/consent, as applicable, of the Acceptable
Counterparty authorizing the delivery of the Interest Rate Cap Agreement
acceptable to Lender, and (b) an opinion from counsel (which counsel may be
in‑house counsel for the Acceptable Counterparty) for the Acceptable
Counterparty (upon which Lender and its successors and assigns may rely) which
shall provide, in relevant part, that:
(i)    the Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
and has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;
(ii)    the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by‑laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement,
and any other agreement which the Acceptable Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been obtained and remain in full force and effect, all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with any governmental authority or regulatory body is required for such
execution, delivery or performance; and
(iv)    the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
Section 2.3    Loan Payment.
2.3.1    Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including September 14,
2013, which interest shall be calculated in accordance with the provisions of
Section 2.2 hereof and (b) on each Payment Date commencing

- 50 -



--------------------------------------------------------------------------------



on the Payment Date occurring in October, 2013 and on each Payment Date
thereafter up to and including the Maturity Date, Borrower shall make a payment
to Lender equal to the Monthly Debt Service Payment Amount, which payments shall
be applied first to interest due for the related Interest Period at the Floating
Interest Rate or Prime Rate plus the Prime Rate Spread, as applicable, for such
related Interest Period and then to the principal amount of the Loan due in
accordance with this Agreement, and lastly, to any other amounts due and unpaid
pursuant to the Loan Documents hereto.
2.3.2    Payments Generally. The first Interest Period hereunder shall commence
on and include the Closing Date and shall end on and include September 14, 2013.
Thereafter during the term of the Loan, each Interest Period shall commence on
the fifteenth (15th) day of the calendar month preceding the calendar month in
which the related Payment Date occurs and shall end on and include the
fourteenth (14th) day of the calendar month in which the related Payment Date
occurs. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal due on the
Maturity Date, interest shall be payable at the Interest Rate or the Default
Rate, as the case may be, through and including the last day of the related
Interest Period. All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.
2.3.3    Payment on Maturity Date. 3.%2.%3.%4. Borrower shall pay to Lender on
the Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Mortgage and the other Loan Documents.
(a)    Borrower will have three (3) options to extend the Maturity Date of the
Loan for consecutive one (1) year periods (each, an “Extension Option”). In
order to exercise the first such extension right, Borrower shall deliver to
Lender written notice of such extension on or before the Payment Date occurring
in June, 2015, and, upon giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Initial Maturity Date as
theretofore in effect will be extended to the First Extended Date. In order to
exercise the second such extension right, Borrower shall deliver to Lender
written notice of such extension on or before the Payment Date occurring in
June, 2016 and, upon the giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Maturity Date as
theretofore in effect will be extended to the Second Extended Date. In order to
exercise the third such extension right, Borrower shall deliver to Lender
written notice of such extension on or before the Payment Date occurring in
June, 2017 and, upon the giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Maturity Date as
theretofore in effect will be extended to the Third Extended Date. The Maturity
Date shall be extended pursuant to Borrower’s notices as aforesaid, provided
that in each case the following conditions are satisfied: (i) no Event of
Default shall be in existence either on the date of Borrower’s notice or on the
then‑current Maturity Date, (ii) on or prior to the applicable Maturity Date,
Borrower shall enter

- 51 -



--------------------------------------------------------------------------------



into an interest rate protection agreement (or extend the then existing Interest
Rate Cap Agreement) through the term of the applicable extension under the same
terms and conditions of the initial Interest Rate Cap Agreement (provided that
the LIBOR strike price thereunder shall be the then-applicable Strike Price)
entered into in connection with the Loan and shall provide with respect to any
new Interest Rate Cap Agreement an assignment of interest rate cap agreement
with respect thereto in the form of the Assignment of Interest Rate Cap
Agreement, together with an opinion of counsel to the counterparty with respect
thereto (together with an opinion of counsel to Borrower solely with respect to
the enforceability thereof against Borrower), each reasonably acceptable to
Lender, (iii) with respect to the third extension only, the Debt Yield as
determined by Lender based upon each trailing twelve (12) month period ending on
the last day of the second (2nd) calendar month immediately preceding the
calendar month in which the then‑current Maturity Date occurs (as calculated
after taking into account any Extension Prepayment made by Borrower pursuant to
Section 2.4.5 hereof) shall equal or exceed the applicable Required Extension
Debt Yield, and (iv) in the event that any portion of any Mezzanine Loan Debt
(other than contingent obligations) is then outstanding, Mezzanine Borrower
under each applicable Mezzanine Loan shall have exercised and complied with all
conditions to the applicable Extension Option (as respectively defined in each
applicable Mezzanine Loan Agreement) as of the date Borrower exercises such
Extension Option.
2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (excluding the outstanding principal balance due on the
Maturity Date) are not paid by Borrower on or prior to the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
five percent (5%) of such unpaid sum or the Maximum Legal Rate in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Mortgage and the other Loan
Documents to the extent permitted by applicable law.
2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments. 4.%2.%3.%4. Except as otherwise provided in
Section 2.4.2 hereof, Borrower shall not have the right to prepay the Loan in
whole or in part prior to the Prepayment Release Date.
(g)    On and after the Prepayment Release Date, Borrower may prepay the Loan in
whole or in part, provided in each case that (i) no Event of Default exists;
(ii) Borrower gives Lender not less than thirty (30) days’ and not more than
sixty (60) Business Days’ prior written notice of the amount of the Loan that
Borrower intends to prepay; (iii) no prepayment shall be permitted on any date
during the period commencing on the first calendar day immediately following

- 52 -



--------------------------------------------------------------------------------



a Payment Date to, but not including, the Determination Date in such calendar
month; and (iv) Borrower pays Lender, in addition to the outstanding principal
amount of the Loan to be prepaid, (A) all interest which would have accrued on
the amount of the Loan to be paid through and including the last day of the
Interest Period related to the Payment Date next occurring following the date of
such prepayment, or, if such prepayment occurs on a Payment Date, through and
including the last day of the Interest Period related to such Payment Date;
(B) all other sums due and payable under this Agreement, the Note, and the other
Loan Documents, including, but not limited to the Breakage Costs and all of
Lender’s costs and expenses (including reasonable attorney’s fees and
disbursements) incurred by Lender in connection with such prepayment; and (C) if
such prepayment is made prior to the Spread Maintenance End Date, the applicable
Spread Maintenance Payment. If a notice of prepayment is given by Borrower to
Lender pursuant to this Section 2.4.1(b), the amount designated for prepayment
and all other sums required under this Section 2.4.1(b) shall be due and payable
on the proposed prepayment date unless such prepayment is revoked or modified by
Borrower upon two (2) Business Days’ prior written notice to Lender, provided
that Borrower shall pay all of Lender’s reasonable costs and expenses incurred
in connection with such revocation or modification.
(h)    Concurrently with any voluntary prepayment made pursuant to this
Section 2.4.1, Section 2.4.5 or Section 2.4.6(a), as the case may be, each
Mezzanine Borrower shall make a prepayment of the related Mezzanine Loan in an
amount determined by multiplying the outstanding principal balance of each
Mezzanine Loan times a fraction in which the portion of the Loan prepaid
pursuant to this Section 2.4.1 is the numerator and the outstanding principal
balance of the Loan prior to such prepayment is the denominator.
2.4.2    Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
the Property or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 hereof, Borrower shall prepay or authorize Lender to apply such Net
Proceeds as a prepayment of all or a portion of the outstanding principal
balance of the Loan together with accrued interest and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion. Other than following an Event of Default, no
Spread Maintenance Payment shall be due in connection with any prepayment made
pursuant to this Section 2.4.2 (including any additional amounts prepaid to
obtain the release of the Property from the Lien of the Mortgage pursuant to
Section 2.5 hereof in connection with any prepayment required pursuant to this
Section 2.4.2).
2.4.3    Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including, without limitation, through
application of any Reserve Funds), such tender or recovery shall (a) include
interest at the Default Rate on the outstanding principal amount of the Loan
through the last calendar day of the Interest Period within which such tender or
recovery occurs and (b) be deemed a voluntary prepayment by Borrower (and if
such tender or recovery occurs prior to the Prepayment Release Date, it shall be
in violation of the prohibition against

- 53 -



--------------------------------------------------------------------------------



prepayment set forth in Section 2.4.1 hereof) and shall in all instances include
(i) an amount equal to the applicable Spread Maintenance Payment if such tender
or recovery occurs prior to the Spread Maintenance End Date and (ii) all
interest which would have accrued on the amount of the Loan to be paid through
and including the Payment Date next occurring following the date of such
prepayment.
2.4.4    Intentionally Omitted.
2.4.5    Extension Prepayment. In connection with the third extension of the
Maturity Date pursuant to Section 2.3.3(b), in the event that the Debt Yield is
otherwise less than the applicable Required Extension Debt Yield, Borrower may
prepay a portion of the outstanding principal balance of the Loan (such
prepayment, an “Extension Prepayment”) on the Second Extended Date in the amount
(taking into account the prepayment of the Mezzanine Loan as required under
Section 2.4.1(c)) necessary to cause the Debt Yield to equal or exceed the
applicable Required Extension Debt Yield, provided in each case that (a) all
other conditions to such prepayment and extension set forth in Section 2.4.1(c)
and Section 2.3.3(b), as applicable, are satisfied as of the Second Extended
Date, and (b) Borrower pays Lender, in addition to the outstanding principal
amount of the Loan to be prepaid, (i) all interest which would have accrued on
the amount of the Loan to be paid through and including the last day of the
Interest Period related to the Payment Date next occurring following the date of
such prepayment (after giving effect to the applicable extension), or, if such
prepayment occurs on a Payment Date, through and including the last day of the
Interest Period related to such Payment Date; and (ii) all other sums then due
and payable under this Agreement, the Note, and the other Loan Documents,
including, but not limited to the Breakage Costs and all of Lender’s costs and
expenses (including reasonable attorney’s fees and disbursements) incurred by
Lender in connection with such prepayment. If a notice of prepayment is given by
Borrower to Lender pursuant to this Section 2.4.5, the amount designated for
prepayment and all other sums required under this Section 2.4.5 shall be due and
payable on the proposed prepayment date unless such prepayment is revoked or
modified by Borrower upon two (2) Business Days’ prior written notice to Lender,
provided that Borrower shall pay all of Lender’s reasonable costs and expenses
incurred in connection with such revocation or modification.
2.4.6    Debt Yield Cure Actions.
(a)    Debt Yield Cure Payment. In order to achieve the applicable Required Cash
Sweep Cure Debt Yield to effect a Cash Sweep Event Cure, Borrower may prepay a
portion of the outstanding principal balance of the Loan in the amount (taking
into account the prepayment of the Mezzanine Loan as required under
Section 2.4.1(b)) necessary to cause the Debt Yield to equal or exceed the
applicable Required Cash Sweep Cure Debt Yield (each such prepayment, a “Debt
Yield Cure Payment”), provided that (A) such prepayment occurs on or after the
Prepayment Release Date, (B)  no other Cash Sweep Event is then continuing, (C) 
all other conditions to such prepayment set forth in Section 2.4.1(b), are
satisfied on or prior to the date of such prepayment, and (D) in each
case, Borrower pays Lender, in addition to the outstanding principal amount of
the Loan to be prepaid, (I) all interest which would have accrued on the amount
of the Loan to be paid through and including the last day of the Interest Period
related to the Payment Date next occurring following the date of such
prepayment, or, if such prepayment occurs on a Payment Date, through and
including

- 54 -



--------------------------------------------------------------------------------



the last day of the Interest Period related to such Payment Date; (II) all other
sums then due and payable under this Agreement, the Note, and the other Loan
Documents, including, but not limited to the Breakage Costs and all of Lender’s
reasonable costs and expenses (including reasonable attorney’s fees and
disbursements) incurred by Lender in connection with such prepayment; and
(III) if such prepayment is made prior to the Spread Maintenance End Date, any
applicable Spread Maintenance Payment. If a notice of prepayment is given by
Borrower to Lender pursuant to this Section 2.4.6(a), the amount designated for
prepayment and all other sums required under this Section 2.4.6(a) shall be due
and payable on the proposed prepayment date unless such prepayment is revoked or
modified by Borrower upon two (2) Business Days’ prior written notice to Lender,
provided that Borrower shall pay all of Lender’s costs and expenses incurred in
connection with such revocation or modification.
(b)    Debt Yield Cure Fund. In addition to and not in limitation of any of
Borrower’s other rights under this Section 2.4.6, at any time during a Cash
Sweep Period that shall have occurred as a result of a Debt Yield Trigger Event,
provided no Event of Default has occurred and is continuing, Borrower may
establish and maintain an escrow fund (the “Debt Yield Cure Fund”) in an account
controlled by Lender, into which Borrower shall have the right to deposit the
amount which, if deemed to be applied to the then-outstanding principal balance
of the Loan, would cause the Debt Yield to equal or exceed the applicable
Required Cash Sweep Cure Debt Yield, provided that, no other Cash Sweep Event is
then continuing. All funds held in the Debt Yield Cure Fund shall be treated as
a “Reserve Fund” for purposes of Section 7.6 hereof. If at any time no Event of
Default is continuing and the Required Cash Sweep Cure Debt Yield has been
achieved for two (2) consecutive quarters (without taking into account any sums
on deposit in the Debt Yield Cure Fund or the amount of any Debt Yield Cure LOC
held by Lender), provided that a Mezzanine Cash Sweep Period has not occurred
and is continuing (in the event a Mezzanine Cash Sweep Period does exist, all of
the funds remaining in the Debt Yield Cure Fund shall be disbursed first, if a
Senior Mezzanine Loan Cash Sweep Period exists, to Senior Mezzanine Lender or,
if a Senior Mezzanine Loan Cash Sweep Period does not exist but a Junior
Mezzanine Cash Sweep Period then exists, to Junior Mezzanine Lender), Lender
shall return all of the funds remaining in the Debt Yield Cure Fund to Borrower.
If at any time the Debt has been repaid in full, Lender shall pay funds, if any,
remaining in the Debt Yield Cure Fund, (A) if any portion of the Senior
Mezzanine Loan Debt (other than any contingent liabilities under the Senior
Mezzanine Loan Documents) is then outstanding, to Senior Mezzanine Lender,
(B) if no portion of the Senior Mezzanine Loan Debt (other than any contingent
liabilities under the Senior Mezzanine Loan Documents) is then outstanding, but
any portion of the Junior Mezzanine Loan Debt (other than any contingent
liabilities under the Junior Mezzanine Loan Documents) is then outstanding, to
Junior Mezzanine Lender, (C) if no portion of the Senior Mezzanine Loan Debt or
the Junior Mezzanine Loan Debt (other than any contingent liabilities under the
Senior Mezzanine Loan Documents or Junior Mezzanine Loan Documents, as
applicable) is then outstanding, to Borrower.
(c)    Debt Yield Cure LOC.
(v)    In addition to and not in limitation of any of Borrower’s other rights
under this Section 2.4.6, at any time during a Cash Sweep Period that shall have
occurred as a result of a Debt Yield Trigger Event, provided no Event of Default
has occurred and is

- 55 -



--------------------------------------------------------------------------------



continuing, Borrower may deliver to Lender one or more Letters of Credit (each,
a “Debt Yield Cure LOC”) in an aggregate amount not to exceed ten percent (10%)
of the then-outstanding principal amount of the Loan. Following the delivery of
any such Debt Yield Cure LOC, the full amount thereof shall, solely for the
purposes of calculating the Debt Yield in connection with determining whether a
Cash Sweep Event Cure shall have occurred with respect to such Debt Yield
Trigger Event, be deducted from the amount described in clause (b) of the
definition of “Debt Yield” set forth in Section 1.1 hereof (and the amount
described in clause (b) of such definition shall be deemed, solely for such
purposes, to have been so reduced as of the last day of the last full calendar
quarter preceding such delivery), provided that in no event shall the Required
Cash Sweep Cure Debt Yield be deemed to have been achieved solely as a result of
the delivery of a Debt Yield Cure LOC if the full amount thereof, when so
deducted, shall not be sufficient actually to achieve the Required Cash Sweep
Cure Debt Yield.
(vi)    Each Debt Yield LOC delivered under this Agreement shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, but not the
obligation, at its option, to draw on any Debt Yield LOC and to apply the
proceeds of all or any part thereof to payment of the Debt in such order,
proportion or priority as Lender may determine in its sole and absolute
discretion. Any such application to the Debt shall be subject to the applicable
Spread Maintenance Payment, if any, applicable thereto. On the Maturity Date,
any such Debt Yield LOC shall, at Borrower’s option, be applied to reduce the
Debt or, if the Debt is paid in full on or before such date, be (i) if any
portion of the Mezzanine Loan Debt (other than any contingent liabilities under
the Mezzanine Loan Documents) is then outstanding, assigned (A) if any portion
of the Senior Mezzanine Loan Debt (other than any contingent liabilities under
the Senior Mezzanine Loan Documents) is then outstanding, to Senior Mezzanine
Lender, or (B) if no portion of the Senior Mezzanine Loan Debt (other than any
contingent liabilities under the Senior Mezzanine Loan Documents) is then
outstanding, but any portion of the Junior Mezzanine Loan Debt (other than any
contingent liabilities under the Junior Mezzanine Loan Documents) is then
outstanding, to Junior Mezzanine Lender, or (C) if no portion of the Senior
Mezzanine Loan Debt or the Junior Mezzanine Loan Debt (other than any contingent
liabilities under the Senior Mezzanine Loan Documents or Junior Mezzanine Loan
Documents, as applicable) is then outstanding, (ii) if no portion of the
Mezzanine Loan Debt (other than any contingent liabilities under the Mezzanine
Loan Documents) is then outstanding, to Borrower.
(vii)    In addition to any other right Lender may have to draw upon a Debt
Yield LOC pursuant to the terms and conditions of this Agreement, Lender shall
have the additional rights to draw in full any Letter of Credit: (A) with
respect to any evergreen Debt Yield LOC, if Lender has received a notice from
the issuing bank that the Debt Yield LOC will not be renewed and one or more
substitute Debt Yield LOC’s are not provided at least ten (10) Business Days
prior to the date on which the outstanding Debt Yield LOC is scheduled to
expire; (B) with respect to any Debt Yield LOC with a stated expiration date, if
Lender has not received a notice from the issuing bank that it has renewed the
Debt Yield LOC at least ten (10) Business Days prior to the date on which such
Debt Yield LOC is scheduled

- 56 -



--------------------------------------------------------------------------------



to expire and one or more substitute Debt Yield LOC’s are not provided at least
ten (10) Business Days prior to the date on which the outstanding Debt Yield LOC
is scheduled to expire; (C) upon receipt of notice from the issuing bank that
the Debt Yield LOC will be terminated; or (D) if Lender has received notice that
the bank issuing the Debt Yield LOC shall cease to be satisfy the requirements
of the definition of “Letter of Credit” and Borrower shall not have replaced
such Debt Yield LOC with a Debt Yield LOC issued by a bank that satisfies such
requirements within five (5) Business Days after notice thereof. Notwithstanding
anything to the contrary contained in the above, Lender is not obligated to draw
any Debt Yield LOC upon the happening of any of the events specified in
subclause (A), (B), (C) or (D) above and shall not be liable for any losses
sustained by Borrower due to the insolvency of the bank issuing the Debt Yield
LOC if Lender has not drawn the Debt Yield LOC.
Section 2.5    Release of the Property. Except as set forth in this Section 2.5,
no repayment or prepayment of all or any portion of the Loan shall cause, give
rise to a right to require, or otherwise result in, the release of the Lien of
the Mortgage on the Property.
2.5.1    Release of the Property Upon Payment in Full. 5.%2.%3.%4. If Borrower
has elected to prepay, or otherwise prepays the entire Loan and the requirements
of Section 2.4 and this Section 2.5 have been satisfied, the Property shall be
released from the Lien of the Mortgage, and Lender shall remit (or cause to be
remitted) or relinquish (or cause to be relinquished) any Letters of Credit
theretofore delivered to Lender in connection with the Loan and not previously
returned by Lender (i) if any portion of the Senior Mezzanine Loan Debt (other
than any contingent liabilities under the Senior Mezzanine Loan Documents) is
then outstanding, to Senior Mezzanine Lender to hold upon the same terms and
conditions set forth herein with respect to such Letter of Credit, (ii) if no
portion of the Senior Mezzanine Loan Debt (other than any contingent liabilities
under the Senior Mezzanine Loan Documents) is then outstanding, but any portion
of the Junior Mezzanine Loan Debt (other than any contingent liabilities under
the Junior Mezzanine Loan Documents) is then outstanding, to Junior Mezzanine
Lender to hold upon the same terms and conditions set forth herein with respect
to such Letter of Credit, or (iii) if no portion of the Mezzanine Loan Debt
(other than any contingent liabilities under the Mezzanine Loan Documents) is
then outstanding, to Borrower.
(b)    In connection with the release of the Mortgage, Borrower shall submit to
Lender, not less than thirty (30) days prior to the Payment Date on which
Borrower intends to prepay the Loan in full, a release of Lien (and related Loan
Documents) for the Property for execution by Lender, together with a release of
Borrower from the Obligations (other than those, if any, expressly stated to
survive). Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and that would be satisfactory to a prudent lender
and contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.

- 57 -



--------------------------------------------------------------------------------



2.5.2    Intentionally Omitted.
Section 2.6    Lockbox Account/Cash Management.
2.6.1    Lockbox Account. 6.%2.%3.%4. During the term of the Loan, Borrower or
Operating Company shall cause Manager (if Manager is an Affiliated Manager) to
establish and maintain one or more accounts (individually and/or collectively as
the context may require, the “Lockbox Account”) with Lockbox Bank in trust for
the benefit of Lender, which Lockbox Account shall be under the sole dominion
and control of Lender. The Lockbox Account shall be titled with the name of
Operating Company “as mortgagor and JPMorgan Chase Bank, National Association
and its successors and assigns, as mortgagee, pursuant to security instruments
dated as of September 10, 2013 – Lockbox Account”. Borrower and Operating
Company each hereby grant to Lender a first-priority security interest in the
Lockbox Account and all deposits at any time contained therein and the proceeds
thereof and will take all actions necessary to maintain in favor of Lender a
perfected first priority security interest in the Lockbox Account, including,
without limitation, filing UCC-1 Financing Statements and continuations thereof.
Lender and Servicer shall have the sole right to authorize withdrawals (whether
by Borrower, Operating Company, Manager or any other Person, in accordance with
instructions given by Lender to Lockbox Bank pursuant to the Lockbox Agreement)
from the Lockbox Account and all costs and expenses for establishing and
maintaining the Lockbox Account shall be paid by Borrower or Operating Company.
All monies now or hereafter deposited into the Lockbox Account shall be deemed
additional security for the Debt. The Lockbox Agreement and Lockbox Account
shall remain in effect until the Loan has been repaid in full.
(a)    If the Property is managed by an Affiliated Manager, Borrower shall, and
shall cause Operating Company and each such Affiliated Manager to, deposit into
the Lockbox Account within one (1) Business Day after receipt thereof all
amounts received by Borrower, Operating Company or Manager constituting Rents.
(b)    If the Property is managed by an Affiliated Manager, so long as (i) no
Event of Default has occurred and is continuing, or (ii) no Cash Sweep Event
that has been caused by the occurrence of any Bankruptcy Action of Manager has
occurred, Lender hereby irrevocably authorizes Manager to withdraw funds from
the Lockbox Account to pay Operating Expenses and other amounts payable to
Manager under the Management Agreement. Manager will transfer on a monthly basis
to the Cash Management Account any Rents remaining after giving effect to such
withdrawals. Pursuant to the Operating Lease, Operating Rent then due and
payable from Operating Company to Borrower pursuant to the Operating Lease shall
be deemed to be paid pursuant to transfers of funds made pursuant to this
Section 2.6.1(c). Upon the occurrence and during the continuance of an Event of
Default or a Cash Sweep Event that has been caused by the occurrence of any
Bankruptcy Action of Manager, all amounts that are on deposit in the Lockbox
Account shall be transferred to the Cash Management Account pursuant to the
Lockbox Agreement in immediately available funds by federal wire transfer on the
first (1st) Business Day of each calendar week.
(c)    In addition to and not in limitation of the other terms and provisions
hereof, upon the occurrence and during the continuance of an Event of Default or
a Cash Sweep Event that has been caused by the occurrence of any Bankruptcy
Action of Affiliated Manager, Lender may, in addition to any and all other
rights and remedies available to Lender, apply any sums then present

- 58 -



--------------------------------------------------------------------------------



in the Lockbox Account to the payment of the Debt in any order in its sole
discretion as provided in the Cash Management Agreement.
(d)    Funds on deposit in the Lockbox Account shall be the sole property of
Operating Company, and shall not be commingled with other monies held by
Operating Company, Manager (if Manager is an Affiliated Manager) or Lockbox Bank
unrelated to the Property.
(e)    Neither Borrower nor Operating Company shall further pledge, assign or
grant any security interest in the Lockbox Account or the monies deposited
therein or permit any lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC-1 Financing Statements, except those naming Lender as
the secured party, to be filed with respect thereto.
(f)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Lockbox Account and/or the Lockbox Agreement (unless arising from the gross
negligence or willful misconduct of Lender) or the performance of the
obligations for which the Lockbox Account was established.
2.6.2    Cash Management Account. 7.%2.%3.%4. During the term of the Loan,
Borrower shall establish and maintain a segregated Eligible Account (the “Cash
Management Account”) to be held by Agent in trust and for the benefit of Lender,
which Cash Management Account shall be under the sole dominion and control of
Lender. The Cash Management Account shall be entitled “Ashford Pier House LP, as
Borrower and JPMorgan Chase Bank, National Association and its successors and
assigns, as Lender, pursuant to Loan Agreement dated as of September 10, 2013 -
Cash Management Account.” Borrower hereby grants to Lender a first-priority
security interest in the Cash Management Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Lender a perfected first priority security interest in
the Cash Management Account, including, without limitation, filing UCC-1
Financing Statements and continuations thereof. Borrower will not in any way
alter or modify the Cash Management Account and will notify Lender of the
account number thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Cash Management Account pursuant to the Cash Management
Agreement and all costs and expenses for establishing and maintaining the Cash
Management Account shall be paid by Borrower.
(a)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
(b)    All funds on deposit in the Cash Management Account during the
continuance of (i) an Event of Default, or (ii) a Cash Sweep Event that has been
caused by the occurrence of any Bankruptcy Action of Manager, may be applied by
Lender as set forth in Section 5.2 of the Cash Management Agreement.

- 59 -



--------------------------------------------------------------------------------



(c)    Borrower hereby agrees that Lender may modify the Cash Management
Agreement for the purpose of establishing additional sub-accounts in connection
with any payments otherwise required under this Agreement and the other Loan
Documents and Lender shall provide notice thereof to Borrower.
2.6.3    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement on the dates each such payment is required, regardless of whether any
of such amounts are so applied by Lender.
Section 2.7    Withholding Taxes.
(d)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Section 2.7 Taxes, except as required by applicable law.
If any applicable law (as determined in the good faith discretion of Borrower)
requires the deduction or withholding of any Tax from any such payment by
Borrower, then Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) Lender receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(e)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.
(f)    Indemnification by Borrower. Borrower shall indemnify Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.
(g)    Evidence of Payments. As soon as practicable after any payment of
Section 2.7 Taxes by Borrower to a Governmental Authority pursuant to this
Section 2.7, Borrower shall deliver to Lender the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender.

- 60 -



--------------------------------------------------------------------------------



(h)    Status of Lender.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a

- 61 -



--------------------------------------------------------------------------------



certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or
(iv)    to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with its obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.
(i)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.7 Taxes as to which it has

- 62 -



--------------------------------------------------------------------------------



been indemnified pursuant to this Section 2.7 (including by the payment of
additional amounts pursuant to this Section 2.7), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Section 2.7 Taxes
giving rise to such refund), net of all out-of-pocket expenses (including
Section 2.7 Taxes) of such indemnified party and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Section 2.7 Taxes that it deems confidential) to the
indemnifying party or any other Person.
(j)    Survival. Each party’s obligations under this Section 2.7 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Notwithstanding the foregoing or anything to the contrary set forth in this
Section 2.7, Borrower shall not be obligated to pay pursuant to this
Section 2.7, and Lender shall not be entitled to claim compensation pursuant to
this Section 2.7, for any amounts which were incurred or which accrued more than
ninety (90) days before the date Lender notified Borrower of the circumstance on
which such claim of compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for calculating the
amounts payable by Borrower under this Section 2.7.
ARTICLE III    – CONDITIONS PRECEDENT
Section 3.1    Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender. The funding of the entire amount of the Loan by Lender shall
constitute the acknowledgement of Lender that all such conditions precedent have
been met to the satisfaction of Lender.
ARTICLE IV    – REPRESENTATIONS AND WARRANTIES
Section 4.1    Borrower Representations. Borrower represents and warrants as of
the date hereof that:
4.1.6    Organization. Each of Borrower and Operating Company has been duly
organized and is validly existing and in good standing with requisite power and
authority to own or lease, as applicable, the Property and to transact the
businesses in which it is now engaged. Each

- 63 -



--------------------------------------------------------------------------------



of Borrower and Operating Company is duly qualified to do business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with its businesses and operations. Each of Borrower and Operating
Company possesses all material rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own or lease, as
applicable, the Property and to transact the businesses in which it is now
engaged, and the sole business of Borrower or Operating Company is the ownership
or lease (as applicable), management and operation of the Property. The
ownership interests in Borrower and Operating Company are set forth on the
organizational chart attached hereto as Schedule III.
4.1.7    Proceedings. Borrower and Operating Company have each taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents, as applicable. This Agreement and such
other Loan Documents have been duly executed and delivered by or on behalf of
Borrower and Operating Company and constitute legal, valid and binding
obligations of Borrower and Operating Company, as applicable, enforceable
against Borrower and Operating Company, as applicable, in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).
4.1.8    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and Operating Company, as applicable,
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Borrower or Operating Company, as applicable,
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement or other agreement or instrument to
which Borrower or Operating Company, as applicable, is a party or by which the
Property or Borrower’s or Operating Company’s, as applicable, assets is subject,
nor will such action result in any violation of the provisions of any statute or
any order, rule or regulation of any Governmental Authority having jurisdiction
over Borrower or Operating Company, as applicable, or any of Borrower’s or
Operating Company’s, as applicable, properties or assets, and any consent,
approval, authorization, order, registration or qualification of or with any
court or any such Governmental Authority required for the execution, delivery
and performance by Borrower or Operating Company, as applicable, of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.
4.1.9    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, Operating
Company, Guarantor, Principal or the Property, which actions, suits or
proceedings, if determined against Borrower, Operating Company, Guarantor,
Principal or the Property, are reasonably likely to materially adversely affect
the financial condition or business of Borrower, Operating Company, Guarantor,
Principal or the financial condition or ownership of the Property.
4.1.10    Agreements. Neither Borrower nor Operating Company is a party to any
agreement or instrument or subject to any restriction which is reasonably likely
to materially and

- 64 -



--------------------------------------------------------------------------------



adversely affect Borrower or Operating Company, as applicable, or the Property,
or Borrower’s or Operating Company’s, as applicable, business, properties or
assets, operations or financial condition other than Permitted Encumbrances.
Neither Borrower nor Operating Company is in default in any material respect in
the performance, observance or fulfillment of any of the respective obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which it or the Property is bound. Neither Borrower nor Operating
Company has any material financial obligation under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which it is a
party or by which it or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the Property
as permitted pursuant to clause (xxiii) of the definition of “Special Purpose
Entity” set forth in Section 1.1 hereof, (b) the Permitted Encumbrances and
(c) obligations under the Loan Documents.
4.1.11    Title. Borrower has good, marketable and insurable fee simple title to
the real property (or leasehold estate as it relates to the Submerged Land
Lease) comprising part of the Property and good title to the balance of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property (as currently used) or Borrower’s ability to repay the Loan.
Operating Company has good and marketable title to the Operating Lease. The
Mortgage, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the
Property and Operating Lease to the extent perfectable by such recording and
filing, subject only to Permitted Encumbrances and the Liens created by the Loan
Documents and (b) perfected security interests to the extent perfectable by such
recording and filing in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no material claims or, to the knowledge of
Borrower or any Affiliate thereof (including, without limitation, any Affiliated
Manager), any other claims for payment for work, labor or materials affecting
the Property which are or may become a Lien prior to, or of equal priority with,
the Liens created by the Loan Documents.
4.1.12    Solvency. Neither Borrower nor Operating Company has (a)  entered into
this transaction or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. Giving effect to the Loan and the applicable Loan
Documents, the fair saleable value of Borrower’s and Operating Company’s
respective assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s and Operating Company’s respective total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s and Operating
Company’s respective assets is and will, immediately following the making of the
Loan and the entering into of the applicable Loan Documents, be greater than
Borrower’s and Operating Company’s respective probable liabilities, including
the maximum amount of its respective contingent liabilities on its respective
debts as such debts become absolute and matured. Borrower’s and Operating
Company’s respective assets do not and, immediately following the

- 65 -



--------------------------------------------------------------------------------



making of the Loan and the entering into of the applicable Loan Documents will
not, constitute unreasonably small capital to carry out its respective business
as conducted or as proposed to be conducted. Neither Borrower nor Operating
Company intends to, and does not believe that it will, incur respective debt and
liabilities (including contingent liabilities and other commitments) beyond its
respective ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by it and the amounts to
be payable on or in respect of its obligations). No petition in bankruptcy has
been filed against Borrower or Operating Company or any respective constituent
Person in the last seven (7) years, and neither Borrower, Operating Company, nor
any respective constituent Person in the last seven (7) years has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. None of Borrower, Operating Company, nor any of
their respective constituent Persons are contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s or Operating Company’s, as
applicable, assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it, Operating Company, or
such constituent Persons.
4.1.13    Full and Accurate Disclosure. No statement of fact made by Borrower or
Operating Company, as applicable, in this Agreement or in any of the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading. There is no material fact presently known to Borrower or its
Affiliates which has not been disclosed to Lender which adversely affects, nor
as far as Borrower or its Affiliates can foresee, is reasonably likely to
adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower or Operating Company.
4.1.14    No Plan Assets. Neither Borrower nor Operating Company sponsors, is
obligated to contribute to, or is itself an “employee benefit plan,” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the
Code, and none of the assets of Borrower or Operating Company, as applicable,
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) neither Borrower
nor Operating Company is a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Borrower or Operating
Company are not subject to any state or other statute, regulation or other
restriction regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code and which
prohibit or otherwise restrict the transactions contemplated by this Agreement,
including but not limited to the exercise by Lender of any of its rights under
the Loan Documents.
4.1.15    Compliance. Borrower, Operating Company, and the Property and the use
thereof comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes
(including, without limitation, to the extent each of the same apply in the case
of renovation or construction activities being undertaken in accordance with the
terms and conditions of the Loan Agreement). Neither Borrower nor Operating
Company is in default or violation of any material order, writ, injunction,
decree or demand of any Governmental Authority. There has not been committed by
Borrower, Operating Company, or any other Person in occupancy of or involved
with the operation or use of the Property any act or

- 66 -



--------------------------------------------------------------------------------



omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents. On the Closing Date, the Improvements at the Property were in
material compliance with applicable law.
4.1.16    Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender by or on behalf of Borrower or any Affiliate
thereof (including without limitation, any Affiliated Manager) in connection
with the Loan (a) are true, complete and correct in all material respects,
(b) accurately represent the financial condition of Borrower, Operating Company
and the Property, as applicable, as of the date of such reports, and (c) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP throughout the periods covered,
except as disclosed therein. Except for Permitted Encumbrances, neither Borrower
nor Operating Company have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower or Operating
Company, as applicable, and reasonably likely to have a material adverse effect
on the Property or the current operation thereof, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or Operating Company, as
applicable, from that set forth in said financial statements.
4.1.17    Condemnation. No Condemnation or other similar proceeding has been
commenced or, to the actual knowledge of Borrower or any Affiliate thereof
(including without limitation, any Affiliated Manager), is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.
4.1.18    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
4.1.19    Utilities and Public Access. Except as may be expressly disclosed on
the Survey, the Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its intended uses. All public utilities necessary or convenient to
the full use and enjoyment of the Property are located either in the public
right of way the Property (which are connected so as to serve the Property
without passing over other property) or in recorded easements serving the
Property and such easements are set forth in and insured by the Title Insurance
Policy. All roads necessary for the use of the Property for its current
respective purposes have been completed and dedicated to public use and accepted
by all Governmental Authorities.
4.1.20    Not a Foreign Person. Neither Borrower nor Operating Company is a
“foreign person” within the meaning of §1445(f)(3) of the Code.

- 67 -



--------------------------------------------------------------------------------



4.1.21    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.
4.1.22    Assessments. Except as may be expressly disclosed on the Title
Insurance Policy, there are no pending or proposed special or other assessments
for public improvements or otherwise affecting the Property, nor are there any
contemplated improvements to the Property that may result in such special or
other assessments.
4.1.23    Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower, Operating Company or Guarantor, including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(subject to principles of equity and bankruptcy, insolvency and other laws
generally affecting creditors’ rights and the enforcement of debtors’
obligations), and none of Borrower, Operating Company or Guarantor has asserted
any right of rescission, set off, counterclaim or defense with respect thereto.
4.1.24    No Prior Assignment. There are no prior assignments of the Leases or
the Operating Lease or any portion of the Rents or the Operating Rent due and
payable or to become due and payable which are presently outstanding.
4.1.25    Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. Except for active litigation matters
expressly disclosed in writing to Lender prior to the date hereof and covered by
insurance, no claims have been made or are currently pending, outstanding or
otherwise remain unsatisfied under any such Policy, and neither Borrower nor any
other Person, has done, by act or omission, anything which would impair the
coverage of any such Policy.
4.1.26    Use of Property. The Property is used exclusively for hotel purposes
and other appurtenant and related uses.
4.1.27    Certificate of Occupancy; Licenses. All material certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits and any applicable hospitality and liquor
licenses required for the legal use, occupancy and operation of the Property
have been obtained and are in full force and effect, except to the extent that
the typical use, occupancy and operation of the Property has been suspended in
connection with renovation or construction activities being undertaken in
accordance with the terms and conditions of the Loan Documents. The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property. Borrower, Operating Company and Manager shall keep and
maintain all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits and any applicable
hospitality and liquor licenses, necessary for the operation of the Property as
a hotel.

- 68 -



--------------------------------------------------------------------------------



4.1.28    Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(i) is in full force and effect with respect to the Property.
4.1.29    Physical Condition. Except as otherwise expressly disclosed in the
property condition reports delivered to Lender prior to the date hereof in
connection with the origination of the Loan, the Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in the Property, whether latent or
otherwise, and neither Borrower nor Operating Company has received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
4.1.30    Boundaries. All of the improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.
4.1.31    Leases. The Property is not subject to any leases other than the
Operating Lease and the Leases listed on Schedule I attached hereto and made a
part hereof, which list is true, complete and accurate in all respects as of the
Closing Date. Borrower or Operating Company is the owner and lessor of
landlord’s interest in the Leases. No Person has any possessory interest in the
Property or right to occupy the same except under and pursuant to the provisions
of the Operating Lease and the Lease (the foregoing does not include transient
hotel guests or attendees of banquet events). The current Leases are in full
force and effect and there are no material defaults thereunder by either party
and to the knowledge of Borrower and its Affiliates (including without
limitation, Affiliated Manager), there are no conditions that, with the passage
of time or the giving of notice, or both, would constitute defaults thereunder.
No Rent has been paid more than one (1) month in advance of its due date. All
security deposits are held by Borrower or Operating Company in accordance with
applicable law. All work to be performed by Borrower or Operating Company under
each Lease has been performed as required and has been accepted by the
applicable Tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Borrower or Operating Company to any Tenant has already been received by such
Tenant. There has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein which is outstanding. No
Tenant listed on Schedule I has assigned its Lease or sublet all or any portion
of the premises demised thereby, no such Tenant holds its leased premises under
assignment or sublease, nor does anyone except such Tenant and its employees
occupy such leased premises. No Tenant under any Lease has a right or

- 69 -



--------------------------------------------------------------------------------



option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part. Except
as set forth on Schedule I hereto, no Tenant under any Lease has any right or
option for additional space in the Improvements.
4.1.32    Survey. The Survey delivered to Lender in connection with this
Agreement does not fail to reflect any material matter affecting the Property or
the title thereto.
4.1.33    Inventory. Borrower or Operating Company is the owner or lessee of all
of the Equipment, Fixtures and Personal Property (as such terms are defined in
the Mortgage) located on or at the Property and shall not lease any Equipment,
Fixtures or Personal Property to the extent prohibited hereunder. All of the
Equipment, Fixtures and Personal Property are sufficient to operate the Property
in the manner required hereunder and in the manner in which it is currently
operated.
4.1.34    Filing Fees and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes or filing fees
required to be paid in connection with the Loan by any Person under applicable
Legal Requirements have been paid. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid. If at any time Lender determines (i) based on
applicable law, that Lender is not being afforded the maximum amount of security
available from the Property as a direct or indirect result of applicable taxes
not having been paid with respect to the Property or (ii) Lender and/or the
Rating Agencies, in connection with a Securitization, require the amount secured
by the Mortgage be increased, Borrower agrees that Borrower and Operating
Company will execute, acknowledge and deliver to Lender, immediately upon
Lender’s request, supplemental affidavits and/or mortgage(s) increasing the
amount of the Debt attributable to the Property for which all applicable taxes
have been paid to an amount determined by Lender, and Borrower shall, on demand,
pay any additional taxes.
4.1.35    Special Purpose Entity/Separateness. Until the Debt has been paid in
full:
(a)    Borrower hereby represents, warrants and covenants that (i)  Borrower has
been, is, shall be and shall continue to be a Special Purpose Entity,
(ii) Principal has been, is, shall be and shall continue to be a Special Purpose
Entity, and (iii) Operating Company has been, is, shall be and shall continue to
be a Special Purpose Entity.
(b)    Intentionally omitted.
(c)    Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower, Principal and
Operating Company will have complied and will comply with all of the stated
facts and assumptions made with respect to it in any Insolvency Opinion. Each
entity other than Borrower, Principal and Operating Company with respect to
which an assumption is made or a fact stated in any Insolvency Opinion will have
complied and will comply with all of the assumptions made and facts stated with
respect to it in any such Insolvency Opinion. Borrower covenants that in
connection with any Additional Insolvency Opinion delivered

- 70 -



--------------------------------------------------------------------------------



in connection with this Agreement it shall provide an updated certification
regarding compliance with the facts and assumptions made therein.
(d)    Borrower covenants and agrees that Borrower shall provide Lender with
five (5) days’ prior written notice prior to the removal of an Independent
Director of any of Borrower, Principal and/or Operating Company.
(e)    Borrower covenants and agrees that, in the event Principal is dissolved
or ceases to be a general partner of Borrower for any reason, Borrower shall
immediately cause the appointment of a new general partner complying with this
Section 4.1.30 of Borrower such that Borrower is continued without dissolution.
4.1.36    Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred as a result of any action or omission by Borrower, Operating Company or
Manager (if Manager is an Affiliated Manager) or, to the knowledge of Borrower
or its Affiliates, by Manager (if Manager is a Non-Affiliated Manager) that,
with the passage of time and/or the giving of notice would constitute a default
thereunder. The Management Agreement was entered into on commercially reasonable
terms.
4.1.37    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
4.1.38    No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower and Operating Company in this Agreement or
in any other Loan Document, are true, complete and correct in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that is reasonably likely to make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or is reasonably likely to materially
and adversely affect the use, operation or value of the Property or the business
operations or the financial condition of Borrower or Operating Company. Borrower
has disclosed to Lender all material facts and has not failed to disclose any
material fact that is reasonably likely to cause any Provided Information or
representation or warranty made herein to be materially misleading.
4.1.39    Investment Company Act. Neither Borrower nor Operating Company is
(a) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
(b) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended; or
(c) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
4.1.40    Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan

- 71 -



--------------------------------------------------------------------------------



Documents, (a) none of the funds or other assets of Borrower, Operating Company
or Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (excluding shares of securities traded on
any nationally or internationally recognized stock exchange); (b) no Embargoed
Person has any interest of any nature whatsoever in Borrower, Operating Company
or Guarantor, as applicable, with the result that the investment in Borrower,
Operating Company or Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law; and (c) none of the
funds of Borrower, Operating Company or Guarantor, as applicable, have been
derived from any unlawful activity with the result that the investment in
Borrower, Operating Company or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.
4.1.41    Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Borrower is organized under the
laws of the State of Delaware and its organizational identification number is
5319475.
4.1.42    Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), (i) there are no Hazardous Substances or underground
storage tanks in, on, or under the Property, except those that are (A) in
compliance with Environmental Laws and with permits issued pursuant thereto (to
the extent such permits are required under Environmental Law), (B) de-minimis
amounts necessary to operate the Property for the purposes set forth in the Loan
Agreement which will not result in an environmental condition in, on or under
the Property and which are otherwise permitted under and used in compliance with
Environmental Law and (C) fully disclosed to Lender in writing pursuant the
Environmental Report; (ii) there are no past, present or threatened Releases by
Borrower, any Affiliate of Borrower, any Affiliated Manager or any respective
Affiliate of the foregoing or, to the knowledge of any of the foregoing, any
other Person of Hazardous Substances in, on, under or from the Property which
has not been fully remediated in accordance with Environmental Law; (iii) there
is no threat of any Release of Hazardous Substances by Borrower, any Affiliate
of Borrower, any Affiliated Manager or any respective Affiliate of the foregoing
or, to the knowledge of any of the foregoing, any other Person migrating to the
Property; (iv) there is no past or present non-compliance with Environmental
Laws, or with permits issued pursuant thereto by Borrower, any Affiliate of
Borrower, any Affiliated Manager or any respective Affiliate of the foregoing
or, to Borrower’s knowledge, any other Person, in connection with the Property
which has not been fully remediated in accordance with Environmental Law;
(v) Borrower does not know of, and has not received, any written notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Substances or Remediation thereof, of possible
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (vi) Borrower has truthfully and fully provided to Lender, in writing, any
and all information relating to environmental conditions in, on, under or from
the Property that is known to Borrower and any of its Affiliates and has
provided to Lender all information that is contained in Borrower’s and
Borrower’s Affiliates’ files and records, including, but not limited to, any
reports relating to

- 72 -



--------------------------------------------------------------------------------



Hazardous Substances in, on, under or from the Propery and/or to the
environmental condition of the Property.
4.1.43    Cash Management Account. Borrower hereby represents and warrants to
Lender that:
(a)    This Agreement, together with the other Loan Documents, creates a valid
and continuing security interest (as defined in the Uniform Commercial Code of
the State of New York) in the Lockbox Account and the Cash Management Account in
favor of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold, pledged (pursuant to
any pledge that remains outstanding), transferred or otherwise conveyed the
Lockbox Account and the Cash Management Account;
(b)    Each of the Lockbox Account and the Cash Management Account constitutes
“deposit accounts” and/or “securities accounts” within the meaning of the
Uniform Commercial Code of the State of New York);
(c)    Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower or any
other Person, directing disposition of the Lockbox Account and the Cash
Management Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and
(d)    The Lockbox Account and Cash Management Account are not in the name of
any Person other than Borrower or Operating Company, as pledgor, or Lender, as
pledgee. Neither Borrower nor Operating Company has consented to the Lockbox
Bank and Agent complying with instructions with respect to the Lockbox Account
and the Cash Management Account from any Person other than Lender (or Manager to
the extent authorized by Lender).
(e)    The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction and
other payment direction letters issued in connection with any previous financing
have been duly terminated prior to the date hereof.
4.1.44    Intentionally Omitted.
4.1.45    Underwriting (“Backward”) Representations. Borrower hereby represents
with respect to each of (a)  Borrower, (b)  Principal, and (c) Operating
Company, that such Person:

- 73 -



--------------------------------------------------------------------------------



(i)    is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business;
(ii)    has no judgments or liens of any nature against it except for Permitted
Encumbrances and tax liens not yet due;
(iii)    is in compliance in all material respects with all laws, regulations,
and orders applicable to it and, except as otherwise disclosed in this
Agreement, has received all permits necessary for it to operate;
(iv)    is not involved in any dispute with any taxing authority, subject to the
right to contest as permitted in this Agreement;
(v)    has paid all taxes which it owes, subject to the right to contest as
permitted in this Agreement;
(vi)    has never owned any property other than (A) in the case of Borrower, the
Property and personal property necessary or incidental to its ownership or
operation of the Property, (B) in the case of Principal, partnership interests
in Borrower, and (C) in the case of Operating Company, (I) the Operating Lease
and personal property necessary or incidental to its ownership or operation of
the leasehold estate granted by the Operating Lease, and (II) its leasehold
interests in the Property;
(vii)    has never engaged in any business other than (A) in the case of
Borrower, the ownership and operation of the Property and personal property
necessary or incidental to its ownership or operation of the Property, (B) in
the case of Principal, the ownership of partnership interests in Borrower, and
(C) in the case of Operating Company, ownership of its interest in the leasehold
estate granted by the Operating Lease and personal property necessary or
incidental to its ownership or operation of leasehold estate;
(viii)    has no material contingent or actual obligations not related to the
Property;
(ix)    except as disclosed in Section 4.1.4 hereof (and subject to the
qualifications set forth therein), is not now, nor has ever been, party to any
lawsuit, arbitration, summons, or legal proceeding that is still pending or that
resulted in a judgment against it that has not been paid in full;
(x)    except as disclosed in Section 4.1.8 and Section 4.1.11 hereof (and
subject to the qualifications set forth therein), Borrower has provided Lender
with complete financial statements that reflect a fair and accurate view of such
Person’s financial condition; and
(xi)    any amendment or restatement of any organizational document of Borrower,
Principal or Operating Company, as applicable, has been accomplished in
accordance with, and was permitted by, the relevant provisions of said document
prior to its amendment or restatement from time to time.

- 74 -



--------------------------------------------------------------------------------



4.1.46    Operating Lease. Borrower is the owner and lessor of landlord’s
interest in the Operating Lease. The Operating Lease is in full force and effect
and there are no material defaults thereunder by either party and to Borrower’s
and Operating Company’s knowledge, there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder. No Operating Rent has been paid more than one (1) month in advance
of its due date. All security deposits (if any) are held by Borrower in
accordance with applicable law. All work (if any) to be performed by Borrower
under the Operating Lease has been performed as required and has been accepted
by Operating Company, and any payments, free rent, partial rent, rebate of rent
or other payments, credits, allowances or abatements required to be given by
Borrower to Operating Company has already been received by Operating Company.
There has been no prior sale, transfer or assignment, hypothecation or pledge of
the Operating Lease or of the Operating Rents received therein which is
outstanding. Operating Company has not assigned the Operating Lease or sublet
all or any portion of the premises demised thereby other than pursuant to a
Lease. Operating Company has no right or option pursuant to the Operating Lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part.
4.1.47    Submerged Land Lease. The Submerged Land Lease or a memorandum of the
Submerged Land Lease has been duly recorded. Borrower has heretofore provided
Lender with a true, correct and complete copy of the Submerged Land Lease and
there have not been any amendments or modifications to the terms of the
Submerged Land Lease other than pursuant to written instruments, copies of which
have been previously provided to Lender. The Submerged Land Lease is in full
force and effect and there are no material defaults thereunder by either party
and, to Borrower’s knowledge, there are no conditions that, with the passage of
time or the giving of notice, or both, would constitute defaults thereunder. In
reliance on and subject to the terms of that certain letter dated August 6, 2013
from the Florida Department of Environmental Protection, the mortgaging of
Borrower’s interest in the Submerged Land Lease (and the property demised
thereunder) does not violate the terms and provisions of the Submerged Land
Lease. Except for the Permitted Encumbrances, Borrower’s interest in the
Submerged Land Lease is not subject to any liens or encumbrances superior to, or
of equal priority with, the Mortgage. There has been no prior sale, transfer or
assignment, hypothecation or pledge of the Submerged Land Lease which is
outstanding.
Section 4.2    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE V    – BORROWER COVENANTS
Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage encumbering the Property (and
all related obligations) in

- 75 -



--------------------------------------------------------------------------------



accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that (a) in each instance where
the covenant relates to Borrower, as to itself and (b) in each instance where
the covenant relates to Operating Company or the Operating Lease, Borrower shall
use commercially reasonable efforts to cause Operating Company to:
5.1.7    Existence; Compliance with Legal Requirements. Borrower and Operating
Company shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, licenses, permits and
franchises and comply in all material respects with all Legal Requirements
applicable to Borrower, Operating Company and the Property, including, without
limitation, building and zoning codes and certificates of occupancy. There shall
never be committed by Borrower, and Borrower shall never permit any other Person
in occupancy of or involved with the operation or use of the Property to commit
any act or omission affording the federal government or any state or local
government the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall,
and shall cause Operating Company to, at all times maintain, preserve and
protect all franchises and trade names and preserve all the remainder of its
property used or useful in the conduct of its business and shall keep the
Property in good working order and repair (subject to renovation and
construction activities undertaken in accordance with the terms and conditions
of the Loan Documents), and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents. Borrower
shall, and shall cause Operating Company to, keep the Property insured at all
times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior written notice to Lender, Borrower, at
Borrower’s own expense, may contest, or cause Operating Company to contest, by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or Operating Company or the Property or any
alleged violation of any Legal Requirement, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower or Operating Company is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) Neither the
Property nor any part thereof or interest therein will be in imminent danger of
being sold, forfeited, terminated, cancelled or lost; (iv) Borrower or Operating
Company, as applicable, shall promptly upon final determination thereof comply
with any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower, Operating
Company or the Property, as applicable; and (vi) Borrower shall furnish such
security as may be required in the proceeding, or as may be reasonably requested
by Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security, as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or the Property
(or any part thereof or interest therein) shall be in imminent danger of being
sold, forfeited, terminated, cancelled or lost.

- 76 -



--------------------------------------------------------------------------------



5.1.8    Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower will
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes and/or Other
Charges would otherwise be delinquent if not paid (provided, however, Borrower
is not required to furnish such receipts for payment of Taxes or such other
applicable evidence in the event that such Taxes have been paid by Lender
pursuant to Section 7.2 hereof and Lender has received receipts from the
relevant taxing authority). Borrower shall furnish to Lender receipts for the
payment of the Taxes and the Other Charges prior to the date the same shall
become delinquent (provided, however, Borrower is not required to furnish such
receipts for payment of Taxes in the event that such Taxes have been paid by
Lender pursuant to Section 7.2 hereof and Lender has received receipts from the
relevant taxing authority). Borrower shall not suffer and shall promptly cause
to be paid and discharged any Lien or charge whatsoever which may be or become a
Lien or charge against the Property, and shall promptly pay for all utility
services provided to the Property. After prior written notice to Lender,
Borrower or Operating Company, as applicable, at Borrower’s own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower or Operating Company, as applicable, is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all applicable statutes, laws and ordinances; (iii) Neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof pay the amount of any such Taxes or Other
Charges and related Lien, together with all costs, interest and penalties which
may be payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges and related Lien from the
Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or as may be reasonably requested by Lender, to insure the
payment of any such Taxes or Other Charges and related Lien, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of Mortgage being primed by any related Lien.
5.1.9    Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower,
Operating Company and/or Guarantor which are reasonably likely to materially
adversely affect Borrower’s, Operating Company’s or Guarantor’s financial
condition or business or the Property.
5.1.10    Access to the Property. Borrower shall permit agents, representatives
and employees of Lender to inspect the Property or any part thereof at
reasonable hours upon reasonable advance written notice, and Borrower shall
cause Operating Company to permit such access by

- 77 -



--------------------------------------------------------------------------------



Lender subject to the rights of tenants, licensees, concessionaires, patrons or
guests and the terms of the Management Agreement.
5.1.11    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s, Operating Company’s or Guarantor’s
financial condition or business, or of the occurrence of any Default or Event of
Default of which Borrower or any Affiliate of Borrower (including, without
limitation, any Affiliated Manager) has actual knowledge.
5.1.12    Cooperate in Legal Proceedings. Borrower shall, and shall cause
Operating Company to, cooperate fully with Lender with respect to any
proceedings before any court, board or other Governmental Authority which may in
any way affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.
5.1.13    Perform Loan Documents. Borrower shall, and shall cause Operating
Company to, observe, perform and satisfy all the terms, provisions, covenants
and conditions of, and shall pay when due all costs, fees and expenses to the
extent required under the Loan Documents executed and delivered by, or
applicable to, Borrower and Operating Company, as applicable.
5.1.14    Award and Insurance Benefits. Borrower shall, and shall cause
Operating Company to, cooperate with Lender in obtaining for Lender the benefits
of any Awards or Insurance Proceeds lawfully or equitably payable in connection
with the Property, and Lender shall be reimbursed for any expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and the payment by Borrower of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation affecting the Property or any part thereof)
out of such Insurance Proceeds.
5.1.15    Further Assurances. Borrower shall, and shall cause Operating Company
to, at Borrower’s sole cost and expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower or
Operating Company pursuant to the terms of the Loan Documents or which are
reasonably requested by Lender in connection therewith;
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower and Operating Company under the
Loan Documents, as Lender may reasonably require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.

- 78 -



--------------------------------------------------------------------------------



5.1.16    Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in its or Operating Company’s respective
name, identity (including its trade name or names), place of organization or
formation (as set forth in Section 4.1.36 hereof) or, except as otherwise
expressly permitted by this Agreement, Borrower’s or Operating Company’s
respective corporate or partnership or other structure unless Borrower shall
have first notified Lender in writing of such change at least thirty (30) days
prior to the effective date of such change, and shall have first taken all
action required by Lender for the purpose of perfecting or protecting the lien
and security interests of Lender pursuant to this Agreement, and the other Loan
Documents and, in the case of a change in Borrower’s or Operating Company’s
structure, without first obtaining the prior written consent of Lender, which
consent may be given or denied in Lender’s sole discretion. Upon Lender’s
request, Borrower shall, and shall cause Operating Company to, at Borrower’s
sole cost and expense, execute and deliver additional security agreements and
other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Property as a result of such change of
principal place of business or place of organization. Borrower’s and Operating
Company’s respective principal place of business and chief executive office, and
the place where each of Borrower and Operating Company keeps its respective
books and records, including recorded data of any kind or nature, regardless of
the medium or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower or Operating Company, as applicable) and
will continue to be the address of Borrower or Operating Company, as applicable,
set forth at the introductory paragraph of this Agreement (unless Borrower
notifies Lender in writing at least thirty (30) days prior to the date of such
change). Borrower shall promptly notify Lender of any change in its or Operating
Company’s respective organizational identification number. If Borrower or
Operating Company does not now have an organizational identification number and
later obtains one, Borrower promptly shall notify Lender of such organizational
identification number.
5.1.17    Financial Reporting. 8.%2.%3.%4. Borrower will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
the Uniform System of Accounts and reconciled in accordance with GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and Operating
Company and all items of income and expense in connection with the operation of
the Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable written notice to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. During the continuance of an Event of Default, Borrower
shall pay any costs and expenses incurred by Lender to examine Borrower’s and
Operating Company’s accounting records with respect to the Property, as Lender
shall determine to be necessary or appropriate in the protection of Lender’s
interest.
(a)    Borrower will furnish to Lender annually, within ninety (90) days (or
seventy-five (75) days, if Lender notifies Borrower in writing that Lender
expects that the principal amount (or applicable portion of the principal
amount) of the Loan as of the cut-off date for a Securitization containing the
Loan or such portion of the Loan may, or if the applicable principal amount of
the Loan as of the cut-off date for a Securitization and at any time during
which the Loan (or such

- 79 -



--------------------------------------------------------------------------------



portion of the Loan) is included in a Securitization, does equal or exceed ten
percent (10%) of the aggregate principal amount of all loans or other assets
included or expected to be included, as applicable, in such Securitization)
following the end of each Fiscal Year of Borrower, a complete copy of Borrower’s
and Operating Company’s annual financial statements certified by an officer of
Borrower (or, after the occurrence of an assumption of the Loan in accordance
with Section 5.2.10(e) hereof (for the avoidance of doubt, a Qualified Prime
Transfer does not constitute an assumption of the Loan pursuant to Section
5.2.10(e) hereof), audited by an independent certified public accountant) and
which are in form and substance satisfactory to Lender, which are in accordance
with the Uniform System of Accounts and reconciled in accordance with GAAP (or
such other accounting basis acceptable to Lender) covering the Property for such
Fiscal Year and which contain statements of profit and loss for the Property and
a balance sheet for Borrower and Operating Company. Such statements shall set
forth the financial condition and the results of operations for the Property for
such Fiscal Year, and shall include, but not be limited to, amounts representing
annual net operating income, net cash flow, gross income, and operating
expenses.
(b)    Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete in all material respects and fairly present the
financial condition and results of the operations of Borrower, Operating Company
and the Property (subject to normal year-end adjustments) as applicable: (i) an
occupancy report for the subject quarter, including an average daily rate
accompanied by an Officer’s Certificate with respect thereto; (ii) quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar quarter, noting net operating income, gross income, and operating
expenses (not including any contributions to the Replacement Reserve Fund and
the Required Repair Fund), and other information necessary and sufficient to
fairly represent the financial position and results of operation of the Property
during such calendar quarter, and containing a comparison of budgeted income and
expenses and the actual income and expenses; and (iii) a calculation reflecting
the Debt Yield as of the last day of such quarter based upon the trailing twelve
(12) month period immediately preceding such date of determination. In addition,
such certificate shall also be accompanied by an Officer’s Certificate stating
that the representations and warranties of Borrower set forth in Section 4.1.30
are true and correct with respect to each Person required under the Loan
Documents to be a Special Purpose Entity as of the date of such certificate;
provided, however, that acceptance of such Officer’s Certificate shall not
constitute a waiver by Lender of any rights it may have against Borrower or any
other Person by reason of the statements in such Officer’s Certificate
evidencing non-compliance with any terms or provisions of this Agreement. On or
before thirty (30) days after the end of each calendar month, Borrower shall
furnish, or cause to be furnished, to Lender the most current Smith Travel
Research Reports then available to Borrower and Operating Company reflecting
market penetration and relevant hotel properties competing with the Property.
(c)    For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget for the
Property not later than sixty (60) days prior to the commencement of such period
or Fiscal Year in form reasonably satisfactory to Lender. To the extent Borrower
or Operating Company has the right to approve all or any portion of the Annual
Budget under the terms of the Management Agreement (if the

- 80 -



--------------------------------------------------------------------------------



Management Agreement is a Non-Affiliated Management Agreement) or Manager is
otherwise an Affiliated Manager, such Annual Budget shall be subject to Lender’s
written approval (each such Annual Budget, together with each Annual Budget
which Borrower or Operating Company does not have the right to approve, an
“Approved Annual Budget”). In the event that Lender objects to a proposed Annual
Budget submitted by Borrower, Lender shall advise Borrower of such objections
within fifteen (15) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise such Annual Budget and resubmit the same to Lender. Lender shall advise
Borrower of any objections to such revised Annual Budget within ten (10) days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise the same in accordance
with the process described in this subsection until Lender approves the Annual
Budget. Until such time that Lender approves a proposed Annual Budget, the most
recently Approved Annual Budget shall apply; provided that, such Approved Annual
Budget shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums and Other Charges, and increases of five percent (5%) for all other
Operating Expenses or Capital Expenditures. Borrower shall have the right to
allocate cost savings achieved in the Annual Budget with respect to approved
Capital Expenditures towards other approved Capital Expenditures set forth in
the Annual Budget.
(d)    In the event that Borrower or Operating Company must incur an
extraordinary operating expense or capital expense not set forth in the Approved
Annual Budget (each an “Extraordinary Expense”) which Borrower or Operating
Company has the right to approve under the terms of the Management Agreement (if
the Management Agreement is a Non-Affiliated Management Agreement), if
applicable, then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender’s approval, which
may be given or denied in Lender’s sole discretion.
(e)    Borrower shall furnish to Lender, within ten (10) Business Days after
written request (or as soon thereafter as may be reasonably possible), such
further detailed information in the possession or control of Borrower or any
Affiliate of Borrower (including, without limitation, any Affiliated Manager)
with respect to the operation of the Property and the financial affairs of
Borrower as may be reasonably requested by Lender. Prior to the Securitization
of the entire Loan, within thirty (30) days following receipt of written request
by Lender, Borrower will furnish, or cause to be furnished to Lender, a forecast
for the Property in the aggregate for the remainder of the applicable Fiscal
Year.
(f)    Borrower will cause Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Guarantor,
financial statements audited by an independent certified public accountant,
which shall include an annual balance sheet and profit and loss statement of
Guarantor, in the form reasonably required by Lender, which may be satisfied by
delivery of the audited annual financial statements of AHT (or AHP, following a
Qualified Prime Transfer pursuant to which AHLP is released as a Guarantor in
accordance with the terms of the Loans Documents), provided that such financial
statements reflect all financial reporting information that would otherwise
appear on the balance sheet and profit and loss statement of Guarantor.

- 81 -



--------------------------------------------------------------------------------



(g)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files) or (iv) in such other
form reasonably acceptable to Lender. Borrower agrees that Lender may disclose
information regarding the Property and Borrower and Operating Company that is
provided to Lender pursuant to this Section 5.1.11 in connection with the
Securitization to such parties requesting such information in connection with
such Securitization.
5.1.18    Business and Operations. Borrower will, and will cause Operating
Company to, continue to engage in the businesses presently conducted by it as
and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Property. Borrower will, and will cause
Operating Company to, qualify to do business and will remain in good standing
under the laws of each jurisdiction of its formation as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Property. Borrower shall at all times during the term of the Loan, continue
to own all of Equipment, Fixtures and Personal Property and Borrower shall cause
Operating Company to continue to own or lease (to the extent not prohibited
hereunder) all Equipment, Fixtures and Personal Property which are necessary to
operate the Property in the manner required hereunder and in the manner in which
it is currently operated.
5.1.19    Title to the Property. Borrower shall, and shall cause Operating
Company to, as applicable, warrant and defend (a) the title to the Property and
every part thereof, subject only to Liens permitted hereunder (including
Permitted Encumbrances) and (b) the validity and priority of the Lien of the
Mortgage, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and expenses) incurred by Lender if an
interest in the Property, other than as permitted hereunder, is claimed by
another Person.
5.1.20    Costs of Enforcement. In the event (a) that the Mortgage is foreclosed
in whole or in part or that the Mortgage is put into the hands of an attorney
for collection, suit, action or foreclosure, (b) of the foreclosure of any
mortgage encumbering the Property prior to or subsequent to the Mortgage in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and expenses, incurred by Lender or
Borrower in connection therewith and in connection with any appellate proceeding
or post judgment action involved therein, together with all required service or
use taxes.
5.1.21    Estoppel Statement. 9.%2.%3.%4. After written request by Lender,
Borrower shall within ten (10) days furnish Lender with a statement, duly
acknowledged and certified, setting forth (i)  the original principal amount of
the Note, (ii) the unpaid principal amount

- 82 -



--------------------------------------------------------------------------------



of the Note, (iii) the Interest Rate of the Note, (iv) the date installments of
interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, if any, claimed by Borrower, and (vi) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.
(a)    Borrower shall, and shall cause Operating Company to, deliver to Lender
upon written request, tenant estoppel certificates from (i) each material
commercial Tenant leasing space at the Property, and (ii) Operating Company
pursuant to the Operating Lease, each in form and substance reasonably
satisfactory to Lender provided that Borrower shall not be required to deliver
such certificates more frequently than two (2) times in any calendar year.
5.1.22    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.
5.1.23    Performance by Borrower. Borrower shall, and shall cause Operating
Company to, in a timely manner observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower or Operating Company, as applicable, and shall not enter
into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower or Operating Company, as applicable, without the
prior written consent of Lender.
5.1.24    Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower and Operating Company
in the Loan Documents as of the date of the closing of such Securitization in
all relevant jurisdictions or, to the extent such representations have been
rendered inaccurate by any intervening changes in facts or circumstances,
stating the same and identifying such facts and circumstances with specificity,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower,
Operating Company, Principal and Guarantor as of the date of the Securitization.
5.1.25    Environmental Covenants. 10.%2.%3.%4. Borrower covenants and agrees
that: (i) all uses and operations on or of the Property, whether by Borrower or
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (ii) there shall be no Releases of Hazardous Substances
in, on, under or from the Property; (iii) there shall be no Hazardous Substances
in, on, or under the Property, except those that are (A) in compliance with all
Environmental Laws and with permits issued pursuant thereto (to the extent such
permits are required by Environmental Law), (B) de-minimis amounts necessary to
operate the Property for the purposes set forth in the Loan Agreement which will
not result in an environmental condition in, on or under the Property and which
are otherwise permitted under and used in compliance with Environmental Law or
(C) fully disclosed to Lender in writing; (iv) Borrower shall, and shall cause
Operating Company to, keep the Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of Borrower or any other Person (the “Environmental Liens”);
(v) Borrower shall, and shall cause Operating Company to,

- 83 -



--------------------------------------------------------------------------------



at its sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to subsection (b) below, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews; (vi) Borrower shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Property, pursuant to any reasonable written request of
Lender made in the event that Lender has reason to believe that an environmental
hazard exists on the Property (including but not limited to sampling, testing
and analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas), and share with Lender the reports and
other results thereof, and Lender shall be entitled to rely on such reports and
other results thereof; (vii) Borrower shall, at its sole cost and expense,
comply with all reasonable written requests of Lender made in the event that
Lender has reason to believe that an environmental hazard exists on the
Property, including to (A) reasonably effectuate Remediation of any condition
(including but not limited to a Release of a Hazardous Substance) in, on, under
or from the Property; (B) comply with any Environmental Law; (C) comply with any
directive from any Governmental Authority; and (D) take any other reasonable
action necessary or appropriate for protection of human health or the
environment; (viii) Borrower shall not, nor cause or permit Operating Company
to, do or allow any Tenant or other user of the Property to do any act that
materially increases the dangers to human health or the environment, poses an
unreasonable risk of harm to any Person (whether on or off the Property),
impairs or may impair the value of the Property, is contrary to any requirement
of any insurer, constitutes a public or private nuisance, constitutes waste, or
violates any covenant, condition, agreement or easement applicable to the
Property; and (ix) Borrower shall immediately notify Lender in writing of
(A) any presence or Releases or threatened Releases of Hazardous Substances in,
on, under, from or migrating towards the Property; (B) any non-compliance with
any Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to the Property; and (E) any written or oral
notice or other communication of which Borrower or any of its Affiliates becomes
aware from any source whatsoever (including but not limited to a governmental
entity) relating in any way to the release or potential release of Hazardous
Substances or Remediation thereof, likely to result in liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with the Property, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Section 5.1.19.
(a)    In the event that Lender has reason to believe that an environmental
hazard exists on the Property that may, in Lender’s sole discretion, endanger
any Tenants or other occupants of the Property or their guests or the general
public or is reasonably likely to materially and adversely affect the value of
the Property, upon written notice from Lender delivered in a reasonable period
of time in advance, Borrower shall, at Borrower’s expense, promptly cause an
engineer or consultant reasonably satisfactory to Lender to conduct an
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and take any samples of soil, groundwater
or other water, air, or building materials or any other invasive testing
requested by Lender and promptly deliver the results of any such assessment,
audit, sampling or other testing; provided, however, if such results are not
delivered to Lender within a reasonable period or if Lender has reason to
believe that an environmental hazard exists on the Property that, in Lender’s
sole judgment, endangers any Tenant or other occupant of the Property or their
guests or the general public or is reasonably likely to materially and adversely
affect the value of the Property, upon

- 84 -



--------------------------------------------------------------------------------



written notice to Borrower delivered in a reasonable period of time in advance,
Lender and any other Person designated by Lender, including but not limited to
any receiver, any representative of a governmental entity, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Lender’s sole and absolute discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and reasonably
conducting other invasive testing. Borrower shall, and shall cause Operating
Company to, cooperate with and provide Lender and any such Person designated by
Lender with access to the Property.
(b)    Borrower hereby covenants to prepare, or cause to be prepared, an
operations and maintenance program (the “O&M Program”) for the Property
identified to Borrower by Lender from time to time which addresses any
requirements of the applicable Environmental Report and includes (i) testing for
asbestos and lead-based paint at the Property by an engineering firm licensed to
conduct such testing and the preparation by such engineering firm of a report on
the results of such testing and any recommendations for removal, encapsulation
or other remediation with respect to any asbestos or lead-based paint; (ii) if
recommended in the Environmental Report, a plan for the encapsulation, removal
or other action with respect to asbestos or lead-based paint at the Property;
and (iii) compliance with other requirements required by the Environmental
Report or Lender. The O&M Program shall be subject to Lender’s approval and,
within thirty (30) days of the date hereof, Borrower shall provide Lender with
evidence reasonably satisfactory to Lender that the O&M Program has been
established and is in operation. Borrower hereby covenants and agrees that,
during the term of the Loan, including any extension or renewal thereof,
Borrower and Operating Company shall comply in all respects with the terms and
conditions of the O&M Program.
5.1.26    Leasing Matters. Any Major Leases executed after the date hereof shall
be subject to the prior written approval of Lender, which approval shall be
subject to the Deemed Approval Standard. Upon request, Borrower shall furnish
Lender with executed copies of all Leases. All renewals and extensions of Leases
and all proposed Leases shall provide for rental rates comparable to existing
local market rates. All proposed Leases shall be on commercially reasonable
terms and shall not contain any terms which would materially affect Lender’s
rights under the Loan Documents; provided, that, any renewals and/or extensions
of Major Leases not entered into pursuant to rights contained in such Major
Leases shall be subject to the prior written approval of Lender, which approval
shall be subject to the Deemed Approval Standards. All Leases executed after the
date hereof shall provide that they are subordinate to the Mortgage and that the
lessee agrees to attorn to Lender or any purchaser at a sale by foreclosure or
power of sale. Borrower (i) shall, and shall cause Operating Company to, observe
and perform the obligations imposed upon the lessor under the Leases in a
commercially reasonable manner; (ii) shall enforce and may amend or terminate
the terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Property; provided,
however, that no such amendment, modification, termination or surrender of any
Major Lease will be permitted without the prior written consent of Lender, which
consent shall be subject to the Deemed Approval Standard; (iii) shall not, and
shall not permit Operating Company to, collect any of the rents more than one
(1) month in advance (other than security deposits); (iv) shall not, and shall
not permit Operating Company to, execute

- 85 -



--------------------------------------------------------------------------------



any other assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not, and shall not permit
Operating Company to, alter, modify or change the terms of the Leases in a
manner inconsistent with the provisions of the Loan Documents; and (vi) shall,
and shall cause Operating Company to, execute and deliver at the request of
Lender all such further assurances, confirmations and assignments in connection
with the Leases as Lender shall from time to time reasonably require.
5.1.27    Alterations. 11.%2.%3.%4. Borrower shall obtain Lender’s prior written
consent to any alterations to any Improvements, which consent shall be subject
to the Deemed Approval Standard, except with respect to alterations that are
reasonably likely to have a material adverse effect on Borrower’s or Operating
Company’s financial condition, the value of the Property or the Property’s Net
Operating Income. Notwithstanding the foregoing, Lender’s consent shall not be
required in connection with any alterations that will not have a material
adverse effect on Borrower’s or Operating Company’s financial condition, the
value of the Property or the Property’s Net Operating Income, provided that such
alterations are made in connection with (a) tenant improvement work performed
pursuant to the terms of any Lease executed on or before the date hereof,
(b) tenant improvement work performed pursuant to the terms and provisions of a
Lease and not adversely affecting any structural component of any Improvements,
any utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements, (c) alterations performed in
connection with the Restoration of the Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of this
Agreement, (d) alterations permitted to be performed by Manager (provided
Manager is a Non-Affiliated Manager) without the approval of Borrower or
Operating Company under the terms of the Management Agreement (provided the
Management Agreement is a Non-Affiliated Management Agreement), or
(e) alterations performed pursuant to an Approved Annual Budget. If the total
unpaid amounts due and payable with respect to alterations constituting a single
project to the Improvements at the Property (other than such amounts (I) to be
paid or reimbursed by Tenants under the Leases (II) for which there are then
funds expressly reserved pursuant to the applicable Approved Annual Budget in
the Reserve Funds or the Manager-Held Reserves, or (III) to the extent of which
Lender shall then be holding a Completion Guaranty from Guarantor in accordance
with 5.1.21(b) hereof) shall at any time exceed the Threshold Amount for the
Property, Borrower shall promptly deliver to Lender, upon Lender’s request, as
security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (A) cash,
(B) U.S. Obligations (C) other securities having a rating acceptable to Lender
and, at Lender’s option, with respect to which the Approved Rating Agencies have
provided a Rating Agency Confirmation or (D)  a Letter of Credit. Such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the Property over the Threshold
Amount and Lender may apply such security from time to time at the option of
Lender to pay for such alterations.
(a)    Notwithstanding the foregoing, Borrower shall be relieved of its
obligation to deliver to Lender the security for the payment of amounts with
respect to the alterations otherwise required under Section 5.1.21(a) above to
the extent the total cost for the alterations does not exceed $6,400,000.00;
provided, that, Borrower shall have delivered to Lender a Completion Guaranty
from Guarantor in the amount by which the total cost for the alterations exceeds
the Threshold

- 86 -



--------------------------------------------------------------------------------



Amount, each such Completion Guaranty to be accompanied by an Additional
Insolvency Opinion or a “bring down” of the Insolvency Opinion satisfactory in
form and substance to Lender, and provided further, that notwithstanding the
foregoing, in the event that an Event of Default or Cash Sweep Period shall
occur and be continuing Borrower shall deliver to Lender the security otherwise
required under clause (a) above within one (1) Business Day of the occurrence of
such Event of Default or the related Cash Sweep Event, in an amount equal to the
aggregate amount of alterations, the completion of which is guaranteed under
each Completion Guaranty delivered to Lender under this Section 5.1.21(b) and
then outstanding, and, upon receipt thereof, Lender shall thereupon release and
return to Guarantor each such Completion Guaranty.
5.1.28    Intentionally Omitted.
5.1.29    Embargoed Person. Borrower has performed and shall perform reasonable
due diligence to insure that at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Operating Company,
Principal and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person, excluding shares of securities
traded on a nationally or internationally recognized stock exchange; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower,
Operating Company, Principal or Guarantor, as applicable, with the result that
the investment in Borrower, Operating Company, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law; and (c) none of the funds of Borrower, Operating Company,
Principal or Guarantor, as applicable, have been derived from, or are the
proceeds of, any unlawful activity, including money laundering, terrorism or
terrorism activities, with the result that the investment in Borrower, Operating
Company, Principal or Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law, or may cause the
Property to be subject to forfeiture or seizure.
5.1.30    Operation of Property. 12.%2.%3.%4. Borrower, Operating Company and
Manager shall cause the Property to be operated, in all material respects, in
accordance with the applicable Operating Lease (or Replacement Operating Lease)
and the Management Agreement (or Replacement Management Agreement). In the event
that the Operating Lease expires or is terminated (without limiting any
obligation of Borrower to obtain Lender’s consent to any termination or
modification of the Operating Lease in accordance with the terms and provisions
of this Agreement), Borrower shall promptly enter into a Replacement Operating
Lease with Operating Company or another Qualified Operator, as applicable. In
the event that any Management Agreement expires or is terminated (without
limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall, or shall cause
Operating Company to, promptly enter into a Replacement Management Agreement
with Manager or another Qualified Manager, as applicable. In the event that any
Franchise Agreement expires or is terminated (without limiting any obligation of
Borrower to obtain Lender’s consent to any termination or modification of
Franchise Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall, or shall cause Operating Company to, promptly enter
into a Replacement Franchise Agreement with Franchisor or another Qualified
Franchisor, as applicable, or operate the Property without a

- 87 -



--------------------------------------------------------------------------------



Franchise Agreement provided that the Property is operated in the same manner
the Property was operated as of the Closing Date. Notwithstanding anything
contained in this Agreement to the contrary, at the expiration of the term of
the Operating Lease, Borrower and Operating Company may enter into an extension
of such Operating Lease for a five (5) year renewal term on the same terms and
conditions as the expired Operating Lease, except that the Operating Rent may be
modified solely to the extent necessary to enable AHT to maintain compliance
with (and continue to comply with) the rules and regulations applicable to it as
a REIT (as such term is defined in the Operating Lease as of the Closing Date),
which Borrower and Operating Company intend to satisfy by reference to a
transfer pricing report prepared by a “Big 4” accounting firm.
(a)    Borrower shall, and shall cause Operating Company, as applicable, to:
(i) promptly perform and/or observe, in all material respects, all of the
covenants and agreements required to be performed and observed by it under the
Operating Lease, the Management Agreement and the Franchise Agreement, if any,
and do all things necessary to preserve and to keep unimpaired its material
rights thereunder; (ii) promptly notify Lender of any material default under the
Operating Lease, the Management Agreement or the Franchise Agreement, if any, of
which it is aware; (iii) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, written notice, written
report and written estimate received by it under the Operating Lease or the
Management Agreement; and (iv) enforce the performance and observance of all of
the covenants and agreements required to be performed and/or observed by
Operating Company under the Operating Lease and/or by Manager under the
Management Agreement, in a commercially reasonable manner.
(b)    In the event that the Property shall become subject to a Franchise
Agreement in accordance with the terms and conditions of the Loan Documents, and
said Franchise Agreement shall by its terms expire and Borrower or Operating
Company, as applicable, shall extend the term of such Franchise Agreement or
shall replace such Franchise Agreement with a Replacement Franchise Agreement,
each in accordance with the terms and conditions of the Loan Documents, the
Replacement Reserve Monthly Deposit required to be made by Borrower on the next
Payment Date immediately succeeding the date on which such extension or
Replacement Franchise Agreement becomes effective shall include the aggregate
amount required to be reserved by Borrower or Operating Company under any PIP
required by the applicable Franchisor in connection with such Franchise
Agreement, provided that, in lieu of including such amount in such Replacement
Reserve Monthly Deposit, Borrower shall have the right to deliver to Lender a
Completion Guaranty from Guarantor in such amount, such Completion Guaranty to
be accompanied by an Additional Insolvency Opinion or a “bring down” of the
Insolvency Opinion satisfactory in form and substance to Lender, provided, that,
notwithstanding the foregoing, in the event that an Event of Default or Cash
Sweep Period shall occur and be continuing Borrower shall deliver to Lender the
unpaid balance of the amount otherwise required to be reserved under such PIP
within one (1) Business Day of the occurrence of such Event of Default or the
related Cash Sweep Event, and Lender shall thereupon release and return to such
guarantor each such Completion Guaranty.
5.1.31    Intentionally Omitted.

- 88 -



--------------------------------------------------------------------------------



5.1.32    Operating Lease. Borrower represents, covenants and warrants that it
is the express intent of Borrower and Operating Company that the Operating Lease
constitute a lease under applicable real property laws and laws governing
bankruptcy, insolvency and creditors’ rights generally, and that the sole
interest of Operating Company in the Property is as tenant under the Operating
Lease. In the event that it shall be determined that the Operating Lease is not
a lease under applicable real property laws or under laws governing bankruptcy,
insolvency and creditors’ rights generally, and that the interest of Operating
Company in the Property is other than that of tenant under the Operating Lease,
Borrower hereby covenants and agrees that it shall cause Operating Company’s
interest in the Property, however characterized, to continue to be subject and
subordinate to the lien of the Mortgage, or Borrower’s fee interest in the
Property, on all the same terms and conditions as contained in the Operating
Lease and the Mortgage.
5.1.33    Submerged Land Lease.
(a)     Borrower shall not, without Lender’s prior written consent, amend,
modify or supplement, or consent to or suffer the amendment, modification or
supplementation of the Submerged Land Lease; provided, however, that Borrower
may renew the Submerged Land Lease at its expiration pursuant to the-then
current standard form of lease issued by the landlord thereunder, with such
modifications that do not and would not reasonably be expected to have a
Material Adverse Effect.
(b)    Borrower shall pay all charges and other sums to be paid by Borrower
pursuant to the terms of the Submerged Land Lease, if any, as the same shall
become due and payable and prior to the expiration of any applicable grace
period therein provided;
(c)    Borrower shall comply, in all material respects, with all of the terms,
covenants and conditions on Borrower’s part to be complied with pursuant to
terms of the Submerged Land Lease;
(d)    Borrower shall not, without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed, terminate or
surrender, the Submerged Land Lease;
(e)    Borrower shall promptly furnish to Lender any notice of default or other
communication delivered in connection with the Submerged Land Lease by any party
to the Submerged Land Lease other than routine correspondence and invoices;
(f)    Other than to Lender, Borrower shall not assign or encumber its rights
under the Submerged Land Lease; and
(g)    Subject to the terms of that certain letter dated August 6, 2013 from the
Florida Department of Environmental Protection, in the event Lender, its
nominee, designee, successor, or assignee acquires title and/or rights of
Borrower under the Submerged Land Lease by reason of foreclosure of the
Mortgage, deed in lieu of foreclosure or otherwise, such party shall (x) succeed
to all of the rights of and benefits accruing to Borrower under the Submerged
Land Lease, and (y) be entitled to exercise all of the rights and benefits
accruing to Borrower under the

- 89 -



--------------------------------------------------------------------------------



Submerged Land Leases. At such time as Lender shall request, Borrower agrees to
execute and deliver to Lender such documents as Lender and its counsel may
reasonably require in order to insure that the provisions of this section will
be validly and legally enforceable and effective against Borrower and all
parties claiming by, through, under or against Borrower.
Section 5.2    Negative Covenants. From the date hereof until payment and
performance in full of all respective obligations of Borrower and Operating
Company under the Loan Documents or the earlier release of the Lien of the
Mortgage encumbering the Property and any other collateral in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender (a) in each instance whether the covenant relates to Borrower
as to itself and (b) in each instance where the covenant relates to Operating
Company or an Operating Lease, Borrower shall use commercially reasonable
efforts to cause Operating Company not to, that it will not do, directly or
indirectly, any of the following:
5.2.3    Operation of Property. 13.%2.%3.%4. Borrower shall not, nor shall it
permit Operating Company to, without Lender’s prior written consent (which
consent shall not be unreasonably withheld): (i) surrender, terminate, cancel,
amend or modify the Management Agreement; provided, that, Borrower or Operating
Company, as applicable, may, without Lender’s consent, (x) replace Manager so
long as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement and (y) amend or modify the Management Agreement unless
such amendment(s) or modification(s), by itself or together with other
amendments or modifications thereto, have a Material Adverse Effect (in which
case, Lender’s prior written consent shall be required, subject to the Deemed
Approval Standard); (ii) surrender, terminate or cancel the Franchise Agreement;
provided, that Borrower or Operating Company, as applicable, may, without
Lender’s consent, replace Franchisor so long as the replacement franchisor is a
Qualified Franchisor pursuant to a Replacement Franchise Agreement, (iii) except
in connection with the replacement of Manager as set forth above, reduce or
consent to the reduction of the term of the Management Agreement or the
Franchise Agreement; provided, that Borrower or Operating Company, as
applicable, may, without Lender’s consent, extend the term of the Management
Agreement or the Franchise Agreement, provided in each case that all other terms
and conditions of such agreement remain unmodified; (iv) increase or consent to
the increase of the amount of any charges under the Management Agreement or any
Franchise Agreement, other than a PIP to the extent required in connection with
any action permitted by Borrower set forth in this Section 5.2.1 that is to be
funded from the Replacement Reserve Fund or Manager-Held Reserve Deposits, or to
be covered by a Completion Guaranty pursuant to and in accordance with Section
5.1.24(c) hereof, or (v) except as otherwise expressly set forth in this Section
5.2.1 above, otherwise modify, change, supplement, alter or amend, or waive or
release any of its rights and remedies under, the Management Agreement or the
Franchise Agreement in any material respect.
(k)    Following the occurrence and during the continuance of an Event of
Default, neither Borrower nor Operating Company shall exercise any rights, make
any decisions, grant any approvals or otherwise take any action under any
Management Agreement without the prior written consent of Lender, which consent
may be granted, conditioned or withheld in Lender’s sole discretion.

- 90 -



--------------------------------------------------------------------------------



5.2.4    Liens. Borrower shall not, and shall not permit Operating Company (for
so long as the Operating Lease shall remain in effect) to, create, incur, assume
or suffer to exist any Lien on any portion of the Property or permit any such
action to be taken, except for Permitted Encumbrances; provided, however, that
the same shall not constitute an Event of Default in the event of a mechanic’s,
materialman’s or similar lien if the applicable mechanic’s, materialman’s or
similar lien has been insured against or bonded over within thirty (30) days
after Borrower or Operating Company, as applicable, actually receives written
notice of same or which are being contested, provided, further, that, it shall
also not be an Event of Default if Borrower or Operating Company shall have
commenced actions to insure or bond over any such lien within such thirty (30)
day period and thereafter diligently and expeditiously proceeds to insure or
bond over such lien, such thirty (30) day period shall be extended for an
additional ten (10) day period, provided, further that with respect to any
contest (i) no Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower or Operating Company, as
applicable, is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower or Operating Company shall promptly upon final determination
thereof pay the amount of any such lien, together with all costs, interest and
penalties which may be payable in connection therewith; and (v) such proceeding
shall suspend the collection of contested amounts to which such lien relates
from the Property.
5.2.5    Dissolution. Borrower shall not, and shall not permit Operating Company
to (a) engage in any dissolution, liquidation or consolidation or merger with or
into any other business entity, (b) engage in any business activity not related
to (i) in the case of Borrower, the ownership and operation of the Property and
(ii) in the case of Operating Company, the leasing and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction, or (e) cause Principal to (i) dissolve, wind
up or liquidate or take any action, or omit to take an action, as a result of
which Principal would be dissolved, wound up or liquidated in whole or in part,
or (ii) amend, modify, waive or terminate the organizational documents of
Principal, in each case, without obtaining the prior written consent of Lender
or Lender’s designee.
5.2.6    Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(b).

- 91 -



--------------------------------------------------------------------------------



5.2.7    Debt Cancellation. Borrower shall not, and shall not permit Operating
Company to, cancel or otherwise forgive or release any claim or debt (other than
termination of Leases and Operating Lease in accordance herewith) owed to
Borrower or Operating Company by any Person, except for adequate consideration
and in the ordinary course of business.
5.2.8    Zoning. Borrower shall not, and shall not permit Operating Company to,
initiate or consent to any zoning reclassification of any portion of the
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of the Property in any manner that is reasonably
likely to result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior written consent of Lender.
5.2.9    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.
5.2.10    Intentionally Omitted.
5.2.11    ERISA. 14.%2.%3.%4. Neither Borrower nor Operating Company shall
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Lender of any of its rights under the
Note, this Agreement or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA.
(a)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) neither Borrower
nor Operating Company is nor maintains an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (B) neither Borrower nor
Operating Company is subject to any state statute regulating investment of, or
fiduciary obligations with respect to governmental plans and (C) one or more of
the following circumstances is true:
(i)    Equity interests in Borrower or Operating Company, as applicable, are
publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);
(ii)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower or Operating Company, as applicable, are held by “benefit
plan investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or

- 92 -



--------------------------------------------------------------------------------



(iii)    Borrower or Operating Company, as applicable, qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. §2510.3-101(c) or (e).
5.2.12    Transfers. 15.%2.%3.%4. Borrower acknowledges that Lender has examined
and relied on the experience of Borrower and Operating Company and their
respective stockholders, general partners, members, principals and (if Borrower
or Operating Company is a trust) beneficial owners in owning, leasing and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership and Operating Company’s leasing, as
applicable, of the Property as a means of maintaining the value of the Property
as security for repayment of the Debt and the performance of the Other
Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.
(a)    Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or (ii) permit a
Sale or Pledge of an interest in any Restricted Party, other than (A) pursuant
to Leases of space in the Improvements to Tenants in accordance with the
provisions of Section 5.1.20 and (B) Permitted Transfers.
(b)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) with the exception of the Operating
Lease, an agreement by Borrower or Operating Company leasing all or a
substantial part of the Property for other than actual occupancy by a space
Tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s or Operating Company’s respective right, title
and interest in and to any Leases or any Rents; (iii) if a Restricted Party is a
corporation, any merger, consolidation or Sale or Pledge of such corporation’s
stock or the creation or issuance of new stock; (iv) if a Restricted Party is a
limited or general partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the Sale or
Pledge of the partnership interest of any general partner or any profits or
proceeds relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the

- 93 -



--------------------------------------------------------------------------------



Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.
(c)    Notwithstanding the provisions of this Section 5.2.10 or any other
provision of this Agreement or the Loan Documents, and provided in each case
that (i) the Mezzanine Loan shall have been repaid in full (other than
contingent liabilities under the Mezzanine Loan Documents) or (ii) Mezzanine
Lender’s consent to such Transfer is not required under the Mezzanine Loan
Documents or shall have been obtained, Lender’s consent shall not be required in
connection with (A) one or a series of Transfers, of not more than forty-nine
percent (49%) of the stock, the limited partnership interests or non-managing
membership interests (as the case may be) in a Restricted Party (including the
amendment of the organizational documents of such Restricted Party solely for
the purpose of reflecting such Transfers), provided, however, no such Transfer
shall result in the change of Control in a Restricted Party, (B) transfers,
issuances, conversions and redemptions of stock, membership interests and
partnership interests in any one or more AHT Corporate Pledge Entities (but
excluding pledges other than pledges under the AHT Existing Corporate Financing)
and, following a Qualified Prime Transfer, AHP Corporate Pledge Entities (but
excluding pledges other than pledges under the AHP Corporate Financing), (C) all
transfers of worn out or obsolete furnishings, fixtures or equipment that are
reasonably promptly replaced with property of equivalent value and functionality
in the ordinary course of operation of the Property, (D) all Transfers
(including Permitted Encumbrances) to the extent expressly permitted under any
other provision of this Agreement or the Loan Documents, (E) Transfers of stock,
membership interests or partnership interests in any one or more AHT Corporate
Pledge Entities pursuant to an exercise of remedies by the lenders (or an
administrative agent on behalf of such lenders) under the Existing Corporate
Financing, provided, that, each such lender (and any such administrative agent)
is then an institutional lender, (F) Transfers of stock, membership interests or
partnership interests in any one or more AHP Corporate Pledge Entities pursuant
to an exercise of remedies by the lenders (or an administrative agent on behalf
of such lenders) under the AHP Corporate Financing, provided that each such
lender (and any such administrative agent) is then an institutional lender, and
(G) a Qualified Prime Transfer. Provided, further, that (I) for so long as the
Loan or the Mezzanine Loan shall remain outstanding, (x) no pledge or other
encumbrance of any direct interests in Borrower, Principal, Operating Company,
Senior Mezzanine Borrower or Junior Mezzanine Borrower shall be permitted
(except for liens and encumbrances created by the Mezzanine Loan Documents, as
applicable); and (y) none of Borrower, Principal, Operating Company, Senior
Mezzanine Borrower or Junior Mezzanine Borrower shall issue preferred equity
that has the characteristics of mezzanine debt (such as a fixed maturity date,
regular payments of interest, a fixed rate of return and rights of the equity
holder to demand repayment of its investment), and (II) as a condition to each
Transfer described in clause (A) or (E) above (1) of more than twenty percent
(20%) of the then-outstanding direct or indirect ownership interests in the
Person that is the subject of such Transfer or (2) that would result in a change
of Control of such Person, Lender shall receive not less than thirty (30) days’
prior written notice of such proposed Transfer. If after giving effect to any
such Transfer described in clause (A), (E) (as to any such Transfer arising
prior to a Qualified Prime Transfer) or (F) above, more than forty-nine percent
(49%) in the aggregate of direct or indirect interests in a Restricted Party are
owned by any Person and its Affiliates that owned less than forty-nine percent
(49%) direct or indirect interest in such Restricted Party as of the Closing
Date, Borrower shall, no less than thirty (30) days prior to the effective date
of any such Transfer, deliver to Lender an

- 94 -



--------------------------------------------------------------------------------



Additional Insolvency Opinion. In addition, and notwithstanding anything to the
contrary in this Section 5.2.10(d), at all times (x) prior to a Qualified Prime
Transfer, AHLP must continue to Control Borrower and Operating Company and own,
directly or indirectly, at least a fifty-one percent (51%) legal and beneficial
interest in Borrower and Operating Company and (y) upon the occurrence of a
Qualified Prime Transfer, and at all times thereafter, AHPLP must continue to
Control Borrower and Operating Company and own, directly or indirectly, at least
a fifty-one percent (51%) direct or indirect legal and beneficial interest in
each of Borrower and Operating Company. In addition to and not in limitation of
the foregoing, Lender’s consent shall not be required in connection with a
Transfer of direct or indirect interests in Borrower and Operating Company made
by each Mezzanine Party to secure the related Mezzanine Loan in accordance with
the related Mezzanine Loan Documents.
(d)    Other than a Qualified Prime Transfer, no Transfer of the Property and
assumption of the Loan shall occur during the period that is sixty (60) days
prior to and sixty (60) days after a Securitization. Otherwise, Lender shall
consent to a one (1) time Transfer of the Property or the legal or beneficial
direct or indirect ownership interests therein or in Borrower and Operating
Company (if such Transfer is not made in accordance with Section (d) above) and
an assumption of the entire Loan pursuant to this Section 5.2.10(e), which
consent shall not be unreasonably withheld, conditioned or delayed, provided
that Lender receives sixty (60) days’ prior written notice of such Transfer and
no Event of Default has occurred and is continuing, and further provided that
the following additional requirements are satisfied:
(i)    Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;
(ii)    Borrower shall pay any and all reasonable out-of-pocket costs incurred
in connection with such Transfer (including, without limitation, Lender’s
counsel fees and disbursements and all recording fees, title insurance premiums
and mortgage and intangible taxes and the fees and expenses of the Approved
Rating Agencies pursuant to clause (x) below);
(iii)    the proposed transferee (the “Transferee”) or Transferee’s Principals
must have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;
(iv)    Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity reasonably acceptable to
Lender;
(v)    Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been the subject of any Bankruptcy Action within seven
(7) years prior to the date of the proposed Transfer (other than an involuntary
Bankruptcy Action that was not consented to by such Person and was discharged or
dismissed within ninety (90) days of the date such Bankruptcy Action was filed);

- 95 -



--------------------------------------------------------------------------------



(vi)    with respect to a Transfer of the Property, Transferee shall assume all
of the obligations of Borrower and Operating Company, as applicable, under the
Loan Documents in a manner satisfactory to Lender in all respects, including,
without limitation, by entering into an assumption agreement in form and
substance satisfactory to Lender;
(vii)    there shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or any Related Entities
which, in each case, is not reasonably acceptable to Lender;
(viii)    Transferee, Transferee’s Principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
(ix)    with respect to any Transfer of the Property, Transferee must be able to
satisfy all representations and covenants in Sections 4.1.30 and 4.1.40 as
Transferee, and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.35, 5.1.23 and 5.2.9 of
this Agreement, no Default or Event of Default shall otherwise occur as a result
of such Transfer, and Transferee shall deliver (A) all organizational
documentation reasonably requested by Lender, which shall be reasonably
satisfactory to Lender and, following a Securitization, satisfactory to the
Approved Rating Agencies and (B) all certificates, agreements and legal opinions
reasonably required by Lender;
(x)    if required by Lender, Transferee shall be approved by the Approved
Rating Agencies, which approval, if required by Lender, shall take the form of a
Rating Agency Confirmation with respect to such assumption or Transfer;
(xi)    prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity executed
by Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender and delivered an Additional Insolvency Opinion
covering the replacement guarantor;
(xii)    Borrower shall deliver, at its sole cost and expense, an endorsement to
the Title Insurance Policy, as modified by the assumption agreement, as a valid
first lien on the Property and naming the Transferee as owner of the Property,
which endorsement shall insure that, as of the date of the recording of the
assumption agreement, the Property shall not be subject to any additional
exceptions or liens other than those contained in the Title Policy issued on the
date hereof and the Permitted Encumbrances;
(xiii)    the Property shall be managed by Manager or a Qualified Manager
pursuant to the Management Agreement or a Replacement Management Agreement;
(xiv)    Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer; and

- 96 -



--------------------------------------------------------------------------------



(xv)    the Mezzanine Loans shall have been repaid in full (other than
contingent liabilities under the Mezzanine Loan Documents) or Mezzanine Lender
shall have consented in writing to such Transfer, or the Mezzanine Loans shall
be assumed by Transferee or its Affiliates in accordance with the terms and
conditions contained in the Mezzanine Loan Documents.
Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower, the named Operating Company and
Guarantor herein shall be released from all liability under this Agreement, the
Note, the Mortgage and the other Loan Documents accruing after such Transfer.
The foregoing release shall be effective upon the date of such Transfer, but
Lender agrees to provide written evidence thereof reasonably requested by
Borrower.
(e)    Upon a Qualified Prime Transfer (and satisfaction of all conditions
precedent set forth in such definition), AHPLP shall join the Guaranty, the
Environmental Indemnity and any Completion Guaranty as a joint and several
“Guarantor” and “Indemnitor” thereunder, respectively, and become a Guarantor
under this Agreement unless, if at the time of the Qualified Prime Transfer, the
net worth of AHP is equal to at least seventy-five percent (75%) of the net
worth of AHP as set forth in the Form 10 as reasonably determined by Lender
based on the financial statements and other financial information reasonably
requested by Lender, which financial statements and other financial information
shall be certified by AHP as true, complete and correct, and AHLP shall be
released from all obligations under the Guaranty and Environmental Indemnity
arising from and after the date of the Qualified Prime Transfer.
(f)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in breach of this Agreement. This
provision shall apply to every Transfer in breach of this Agreement, regardless
of whether voluntary or not, or whether or not Lender has consented to any
previous Transfer.
5.2.13    Operating Lease.
(a)    Except as provided in Section 5.1.24 of this Agreement, Borrower shall
not, nor shall it permit Operating Company to, as applicable (i) breach any
material covenants, agreements and obligations required to be performed and
observed by Operating Company under the Operating Lease, (ii) enter into an
assignment or sublease of Operating Company’s interest in the Operating Lease
without Lender’s prior written consent, (iii) surrender, terminate, cancel,
amend or modify in any material respect the Operating Lease, (iv) reduce or
consent to the reduction of the term of (or permit the reduction or consent to
the reduction) the Operating Lease; (v) increase or consent to the increase of
the amount of any rent, fees or other charges payable under the Operating Lease
or permit Operating Company to accrue rent under the Operating Lease; or
(vi) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Operating Lease in any material
respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not, nor shall it permit Operating Company to, exercise
any rights, make any decisions, grant any approvals or otherwise take any action
under the Operating Lease without the

- 97 -



--------------------------------------------------------------------------------



prior written consent of Lender, which consent may be granted, conditioned or
withheld in Lender’s sole discretion.
(c)    Notwithstanding anything contained to the contrary in subsection (a)(iii)
to the contrary, Borrower shall be entitled to terminate the Operating Lease
upon satisfaction of the following conditions: (i) Operating Company shall
transfer to Borrower any property, licenses, contracts, Franchise Agreements,
Management Agreements and Equipment pertaining to Operating Company’s business
conducted at the Property, and Borrower shall provide evidence satisfactory to
Lender (which shall include, but not be limited to an Officer’s Certificate)
indicating that such transfer shall have been in accordance with any applicable
Legal Requirements, and contractual provisions of any such Franchise Agreements,
the Management Agreement and/or contracts and where the consent to such transfer
shall be required by any third parties, Borrower shall obtain such consents and
provide copies of the same to Lender; (ii) Borrower shall, at its own expense,
execute such documents as Lender may reasonably require to spread the Lien of
the Mortgage to cover such assets or separately encumber such assets through
another appropriate security instrument, and Borrower further agrees to pay
Lender’s costs and expenses (including, without limitation, reasonable counsel
fees) in connection with preparing and reviewing the aforesaid amendment
documents; (iii) Borrower shall provide evidence reasonably satisfactory to
Lender that the transfer described in clause (i) above shall not constitute a
fraudulent conveyance under any applicable Legal Requirements, and (iv) Borrower
shall deliver, at its sole expense, executed amendments to any Loan Document to
which Operating Company was a party reflecting the termination of the Operating
Lease and Borrower further agrees to pay Lender’s costs and expenses (including,
without limitation, reasonable counsel fees) in connection with preparing and
reviewing the aforesaid amendment documents.
(d)    Any Borrower request for Lender’s consent under subclauses (iii) through
(v) of clause (a) above shall be subject to the Deemed Approval Standard.
5.2.14    Submerged Land Lease. Without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, Borrower
shall not (a) surrender, terminate or cancel the Submerged Land Lease;
(b) reduce or consent to the reduction of the term of the Submerged Land Lease;
(c) increase or consent to any increase of the amount of any charges under the
Submerged Land Lease; (d) modify, change, supplement, alter or amend the
Submerged Land Lease or waive or release in any material respect any of
Borrower’s rights and remedies under the Submerged Land Lease; or (e) grant its
consent or approval as may be requested in connection with the terms and
provisions of the Submerged Land Lease with respect to any material matter
except as may be required thereunder.
ARTICLE VI    – INSURANCE; CASUALTY; CONDEMNATION;
Section 6.1    Insurance. 16.%2.%3.%4. Borrower shall obtain and maintain, or
cause to be maintained, insurance for Borrower and the Property providing at
least the following coverages:
(i)    comprehensive all risk “special form” insurance including, but not
limited to, loss caused by any type of windstorm or hail on the Improvements and
the Personal

- 98 -



--------------------------------------------------------------------------------



Property, (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) containing an agreed
amount endorsement with respect to the Improvements and Personal Property
waiving all co-insurance provisions or to be written on a no co-insurance form;
(C) providing for no deductible in excess of $250,000.00 (except for deductibles
for windstorm, flood, and earthquake coverage, which deductibles may be up to
five percent (5%) of the total insurable value of the Property set forth in the
Policy); (D) with a deductible of $500,000.00 per occurrence, provided that
Borrower has a stop limit in place to prevent the annual aggregate from
exceeding $2,000,000.00; and (E) if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses,
coverage for loss due to operation of law in an amount equal to the full
Replacement Cost, and coverage for demolition costs and coverage for increased
costs of construction in amounts acceptable to Lender. In addition, Borrower
shall obtain: (y) if any portion of the Improvements is currently or at any time
in the future located in a federally designated “special flood hazard area”,
flood hazard insurance in an amount equal to (1) the outstanding principal
balance of the Note or (2) the maximum amount of such insurance available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994, as each may be amended
plus (2) such greater amount as Lender shall require, and (z) earthquake
insurance in amounts and in form and substance mutually agreeable to Lender and
Borrower in the event the Property is located in an area with a high degree of
seismic activity; provided that the insurance pursuant to clauses (y) and (z)
hereof shall be on terms consistent with the comprehensive all risk insurance
policy required under this subsection (i);
(ii)    business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) in an amount equal to one hundred percent
(100%) of the projected gross revenues from the operation of the Property (as
reduced to reflect expenses not incurred during a period of Restoration) for a
period of at least eighteen (18) months after the date of the Casualty; and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of six
(6) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the date hereof and
at least once each year thereafter based on Borrower’s reasonable estimate of
the gross revenues from the Property for the succeeding twelve (12) month
period. Notwithstanding the provisions of Section 2.7.1 hereof, all proceeds
payable to Lender pursuant to this subsection shall be held by Lender and shall
be applied to the obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured by the Loan Documents on the respective dates of payment

- 99 -



--------------------------------------------------------------------------------



provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;
(iii)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;
(iv)    comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;
(v)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence, providing for no deductible in excess of $100,000; (B) to
continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate and (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; (4) blanket contractual liability for
all insured contracts and (5) contractual liability covering the indemnities
contained in Article 9 of the Mortgage to the extent the same is available;
(vi)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of $1,000,000.00;
(vii)    if applicable, worker’s compensation and employee’s liability subject
to the worker’s compensation laws of the State in which the Property is located;
(viii)    umbrella and excess liability insurance in an amount not less than
$100,000,000.00 per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (v) above, including, but
not limited to, supplemental coverage for liquor liability, employer’s liability
and automobile liability, which umbrella liability coverage shall apply in
excess of the liquor liability, employer’s liability and automobile liability
coverage required herein;
(ix)    the insurance required under this Section (a) (i), (ii), (v) and (viii)
above shall cover perils of terrorism and acts of terrorism and Borrower shall
maintain insurance

- 100 -



--------------------------------------------------------------------------------



for loss resulting from perils and acts of terrorism on terms (including
amounts) consistent with those required under Sections (a) (i), (ii), (v) and
(viii) above at all times during the term of the Loan;
(x)    liquor liability containing minimum limits per occurrence of $1,000,000;
and
(xi)    upon sixty (60) days’ written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender and Borrower from time to time may agree are
reasonable insurable hazards which at the time are commonly insured against for
property similar to the Property located in or around the region in which the
Property is located.
(d)    All insurance provided for in Section (a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a rating of (a) “A:X” or better in the current
Best’s Insurance Reports and a claims paying ability rating of “A” or better by
at least two (2) of the Approved Rating Agencies including, (i) S&P, (ii) Fitch,
and (iii) Moody’s, if Moody’s is rating the Securities; or (b) a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with carriers having a rating by S&P not lower
than “A” and by A.M. Best not lower than “A:X” and the balance of the coverage
is, in each case, with insurers having a rating by S&P of not lower than “BBB”
and by A.M. Best not lower than “A:X.”; provided, that notwithstanding the
foregoing, Policies may be issued by Liberty Mutual Fire Insurance Company or an
affiliate, member or subsidiary thereof or other insurers, so long as the same
has a rating of “AXV” or better in the current Best’s Insurance Reports and a
claims paying ability rating of “A-” or better by S&P. The Policies described in
Section 6.1 hereof (other than those strictly limited to liability protection)
shall designate Lender as loss payee. Not less than ten (10) days prior to the
expiration dates of the Policies theretofore furnished to Lender, certificates
of insurance evidencing the Policies, to be followed by complete copies of the
Policies upon issuance, with evidence satisfactory to Lender of payment of the
premiums due thereunder (the “Insurance Premiums”) within 30 days thereafter or
such earlier date on which the Insurance Premiums are due and payable, shall be
delivered by Borrower to Lender. Borrower shall promptly forward to Lender a
copy of each written notice received by Borrower of any modification, reduction
or cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies.
(e)    Any blanket insurance Policy shall provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Section (a) hereof.
(f)    All Policies provided for or contemplated by Section (a) hereof, shall
name Borrower as a named insured and, in the case of liability policies, except
for the Policy referenced in Section 6.1(a)(vi) and (vii) of this Agreement,
shall name Lender as its successors and/or assigns as the additional insured, as
its interests may appear, and in the case of property policies, including but
not limited to terrorism, boiler and machinery, flood and earthquake insurance,
shall contain a

- 101 -



--------------------------------------------------------------------------------



so-called New York standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender.
(g)    All property Policies shall contain clauses or endorsements to the effect
that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, or foreclosure or similar action, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;
(ii)    the Policy shall not be canceled and, if commercially available,
materially changed (other than to increase the coverage provided thereby)
without at least thirty (30) days’ written notice to Lender , except ten (10)
days’ notice for non-payment of premium;
(iii)    Borrower shall give written notice to Lender if the Policy has not been
renewed thirty (30) days prior to its expiration; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(h)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after ten (10) days’ notice to Borrower if prior to the date upon
which any such coverage will lapse or at any time Lender deems necessary
(regardless of prior notice to Borrower) to avoid the lapse of any such
coverage. All premiums incurred by Lender in connection with such action or in
obtaining such insurance and keeping it in effect shall be paid by Borrower to
Lender upon demand and, until paid, shall be secured by the Mortgage and shall
bear interest at the Default Rate.
Section 6.2    Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of damage in excess of the Threshold Amount to Lender and shall,
or shall cause Operating Company to, promptly commence and diligently prosecute
the completion of the Restoration of the Property pursuant to Section 6.4 hereof
as nearly as possible to the condition the Property was in immediately prior to
such Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4 hereof. Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance. Lender may,
but shall not be obligated to make proof of loss if not made promptly by
Borrower. In addition, Lender may participate in any settlement discussions with
any insurance companies (and shall approve the final settlement, which approval
shall not be unreasonably withheld or delayed) with respect to any Casualty in
which the Net Proceeds or the costs of completing the Restoration are equal to
or greater than the Threshold Amount and Borrower shall, or shall cause
Operating Company to, deliver to Lender all instruments required by Lender to
permit such participation.

- 102 -



--------------------------------------------------------------------------------



Section 6.3    Condemnation. 17.%2.%3.%4. Borrower shall promptly give Lender
notice of the actual or threatened commencement of any proceeding for the
Condemnation of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall, or shall cause Operating Company to, from
time to time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, or shall cause Operating Company to, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall, or shall cause Operating Company to, promptly commence and
diligently prosecute the Restoration of the Property pursuant to Section 6.4
hereof and otherwise comply with the provisions of Section 6.4 hereof. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.
(l)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan or any portion thereof is included in a REMIC Trust
and, immediately following a release of any portion of the Lien of the Mortgage
in connection with a Condemnation of the Property (but taking into account any
proposed Restoration on the remaining portion of the Property) (based solely on
real property and excluding any personal property or going concern value), the
Loan-to-Value Ratio is greater than 125% (such value to be determined, in
Lender’s sole discretion, by any commercially reasonable method permitted to a
REMIC Trust), the principal balance of the Loan must prepaid down by an amount
not less than the least of the following amounts: (i) the Condemnation Proceeds,
(ii) the fair market value of the released property at the time of the release,
or (iii) an amount such that the Loan-to-Value Ratio (as so determined by
Lender) does not increase after the release, unless Lender receives an opinion
of counsel that if such amount is not paid, the Securitization will not fail to
maintain its status as a REMIC Trust as a result of the related release of such
portion of the Lien of the Mortgage. Any such prepayment shall be deemed a
voluntary prepayment and shall be subject to Section 2.4.1 hereof (other than
the requirements to prepay the Debt in full and provide thirty (30) days’ notice
to Lender).
Section 6.4    Restoration. The following provisions shall apply in connection
with the Restoration of the Property:
(e)    If the Net Proceeds shall be less than the Threshold Amount and the costs
of completing the Restoration shall be less than the Threshold Amount, the Net
Proceeds will be

- 103 -



--------------------------------------------------------------------------------



disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section (b)(i) hereof are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.
(f)    If the Net Proceeds are equal to or greater than the Threshold Amount or
the costs of completing the Restoration is equal to or greater than the
Threshold Amount, Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 6.4. The term “Net
Proceeds” for purposes of this Section 6.4 shall mean: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 6.1(a)(i), (iv), (ix)
and (x) as a result of such damage or destruction, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of the Award, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.
(i)    The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;
(C)    Borrower shall cause the applicable Operating Lease to remain in full
force and effect following any Casualty or Condemnation;
(D)    Borrower shall, or shall cause Operating Company to, commence the
Restoration as soon as reasonably practicable (but in no event later than sixty
(60) days after such Casualty or Condemnation, whichever the case may be,
occurs) and shall, or shall cause Operating Company to, diligently pursue the
same to satisfactory completion and in accordance with the terms of the
applicable Franchise Agreement;
(E)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note and Mezzanine Debt
Service, which will be incurred with respect to the Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 6.1(ii) hereof, if applicable, or (3) by other funds of Borrower;

- 104 -



--------------------------------------------------------------------------------



(F)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date
(which, for the avoidance of doubt, shall include any Extension Option exercised
in accordance with the terms of Section 2.3.3(b) prior to the date of the
Casualty or Condemnation, whichever the case may be), (2) the earliest date
required for such completion under the terms of any Leases or the Submerged Land
Lease, (3) such time as may be required under all applicable Legal Requirements
in order to repair and restore the Property to the condition it was in
immediately prior to such Casualty or to as nearly as possible the condition it
was in immediately prior to such Condemnation, as applicable, or (4) the
expiration of the insurance coverage referred to in Section 6.1(ii) hereof;
(G)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
(H)    the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the Improvements;
(J)    the Debt Yield for the Property, after giving effect to the Restoration,
shall be equal to or exceed eight and nine-tenths percent (8.9%);
(K)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s approval; and
(L)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.
(ii)    The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section (b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.

- 105 -



--------------------------------------------------------------------------------



(iii)    All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender in its reasonable discretion and by an independent consulting engineer
selected by Lender (the “Casualty Consultant”). Lender shall have the use of the
plans and specifications and all permits, licenses and approvals required or
obtained in connection with the Restoration. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to prior review
and reasonable approval by Lender and the Casualty Consultant. All costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section (b), be less than the amount actually held back by Borrower, or
Operating Company, as applicable, from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section (b) and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all appropriate governmental and quasi-governmental
authorities, and Lender receives evidence satisfactory to Lender that the costs
of the Restoration have been paid in full or will be paid in full out of the
Casualty Retainage; provided, however, that Lender will release the portion of
the Casualty Retainage being held with respect to any contractor, subcontractor
or materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives, to the extent available in the applicable jurisdiction, an endorsement
to the Title Insurance Policy insuring the continued priority of the lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

- 106 -



--------------------------------------------------------------------------------



(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section (b) shall constitute
additional security for the Debt and Other Obligations under the Loan Documents.
(vii)    The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section (b), and the receipt by Lender of
evidence satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be deposited in the Cash Management
Account to be disbursed in accordance with this Agreement, provided no Event of
Default shall have occurred and shall be continuing under the Note, this
Agreement or any of the other Loan Documents and no Mezzanine Loan Default shall
have occurred and be continuing.
(g)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section (b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 2.4.2 hereof, whether or not then
due and payable in such order, priority and proportions as Lender in its sole
discretion shall deem proper, or, at the discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.
(h)    In the event of foreclosure of the Mortgage, or other transfer of title
of the Property in extinguishment in whole or in part of the Debt all right,
title and interest of Borrower in and to the Policies that are not blanket
Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.
(i)    Following any Casualty or Condemnation, Lender shall notify Borrower
whether or not Net Proceeds are required to be made available to Borrower for a
Restoration pursuant to this Section 6.4 (or, if the same are not required to be
made available to Borrower for Restoration pursuant to this Section 6.4, whether
Lender will nevertheless make the same available, which election Lender may make
in its sole discretion). Notwithstanding anything to the contrary herein, in the
event Net Proceeds are applied to the Debt and such Net Proceeds are not
sufficient to repay the Debt in its entirety, provided that no Event of Default
has occurred and is continuing, Borrower shall have the right, to be exercised
by Borrower, if at all, by written notice within fifteen (15) days after the
date on which Borrower has knowledge of Lender’s application of the Net Proceeds
to the Debt (or intent to do so), to prepay the Debt in full and obtain the
release of the Property from the lien of the Mortgage and related Loan
Documents, provided, that, (i) Borrower shall have satisfied

- 107 -



--------------------------------------------------------------------------------



the requirements of Section 2.4.1 hereof (except with respect to any requirement
to pay a Spread Maintenance Payment), and (ii) Borrower shall make such
prepayment of the Debt in full on or before the date that is sixty (60) days
after the date Borrower has knowledge of Lender’s application of the Net
Proceeds to the Debt (or intent to do so).
ARTICLE VII    – RESERVE FUNDS
Section 7.1    Required Repairs.
7.1.4    Deposits. Borrower shall (or shall cause Operating Company to) perform
the repairs at the Property, as more particularly set forth on Schedule II
hereto (such repairs hereinafter referred to as “Required Repairs”). Borrower
shall (or shall cause Operating Company to) complete the Required Repairs on or
before the date that is set forth on Schedule II. It shall be an Event of
Default under this Agreement if Borrower (or Operating Company) does not
complete the Required Repairs at the Property by such date. Upon the occurrence
of such an Event of Default, Lender, at its option, may withdraw all Required
Repair Funds from the Required Repair Account and Lender may apply such funds
either to completion of the Required Repairs at one or more of the Property or
toward payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply Required
Repair Funds shall be in addition to all other rights and remedies provided to
Lender under this Agreement and the other Loan Documents. On the Closing Date,
Borrower shall deposit with Lender 125% of the amount for set forth on such
Schedule II hereto to perform (or have Operating Company perform) the Required
Repairs. Amounts so deposited with Lender shall be held by Lender in accordance
with Section 7.5 hereof. Amounts so deposited shall hereinafter be referred to
as Borrower’s “Required Repair Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Required Repair Account”.
All interest on the Required Repair Fund shall be added to or become a part
thereof and shall be the sole property of Borrower.
7.1.5    Release of Required Repair Funds. Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions: (a) Borrower shall
submit a written request for payment to Lender at least five (5) Business Days
prior to the date on which Borrower requests such payment be made and specifies
the Required Repairs to be paid, (b) on the date such request is received by
Lender and on the date such payment is to be made, no Default or Event of
Default shall exist and remain uncured, (c) Lender shall have received an
Officers’ Certificate (i) stating that all Required Repairs at the Property to
be funded by the requested disbursement have been completed in good and
workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, such certificate to be accompanied by a copy
of any license, permit or other approval by any Governmental Authority required
to commence and/or complete the Required Repairs, (ii) identifying each Person
that supplied materials or labor in connection with the Required Repairs
performed at the Property to be funded by the requested disbursement, and
(iii) stating that each such Person has been paid in full or will be paid in
full upon such disbursement, such Officers’ Certificate to be accompanied by
lien waivers or other evidence of payment satisfactory to Lender, (d) at
Lender’s option if the cost of Required Repairs to be made

- 108 -



--------------------------------------------------------------------------------



to the Property exceeds $100,000.00 in the aggregate, prior to the final
disbursement, a title search for the Property indicating that the Property is
free from all liens, claims and other encumbrances not previously approved by
Lender, and (e) Lender shall have received such other evidence as Lender shall
reasonably request that the Required Repairs to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to Borrower. Lender shall not be required to make disbursements
from the Required Repair Account (i) more than once a month and (ii) unless such
requested disbursement is in an amount greater than $10,000.00 (or a lesser
amount if the total amount in the Required Repair Account is less than
$10,000.00), in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.
Section 7.2    Tax and Insurance Escrow Fund. To the extent not reserved for in
a Manager-Held Reserve maintained by a Non-Affiliated Manager (provided, that,
to the extent so reserved, Borrower delivers to Lender the invoices and other
evidence of payment required under Section 5.1.2 hereof), Borrower shall pay to
Lender (a) on the Closing Date an initial deposit and (b) on each Payment Date
thereafter (i) one-twelfth (1/12) of the Taxes and Other Charges that Lender
estimates will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes and Other Charges
at least thirty (30) days prior to their respective due dates, and
(ii) one-twelfth (1/12) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Escrow Fund”). Lender will apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Mortgage. In making any payment
relating to the Tax and Insurance Escrow Fund, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Taxes) or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax and Insurance Escrow Fund shall exceed
the amounts due for Taxes, Other Charges and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Escrow Fund. If at any time Lender reasonably determines that the Tax
and Insurance Escrow Fund is not or will not be sufficient to pay Taxes, Other
Charges and Insurance Premiums by the dates set forth in (a) and (b) above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency at least thirty (30) days prior to the due date of the
Taxes and Other Charges and/or thirty (30) days prior to expiration of the
Policies, as the case may be. All interest on the Tax and Insurance Escrow Fund
shall be added to or become a part thereof and shall be the sole property of
Borrower. Any amount remaining in the Tax and Insurance Escrow Fund after the
Debt has been paid in full shall be returned (A) if any portion of the Senior
Mezzanine Loan Debt (other than any contingent liabilities under the Senior
Mezzanine Loan Documents) is then outstanding, to Senior Mezzanine Lender,
(B) if no portion of the Senior

- 109 -



--------------------------------------------------------------------------------



Mezzanine Loan Debt (other than any contingent liabilities under the Senior
Mezzanine Loan Documents) is then outstanding, but any portion of the Junior
Mezzanine Loan Debt (other than any contingent liabilities under the Junior
Mezzanine Loan Documents) is then outstanding, to Junior Mezzanine Lender, or
(C) if no portion of the Mezzanine Loan Debt (other than any contingent
liabilities under the Mezzanine Loan Documents) is then outstanding, to
Borrower. Notwithstanding the foregoing, if and so long as the Property is
insured through blanket or umbrella policies of insurance, or insurance policies
for the Property maintained by Manager (provided that Manager is a
Non-Affiliated Manager), no deposit into the Tax and Insurance Escrow Fund for
the Property for Insurance Premiums shall be required, provided Borrower or
Manager (provided that Manager is a Non-Affiliated Manager) provides
satisfactory evidence to Lender of the renewal of the Policies prior to
expiration pursuant to and in accordance with Article VI hereof.
Section 7.3    Replacements and Replacement Reserve Fund.
7.3.2    Replacement Reserve Fund. Borrower shall pay to Lender (i) on the
Closing Date an initial deposit and (ii) on each Payment Date thereafter the
Replacement Reserve Monthly Deposit which amounts are reasonably estimated by
Lender in its sole discretion to fund FF&E, replacements and repairs required to
be made to the Property during the calendar year (including, without limitation,
pursuant to any applicable PIP to be wholly or partially funded from such
reserve and not required to be funded out of any Manager-Held Reserve, other
than any PIP in respect of any Franchise Agreement as to which Borrower shall
have elected to deliver to Lender a Completion Guaranty pursuant to and in
accordance with the terms and conditions of Section 5.1.24(c) hereof, unless and
until the terms and conditions of Section 5.1.24(c) require Borrower to deliver
to Lender the amount required to be reserved under such PIP) (collectively, the
“Replacements”), with a dollar-for-dollar credit for the amount of any
Manager-Held Reserve Deposits required to be made (and actually made) by
Borrower for the applicable calendar year (other than Manager-Held Reserves
maintained by Manager in the event Manager is an Affiliated Manager). Amounts so
deposited shall hereinafter be referred to as Borrower’s “Replacement Reserve
Fund” and the account in which such amounts are held shall hereinafter be
referred to as Borrower’s “Replacement Reserve Account”. Lender may reassess its
estimate of the amount necessary for the Replacement Reserve Fund from time to
time, and may increase the monthly amounts required to be deposited into the
Replacement Reserve Fund upon thirty (30) days’ notice to Borrower if Lender
determines in its reasonable discretion that an increase is necessary to
maintain the proper maintenance and operation of the Property. All interest on
the Replacement Reserve Fund shall be added to or become a part thereof and
shall be the sole property of Borrower. Any amount remaining in the Replacement
Reserve Fund after the Debt has been paid in full shall be returned (A) if any
portion of the Senior Mezzanine Loan Debt (other than any contingent liabilities
under the Senior Mezzanine Loan Documents) is then outstanding, to Senior
Mezzanine Lender, (B) if no portion of the Senior Mezzanine Loan Debt (other
than any contingent liabilities under the Senior Mezzanine Loan Documents) is
then outstanding, but any portion of the Junior Mezzanine Loan Debt (other than
any contingent liabilities under the Junior Mezzanine Loan Documents) is then
outstanding, to Junior Mezzanine Lender or (C)  if no portion of the Mezzanine
Loan Debt (other than any contingent liabilities under the Mezzanine Loan
Documents) is then outstanding, to Borrower.

- 110 -



--------------------------------------------------------------------------------



7.3.3    Intentionally Omitted.
7.3.4    Disbursements from Replacement Reserve Account. 18.%2.%3.%4. Lender
shall make disbursements from the Replacement Reserve Account to pay Borrower
only for the costs of the Replacements. Lender shall not be obligated to make
disbursements from the Replacement Reserve Account to reimburse Borrower for the
costs of routine maintenance to the Property, replacements of inventory or for
costs which are to be reimbursed from the Required Repair Fund.
(a)    Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.3, disburse to Borrower amounts from
the Replacement Reserve Account, necessary to pay for the actual approved costs
of Replacements, or to reimburse Borrower therefor, upon completion of such
Replacements, (or, upon partial completion in the case of Replacements, made
pursuant to Section (d) hereof) as determined by Lender. In no event shall
Lender be obligated to disburse funds from the Replacement Reserve Account, if a
Default or an Event of Default exists.
(b)    Each request for disbursement from the Replacement Reserve Account shall
be in a form specified or approved by Lender and shall specify (i) the specific
Replacements, for which the disbursement is requested, (ii) the amount of
disbursement requested, and (iii) for each request for disbursement in an amount
equal to or exceeding $25,000.00, (A) the quantity and price of each item
purchased, if the Replacement, includes the purchase or replacement of specific
items, (B) the price of all materials (grouped by type or category) used in any
Replacement, other than the purchase or replacement of specific items, and
(C) the cost of all contracted labor or other services applicable to each
Replacement, for which such request for disbursement is made. With each request
Borrower shall certify that all Replacements have been made in accordance with
all applicable Legal Requirements of any Governmental Authority having
jurisdiction over the Property to which Replacements are being provided. Each
request for disbursement shall include copies of invoices for all items or
materials purchased and all contracted labor or services provided and, unless
Lender has agreed to issue joint checks as described below in connection with a
particular Replacement each request shall include evidence satisfactory to
Lender of payment of all such amounts. Except as provided in Section (d) hereof,
each request for disbursement from the Replacement Reserve Account shall be made
only after completion of the applicable portion of the Replacement for which
disbursement is requested. Borrower shall provide Lender evidence of completion
of the subject Replacement satisfactory to Lender in its reasonable judgment.
(c)    Borrower shall (or shall cause Operating Company to) pay all invoices in
connection with the Replacements, with respect to which a disbursement is
requested prior to submitting such request for disbursement from the Replacement
Reserve Account, or, at the request of Borrower, Lender will issue joint checks,
payable to Borrower (or Operating Company, as applicable) and the contractor,
supplier, materialman, mechanic, subcontractor or other party to whom payment is
due in connection with a Replacement. In the case of payments made by joint
check, Lender may require a waiver of lien from each Person receiving payment
prior to Lender’s disbursement from the Replacement Reserve Account. In
addition, as a condition to any disbursement, Lender may require Borrower to
obtain (or cause Operating Company to obtain, as

- 111 -



--------------------------------------------------------------------------------



applicable) lien waivers from each contractor, supplier, materialman, mechanic
or subcontractor who receives payment in an amount equal to or greater than
$25,000.00 for completion of its work or delivery of its materials. Any lien
waiver delivered hereunder shall conform to the requirements of applicable law
and shall cover all work performed and materials supplied (including equipment
and fixtures) by that contractor, supplier, subcontractor, mechanic or
materialman through the date covered by the current reimbursement request (or,
in the event that payment to such contractor, supplier, subcontractor, mechanic
or materialmen is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous release of funds request).
(d)    If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account, are, in Lender’s
judgment, sufficient to complete such Replacement and other Replacementswhen
required, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.
(e)    Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $10,000.00.
7.3.5    Performance of Replacements. 19.%2.%3.%4. Borrower shall (or shall
cause Operating Company to) make Replacements when required in order to keep the
Property in condition and repair consistent with other comparable properties in
the same market segment in the metropolitan area in which the Property is
located, and to keep the Property or any portion thereof from deteriorating and
otherwise in compliance with the requirements of the Franchise Agreement.
Borrower shall (or shall cause Operating Company to) complete all Replacements
in a good and workmanlike manner as soon as practicable following the
commencement of making each such Replacement.
(a)    Lender reserves the right, at its option, to approve in its reasonable
discretion all contracts or work orders with materialmen, mechanics, suppliers,
subcontractors, contractors or other parties providing labor or materials having
an aggregate value in excess of $750,000.00 in connection with the Replacements.
Upon Lender’s request, Borrower shall (or shall cause Operating Company to)
assign any contract or subcontract to Lender.
(b)    In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, Lender
shall have the option to withhold disbursement for such unsatisfactory
Replacement and to proceed under existing contracts or to

- 112 -



--------------------------------------------------------------------------------



contract with third parties to complete such Replacement and to apply the
Replacement Reserve Fund toward the labor and materials necessary to complete
such Replacement without providing any prior notice to Borrower and to exercise
any and all other remedies available to Lender upon an Event of Default
hereunder.
(c)    In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section (b) above, Borrower grants (and shall cause Operating
Company to grant) Lender the right to enter onto the Property and perform any
and all work and labor necessary to complete or make such Replacements and/or
employ watchmen to protect the Property from damage. All sums so expended by
Lender, to the extent not from the Replacement Reserve Fund shall be deemed to
have been advanced under the Loan to Borrower and secured by the Mortgage. For
this purpose Borrower constitutes and appoints (and shall cause Operating
Company so to constitute and appoint) Lender its true and lawful attorney in
fact with full power of substitution to complete or undertake such Replacements
in the name of Borrower or Operating Company, as applicable, during the
continuance of an Event of Default. Such power of attorney shall be deemed to be
a power coupled with an interest and cannot be revoked. Borrower empowers (and
shall cause Operating Company to cause, as applicable) said attorney in fact
during the continuance of an Event of Default as follows: (i) to use any funds
in the Replacement Reserve Account for the purpose of making or completing such
Replacements; (ii) to make such additions, changes and corrections to such
Replacements as shall be necessary or desirable to complete such Replacements;
(iii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be necessary or desirable for the completion of such
Replacements or for clearance of title; (v) to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the Property or the rehabilitation and repair of the Property;
and (vii) to do any and every act which Borrower might do in its own behalf to
fulfill the terms of this Agreement.
(d)    Nothing in this Section 7.3.4 shall: (i) make Lender responsible for
making or completing any Replacements; (ii) require Lender to expend funds in
addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.
(e)    Borrower shall, and shall cause Operating Company to, permit Lender and
Lender’s agents and representatives (including, without limitation, Lender’s
engineer, architect, or inspector) or third parties making Replacements pursuant
to this Section 7.3.4 to enter onto the Property during normal business hours
(subject to the rights of Tenants under their Leases) to inspect the progress of
any Replacements, and all materials being used in connection therewith, to
examine all plans and shop drawings relating to such Replacements which are or
may be kept at the Property, and to complete any Replacements made pursuant to
this Section 7.3.4. Borrower shall, and shall cause Operating Company to, cause
all contractors and subcontractors to reasonably cooperate with Lender or
Lender’s representatives or such other persons described above in connection
with

- 113 -



--------------------------------------------------------------------------------



inspections described in this Section (e) or the completion of Replacements
pursuant to this Section 7.3.4.
(f)    Lender may require an inspection of the Property at Borrower’s expense
prior to making a monthly disbursement from the Replacement Reserve Account, in
excess of $100,000.00 in order to verify completion of the Replacements for
which reimbursement is sought. Lender may require that such inspection be
conducted by an appropriate independent qualified professional selected by
Lender and/or may require a copy of a certificate of completion by an
independent qualified professional acceptable to Lender prior to the
disbursement of any amounts from the Replacement Reserve Account in excess of
$100,000.00. Borrower shall pay the expense of the inspection as required
hereunder, whether such inspection is conducted by Lender or by an independent
qualified professional.
(g)    The Replacements and all materials, equipment, fixtures, or any other
item comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for Permitted Encumbrances).
(h)    Prior to the final disbursement with respect to the applicable
Replacements from the Replacement Reserve Account, in excess of $100,000.00,
Lender may require Borrower, prior to the find disbursement with respect to the
applicable Replacements, to provide Lender with a search of title to the
Property effective to the date of the disbursement, which search shows that no
mechanic’s or materialmen’s liens or other liens of any nature have been placed
against the Property since the date of recordation of the Mortgage and that
title to the Property is free and clear of all Liens (other than the lien of the
Mortgage and any other Liens previously approved in writing by Lender, if any).
(i)    All Replacements shall comply with all applicable Legal Requirements of
all Governmental Authorities having jurisdiction over the Property and
applicable insurance requirements including, without limitation, applicable
building codes, special use permits, environmental regulations, and requirements
of insurance underwriters.
(j)    In addition to any insurance required under the Loan Documents and/or the
Submerged Land Lease, Borrower shall provide or cause to be provided workmen’s
compensation insurance, builder’s risk, and public liability insurance and other
insurance to the extent required under applicable law in connection with a
particular Replacement. All such policies shall be in form and amount reasonably
satisfactory to Lender. All such policies which can be endorsed with standard
mortgagee clauses making loss payable to Lender or its assigns shall be so
endorsed. Certified copies of such policies shall be delivered to Lender.
7.3.6    Failure to Make Replacements. 20.%2.%3.%4. It shall be an Event of
Default under this Agreement if Borrower fails to comply with any provision of
this Section 7.3 (other than as a result of any act or omission of Lender in
violation of this Section 7.3) and such failure is not cured within thirty (30)
days after notice from Lender; provided, however, that if such Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30)

- 114 -



--------------------------------------------------------------------------------



day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such Default but in no event
to exceed ninety (90) additional days. Upon the occurrence of such an Event of
Default, Lender may use the Replacement Reserve Fund (or any respective portion
thereof) for any purpose, including but not limited to completion of the
Replacements as provided in Section 7.3.4, or for any other repair or
replacement to the Property or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender’s
right to withdraw and apply the Replacement Reserve Funds shall be in addition
to all other rights and remedies provided to Lender under this Agreement and the
other Loan Documents.
(a)    Nothing in this Agreement shall obligate Lender to apply all or any
portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.
7.3.7    Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.
Section 7.4    Intentionally Omitted.
Section 7.5    Excess Cash Flow Reserve Fund.
7.5.1    Deposits to Excess Cash Flow Reserve Fund. During a Cash Sweep Period,
Borrower shall deposit with Lender all Excess Cash Flow in the Cash Management
Account, which shall be held by Lender as additional security for the Loan and
amounts so held shall be hereinafter referred to as the “Excess Cash Flow
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”. All interest on the
Excess Cash Flow Reserve Fund shall be added to or become a part thereof and
shall be the sole property of Borrower.
7.5.2    Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a
Cash Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be deposited
into the Cash Management Account to be disbursed in accordance with the Cash
Management Agreement. Any Excess Cash Flow Reserve Funds remaining after the
Debt has been paid in full shall be paid (i) if any portion of the Senior
Mezzanine Loan Debt (other than any contingent liabilities under the Senior
Mezzanine Loan Documents) is then outstanding, to Senior Mezzanine Lender,
(ii) if no portion of the Senior Mezzanine Loan Debt (other than any contingent
liabilities under the Senior Mezzanine Loan Documents) is then outstanding, but
any portion of the Junior Mezzanine Loan Debt (other than any contingent
liabilities under the Junior Mezzanine Loan Documents) is then outstanding, to
Junior Mezzanine Lender, or (iii) if no portion of the Mezzanine Loan Debt
(other than any contingent liabilities under the Mezzanine Loan Documents) is
then outstanding, to Borrower.

- 115 -



--------------------------------------------------------------------------------



Section 7.6    Reserve Funds, Generally. 21.%2.%3.%4. Borrower grants to Lender
a first-priority perfected security interest in each of the Reserve Funds and
any and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
(f)    During the continuance of an Event of Default or a Cash Sweep Period that
has been caused by the occurrence of any Bankruptcy Action of Manager described
in Section 2.6.2(c) hereof, Lender may, in addition to any and all other rights
and remedies available to Lender, apply any sums then present in any or all of
the Reserve Funds to the payment of the Debt in any order in its sole discretion
in accordance with the Cash Management Agreement.
(g)    The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, all interest on a Reserve
Fund shall not be added to or become a part thereof and shall be the sole
property of and shall be paid to Lender. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.
(h)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
(i)    Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.
(j)    Intentionally omitted.
(k)    Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be returned (i) if any portion of the Senior Mezzanine Loan Debt
(other than any contingent liabilities under the Senior Mezzanine Loan
Documents) is then outstanding, to Senior Mezzanine Lender, (ii) if no portion
of the Senior Mezzanine Loan Debt (other than any contingent liabilities under
the Senior Mezzanine Loan Documents) is then outstanding, but any portion of the
Junior Mezzanine Loan Debt (other than any contingent liabilities under the
Junior Mezzanine Loan Documents) is then outstanding, to Junior Mezzanine
Lender, or (iii) if no portion of the Mezzanine

- 116 -



--------------------------------------------------------------------------------



Loan Debt (other than any contingent liabilities under the Mezzanine Loan
Documents) is then outstanding, to Borrower.
ARTICLE VIII    – DEFAULTS
Section 8.1    Event of Default. 22.%2.%3.%4. Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
(i)    subject to Section 2.6.3 hereof, if any portion of the Debt is not paid
when due;
(ii)    subject to Section 5.1.2 hereof, if any of the Taxes or Other Charges
are not paid prior to the date on which any fees, interest or other penalties or
charges shall become due in respect of such unpaid amounts;
(iii)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;
(iv)    if Borrower or Operating Company Transfers or otherwise encumbers any
portion of the Property without Lender’s prior written consent in violation of
the provisions of this Agreement or Article 6 of the Mortgage (subject in all
events to provisions of this Agreement and the other Loan Documents regarding
permitted contests of Liens);
(v)    if any representation or warranty made by Borrower or Operating Company
herein or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document now or hereafter furnished
to Lender in connection with the Loan shall have been false or misleading in any
material respect as of the date the representation or warranty was made;
provided, however, that if such representation or warranty which was false or
misleading in any material respect is, by its nature, curable and is not
reasonably likely to have a material adverse effect on Borrower, Operating
Company, the Property, Lender (including, without limitation, Lender’s security
interest in the Property and the other collateral for the Loan) or the Loan and
such representation or warranty was not, to the knowledge of Borrower or any of
its Affiliates (including, without limitation, any Affiliated Manager), false or
misleading in any material respect when made, then the same shall not constitute
an Event of Default unless Borrower has not cured the same within five (5)
Business Days after receipt by Borrower of notice from Lender of such breach;
(vi)    if Borrower, Operating Company or Principal shall make an assignment for
the benefit of creditors;
(vii)    if a receiver, liquidator or trustee shall be appointed for Borrower,
Operating Company or Principal or if Borrower, Operating Company or Principal
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Operating Company or Principal, or if any proceeding for the
dissolution or liquidation of Borrower, Operating Company or

- 117 -



--------------------------------------------------------------------------------



Principal shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Operating Company or Principal upon the same not being discharged,
stayed or dismissed within ninety (90) days;
(viii)    if Borrower or Operating Company, as applicable, attempts to assign
its rights (if any) under this Agreement or any of the other Loan Documents or
any interest herein or therein in contravention of the Loan Documents;
(ix)    if Guarantor or any guarantor or indemnitor under any guaranty or
indemnity issued in connection with the Loan shall make an assignment for the
benefit of creditors or if a receiver, liquidator or trustee shall be appointed
for Guarantor or any guarantor or indemnitor under any guarantee or indemnity
issued in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;
(x)    if Borrower breaches any covenant contained in (i) Section 4.1.30 hereof,
provided, that, if such breach occurs and, in the event that no Bankruptcy
Action shall have been filed with respect to the Person in respect of which such
breach occurred prior to the time that Lender becomes aware of the breach,
continues beyond a cure period ending on the earlier of (A) five (5) Business
Days after Borrower’s receipt of notice thereof from Lender and (B) the filing
of any such Bankruptcy Action, and (other than after the filing of any such
Bankruptcy Action) Borrower fails to deliver to Lender, within five (5) Business
Days after a request therefor from Lender, an Additional Insolvency Opinion to
the effect that such breach shall not impair, negate or adversely change the
opinions rendered in the Insolvency Opinion, or (ii) any negative covenant
contained in Section 5.2 hereof (subject in all events to provisions of this
Agreement and the other Loan Documents regarding permitted contests of Liens);
(xi)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
(xii)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

- 118 -



--------------------------------------------------------------------------------



(xiii)    if (A) a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default causes Manager to terminate or cancel
such Management Agreement (or such Replacement Management Agreement) and a
Replacement Management Agreement is not entered into promptly thereafter but in
no event later than sixty (60) days after such termination, or (B) any
Bankruptcy Action of Manager occurs and such occurrence is reasonably likely (as
determined by Lender in its sole discretion) to have a Material Adverse Effect;
provided, further, however, it shall be at Lender’s option to determine whether
an occurrence described in this subclause (B) shall be an Event of Default;
(provided, further, however, that, no Event of Default shall be deemed to have
occurred solely as a result of a Bankruptcy Action with respect to Manager if
(i) such Bankruptcy Action is involuntary and neither Borrower, any Affiliated
Manager nor any affiliate of Borrower or any Affiliated Manager has colluded
with or assisted in such involuntary filing, and (ii) within sixty (60) days of
the date such Bankruptcy Action occurs (A) such Bankruptcy Action is discharged
or dismissed, or (B) Borrower replaces such Manager with a Qualified Manager
pursuant to a Replacement Management Agreement);
(xiv)    if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;
(xv)    Borrower shall fail to obtain and/or maintain the Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement, as applicable, as required
pursuant to Section 2.2.7 hereof;
(xvi)    if Borrower or Operating Company, as applicable, shall continue to be
in Default under any of the other terms, covenants or conditions of this
Agreement or the other Loan Documents not specified in subsections (i) to (xv)
above, for ten (10) days after notice to Borrower from Lender, in the case of
any Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from Lender in the case of any other Default; provided,
however, that if such non-monetary Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Borrower or Operating Company, as applicable, shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower or Operating
Company, as applicable, in the exercise of due diligence to cure such Default,
such additional period not to exceed ninety (90) days;
(xvii)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
Operating Company or the Property, or if any other such event shall occur or
condition shall exist, if the effect of such default, event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt;

- 119 -



--------------------------------------------------------------------------------



(xviii)    if a material default has occurred and continues beyond any
applicable cure period under the Franchise Agreement (if any) if such default
causes Franchisor to terminate or cancel the Franchise Agreement and (A) a
Replacement Franchise Agreement is not entered into promptly thereafter, or (B)
Borrower fails to promptly operate the Property without a Franchise Agreement in
the same manner as the Property was operated on the Closing Date;
(xix)    if Borrower or Operating Company ceases to do business as a hotel at
the Property or terminates such business for any reason whatsoever (other than
temporary cessation in connection with any continuous and diligent renovation or
restoration of the Property following a Casualty or Condemnation);
(xx)    if the Operating Lease shall be surrendered or if the Operating Lease
shall be terminated or canceled for any reason or under any circumstances
whatsoever, except with the consent of Lender; or if any of the terms, covenants
or conditions of the Operating Lease shall in any manner be modified, changed,
supplemented, altered, restated or amended without the consent of Lender except
as may otherwise expressly permitted in this Agreement; or
(xxi)    if Borrower shall be in default in any of its material obligations
beyond any applicable notice and cure period under the Submerged Land Lease; or
(m)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and Operating Company and in and
to all or any part of the Property, including, without limitation, declaring the
Debt to be immediately due and payable, and Lender may enforce or avail itself
of any or all rights or remedies provided in the Loan Documents against Borrower
and Operating Company and all or any part of the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
Other Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Section 8.2    Remedies. 23.%2.%3.%4. Upon the occurrence of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower and Operating Company under this
Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower and Operating Company, as applicable, or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may

- 120 -



--------------------------------------------------------------------------------



determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
(a)    With respect to Borrower, Operating Company and the Property, nothing
contained herein or in any other Loan Document shall be construed as requiring
Lender to resort to the Property for the satisfaction of any of the Debt in any
preference or priority, and Lender may seek satisfaction out of the Property, or
any part thereof, in its absolute discretion in respect of the Debt. In
addition, Lender shall have the right from time to time to partially foreclose
the Mortgage in any manner and for any amounts secured by the Mortgage then due
and payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, Lender may foreclose the Mortgage to recover
such delinquent payments or (ii) in the event Lender elects to accelerate less
than the entire outstanding principal balance of the Loan, Lender may foreclose
the Mortgage to recover so much of the principal balance of the Loan as Lender
may accelerate and such other sums secured by the Mortgage as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Mortgage to secure payment of sums secured by the Mortgage and
not previously recovered.
(b)    Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints (and shall cause Operating Company so to appoint) Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying (and shall cause Operating Company so to ratify)
all that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three (3)
days after notice has been given to Borrower and Operating Company by Lender of
Lender’s intent to exercise its rights under such power. Borrower shall be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

- 121 -



--------------------------------------------------------------------------------



(c)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
Section 8.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower or Operating
Company pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise. Lender’s rights, powers and remedies may be
pursued singularly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
ARTICLE IX    – SPECIAL PROVISIONS
Section 9.1    Securitization.
9.1.8    Sale of Notes and Securitization. 24.%2.%3.%4. Borrower acknowledges
and agrees that Lender may sell all or any portion of the Loan and the Loan
Documents, or issue one or more participations therein, or consummate one or
more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”).
(b)    At the written request of Lender, and to the extent not already required
to be provided by or on behalf of Borrower under this Agreement, Borrower shall
use reasonable efforts, at no cost, expense or liability to Borrower, to provide
information not in the possession of Lender or which may be reasonably required
by Lender or take other actions reasonably required by Lender, in each case in
order to satisfy the market standards to which Lender customarily adheres or
which may be reasonably required by prospective investors and/or the Rating
Agencies in connection with any such Securitization. Lender shall have the right
to provide to prospective investors and the Rating Agencies any information in
its possession, including, without limitation, financial statements relating to
Borrower, Operating Company, Manager, Guarantor, if any, the Property and any
Tenant of the Improvements. Borrower acknowledges that certain information
regarding the Loan and the parties thereto and the Property may be included in a
private placement memorandum, prospectus or other disclosure documents. Borrower
agrees that each of Borrower, Principal, Operating Company, Guarantor and any
Manager that is an Affiliated Manager and their respective officers and
representatives, shall, at Lender’s request, at Lender’s sole cost and expense,
reasonably cooperate with Lender’s efforts to arrange for a Securitization in
accordance with the market standards to which Lender customarily adheres and/or
which may be required by prospective investors and/or the Rating Agencies in
connection with any such Securitization. Borrower, Principal, Operating Company
and Guarantor agree to review, at Lender’s written request in

- 122 -



--------------------------------------------------------------------------------



connection with the Securitization, the Disclosure Documents as such Disclosure
Documents relate to Borrower, Principal, Operating Company, Guarantor, the
Property and the Loan, including without limitation, the sections entitled “Risk
Factors,” “Special Considerations,” “Description of the Mortgages,” “Description
of the Mortgage Loan and Mortgaged Property,” “The Managers,” “The Borrower,”
“The Operating Lease” and “Certain Legal Aspects of the Mortgage Loan” (or
sections similarly titled or covering similar subject matters) and shall confirm
that the factual statements and representations contained in such sections and
such other information in the Disclosure Documents (to the extent such
information relates to, or is based on, or includes any information regarding
the Property, Borrower, Principal, Operating Company, Guarantor, Manager and/or
the Loan) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.
(c)    Borrower agrees to make upon Lender’s written request, at no cost,
liability or expense to Borrower, without limitation, all structural or other
changes to the Loan and any one or more Mezzanine Loans (including delivery of
one or more new component notes to replace the original Note or any Mezzanine
Note or modify the original note or Mezzanine Note to reflect multiple
components of the Loan or any Mezzanine Loan and such new notes or modified note
may have different original principal balances, interest rates and amortization
schedules), modifications to any documents evidencing or securing the Loan or
any one or more Mezzanine Loans, creation of one or more additional mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more additional mezzanine borrowers), delivery of opinions of counsel
acceptable to the Approved Rating Agencies or potential investors and addressing
such matters as the Approved Rating Agencies or potential investors may require;
provided, however, that in creating such new notes or modified notes or
additional mezzanine notes Borrower shall not be required to modify (i) the
initial aggregate weighted average interest rate payable under the Note and the
Mezzanine Notes, (ii) the stated maturity of the Note and the Mezzanine Notes,
(iii) the aggregate amortization of principal of the Note and the Mezzanine
Notes, (iv) any other material economic term of the Loan or the Mezzanine Loans
taken as a whole, (v) the Loan Documents or the Mezzanine Loan Documents so as
to decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents or Mezzanine Borrower is permitted to
perform its obligations under the Mezzanine Loan Documents or (vi) the aggregate
principal balance then outstanding under the Loan and the Mezzanine Loan so as
to increase the same. In connection with the foregoing, Borrower covenants and
agrees to modify in a manner that is not materially adverse to Borrower the Cash
Management Agreement to reflect the newly created components and/or additional
mezzanine loans.
(d)    If requested by Lender, to the extent in the possession or control of
Borrower or any Affiliate thereof or available to any of the same in the
exercise of commercially reasonable efforts, Borrower shall provide Lender,
promptly upon request, with any financial statements, financial, statistical or
operating information or other information as Lender shall determine necessary
or appropriate (including items required (or items that would be required if the
Securitization were offered publicly) pursuant to Regulation AB under the
Securities Act, or the Exchange Act, or any amendment, modification or
replacement thereto) or required by any other legal requirements, in each case,
in connection with any private placement memorandum, prospectus

- 123 -



--------------------------------------------------------------------------------



or other disclosure documents or materials or any filing pursuant to the
Exchange Act in connection with the Securitization or as shall otherwise be
reasonably requested by Lender.
9.1.9    Securitization Costs. Notwithstanding anything in this Agreement to the
contrary, all reasonable third-party costs and expenses incurred by Borrower,
Guarantor and any Manager in connection with Borrower’s complying with requests
made under this Section 9.1 (including, without limitation, the fees and
expenses of the Rating Agencies) shall be paid by Borrower, provided that Lender
shall reimburse Borrower for all reasonable, third-party, out-of-pocket expenses
to the extent the same incurred solely in connection with Borrower’s review of
Covered Disclosure Information exceed Ten Thousand and No/100 Dollars
($10,000.00) in the aggregate.
Section 9.2    Securitization Cooperation. 25.%2.%3.%4. Borrower understands
that certain of the Provided Information may be included in Disclosure Documents
in connection with the Securitization and may also be included in filings with
the Securities and Exchange Commission pursuant to the Securities Act of 1933,
as amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.
(d)    Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.
Section 9.3    Exculpation. 26.%2.%3.%4. Subject to the qualifications below,
Lender shall not enforce the liability and obligation of Borrower, Principal or
Operating Company to perform and observe the obligations contained in the Note,
this Agreement, the Mortgage or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower, Principal
or Operating Company, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower, Principal
or Operating Company only to the extent of Borrower’s, Principal’s or Operating
Company’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the Mortgage
and the other Loan Documents, agrees that it shall not sue for, seek or demand
any deficiency judgment against Borrower, Principal or Operating Company in any
such action or proceeding under or by reason of or under or in connection with
the Note, this Agreement, the Mortgage or the other Loan Documents. The
provisions of this Section shall not, however, (a) constitute a waiver, release
or impairment of any obligation evidenced or secured by any of the Loan
Documents; (b) impair the right of Lender to name Borrower, Principal or
Operating

- 124 -



--------------------------------------------------------------------------------



Company (if applicable) as a party defendant in any action or suit for
foreclosure and sale under any of the Mortgage; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of any
assignment of leases contained in the Mortgage; or (f) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower, Principal or
Operating Company (if applicable) in order to fully realize the security granted
by the Mortgage or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against all of the Property.
(l)    Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including without limitation reasonable
attorneys’ fees and court costs) incurred or suffered by Lender arising out of
or in connection with the following:
(i)    fraud or intentional misrepresentation by Borrower, Operating Company,
Principal or Guarantor in connection with the Loan;
(ii)    the gross negligence or willful misconduct of Borrower, Operating
Company, Principal or Guarantor;
(iii)    material physical waste of the Property by Borrower, Operating Company,
Principal or Guarantor or any Affiliate of any of the foregoing (including
without limitation, Affiliated Manager);
(iv)    the removal or disposal of any portion of the Property by Borrower,
Operating Company, Principal or Guarantor or any Affiliate of any of the
foregoing in violation of the Loan Documents during the continuance of an Event
of Default (including without limitation, Affiliated Manager);
(v)    the misapplication or conversion by Borrower, Operating Company,
Principal or Guarantor of (A) any Insurance Proceeds paid by reason of any loss,
damage or destruction to the Property, (B) any Awards received in connection
with a Condemnation of all or a portion of the Property, (C) any Rents following
an Event of Default, or (D) any Rents paid more than one month in advance;
(vi)    failure to pay charges for labor or materials or other charges or
judgments that can create Liens on any portion of the Property if there is
sufficient cash flow from the Property to pay the same (except to the extent
such failure occurs solely as a result of Lender applying Rents to the Debt, or
holding Rents as additional collateral for the Loan, during the continuance of
an Event of Default or a Cash Sweep Period that has been caused by a Cash Sweep
Event that is the occurrence of any Bankruptcy Action of Manager described in
Section 2.6.2(c) hereof, and such charges or judgments relate to or otherwise
arose in respect of work, matters or other actions that commenced prior to the
occurrence of such Event of Default or Cash Sweep Event);

- 125 -



--------------------------------------------------------------------------------



(vii)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;
(viii)    failure by Borrower, Principal or Operating Company to maintain its
status as a Single Purpose Entity or comply with any representation, warranty or
covenant set forth in Section 4.1.30 or 4.1.40 hereof (other than any covenant
pursuant to clause (xii) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof); or
(ix)    Borrower’s failure to obtain and/or maintain the Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement, as applicable, as required
pursuant to Section 2.2.7 hereof.
(m)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (i) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (ii) the Debt shall be fully recourse to Borrower in the event of any of the
following:
(A)    (1) Borrower, Operating Company or Principal filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (2) the filing of an involuntary petition against Borrower, Operating
Company or Principal under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law in which Borrower, Operating Company, Principal or
Guarantor colludes with, or otherwise assists such Person, or solicits or causes
to be solicited petitioning creditors for any involuntary petition against
Borrower, Operating Company or Principal from any Person; (3)  Borrower,
Operating Company or Principal filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (4)  Borrower, Operating Company or Principal consenting to
or acquiescing in or joining in an application (other than by Lender) for the
appointment of a custodian, receiver, trustee, or examiner for Borrower,
Operating Company or Principal or any portion of the Property; (5) Borrower,
Operating Company or Principal making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due; or
(B)    if (1) Borrower or Operating Company fails to obtain Lender’s prior
written consent as required by this Agreement or in the Mortgage to any
Indebtedness or voluntary Lien encumbering the Property that is superior to the
Lien of the Mortgage; (2) Borrower, Principal or Operating Company fails to
maintain its status as a Single Purpose Entity or comply with any
representation, warranty or covenant set forth in Section 4.1.30 or 4.1.40
hereof (other than any covenant pursuant to

- 126 -



--------------------------------------------------------------------------------



clause (xii) of the definition of “Special Purpose Entity” set forth in Section
1.1 hereof) and such failure (x) is cited as a factor in the substantive
consolidation of the properties or assets of Borrower, Principal or Operating
Company (as the case may be) with those of any other Person in any action or
proceeding under the Bankruptcy Code or (y) results in the dissolution of
Borrower, or (3) Borrower or Operating Company fails to obtain Lender’s prior
written consent to any other Transfer if and as required by this Agreement or
the Mortgage; provided, however, that a Transfer resulting from the exercise of
Lender’s rights under the Loan Documents, including the delivery of a
deed-in-lieu of foreclosure, or the consummation of any enforcement action by
the holder of any Mezzanine Loan, including the delivery of an
assignment-in-lieu of foreclosure, shall not be a violation of Section 5.2.10 or
Section 4.1.30 which gives rise to personal liability for Borrower or Guarantor
under this Section 9.3.
(n)    Notwithstanding anything contained in this Agreement, the Guaranty or the
other Loan Documents to the contrary, Borrower, Principal and Guarantor shall
have no personal liability arise under this Section 9.3 to the extent solely a
result of (i) the exercise of remedies by Lender under the Loan Documents or any
Mezzanine Lender under the related Mezzanine Loan Documents, or any deed or
assignment in lieu thereof, or (ii) any action or omission of (A) Lender, its
agents or a receiver from and after a foreclosure, deed-in-lieu of foreclosure
or appointment of a receiver on all or any portion of the Property (or any
purchaser at foreclosure or any transferee of Lender or such purchaser), or
(B) any Mezzanine Lender, its agents or a receiver from and after a foreclosure,
assignment-in-lieu of foreclosure or appointment of a receiver on all or any
portion of the collateral securing the related Mezzanine Loan (or any purchaser
at such foreclosure or any transferee of any Mezzanine Lender or such purchaser)
or any Person, one hundred percent (100%) of the direct or indirect equity
interests of which are owned by any of the foregoing pursuant to any such
foreclosure, assignment-in-lieu of foreclosure, or purchase at foreclosure.
Notwithstanding anything contained in this Agreement, the Guaranty or the other
Loan Documents to the contrary, for so long as Guarantor is AHLP (or following a
Qualified Prime Transfer, AHPLP and/or AHLP, as the case may be), any personal
liability of Borrower, Principal or Guarantor arising under this Section 9.3
shall be limited to such liability arising or incurred at a time when the Person
whose actions or omissions triggers the liability is owned or Controlled in
whole or in part (directly or indirectly) by Guarantor or an Affiliate of
Guarantor.
Section 9.4    Matters Concerning Manager. If (a) in the event Manager is an
Affiliated Manager only, (i) Lender accelerates the maturity of all or any
portion of the Debt following the occurrence and continuance of an Event of
Default hereunder, or (ii) a Transfer of direct or indirect interests in
Affiliated Manager occurs, and, after giving effect to such Transfer, Archie
Bennett, Jr. or Monty Bennett (individually or collectively) do not directly or
indirectly own at least fifty-one percent (51%) of Affiliated Manager and
Control Affiliated Manager, (b) a Manager shall become subject to a Bankruptcy
Action (other than an involuntary Bankruptcy Action which is discharged or
dismissed within sixty (60) days after the date such Bankruptcy Action was
filed), or (c) an event of default occurs on the part of Manager under the
Management Agreement after the expiration of all applicable notice and cure
periods thereunder, at the request of Lender, Borrower

- 127 -



--------------------------------------------------------------------------------



shall, or shall cause Operating Company to, as applicable, to the extent
permitted by law, terminate the Management Agreement and replace Manager with a
Qualified Manager pursuant to a Replacement Management Agreement, it being
understood and agreed that the management fee for such Qualified Manager shall
not exceed then prevailing market rates.
Section 9.5    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Lender shall be responsible for any set up fees or any other initial
costs relating to or arising under the Servicing Agreement and for payment of
the regular monthly master servicing fee or trustee fee due to Servicer under
the Servicing Agreement and any fees or expenses required to be borne by, and
not reimbursable to, Servicer. Notwithstanding the foregoing, Borrower shall
promptly reimburse Lender on demand for (a) interest payable on advances made by
Servicer with respect to delinquent debt service payments (to the extent charges
are due pursuant to Section 2.3.4 and interest at the Default Rate actually paid
by Borrower in respect of such payments are insufficient to pay the same) or
expenses paid by Servicer or trustee in respect of the protection and
preservation of the Property (including, without limitation, payments of Taxes
and Insurance Premiums) and (b) all costs and expenses, liquidation fees,
workout fees, special servicing fees, operating advisor fees or any other
similar fees payable by Lender to Servicer: (i) as a result of an Event of
Default under the Loan or the Loan becoming specially serviced, an enforcement,
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” of the Loan Documents or of any
insolvency or bankruptcy proceeding; (ii) any liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees that
are due and payable to Servicer under the Servicing Agreement or the trustee,
which fees may be due and payable under the Servicing Agreement on a periodic or
continuing basis; (iii) the costs of all property inspections and/or appraisals
of the Property (or any updates to any existing inspection or appraisal) that
Servicer or the trustee may be required to obtain (other than the cost of
regular annual inspections required to be borne by Servicer under the Servicing
Agreement); or (iv) any special requests made by Borrower or Guarantor during
the term of the Loan including, without limitation, in connection with a
prepayment, assumption or modification of the Loan.
Section 9.6    Matters Concerning Franchisor. If (i) Franchisor shall become
bankrupt or insolvent or (b) a material default on the part of Franchisor occurs
under the Franchise Agreement giving Borrower or Operating Company, as
applicable, the right to terminate the Franchise Agreement, Borrower shall, or
shall cause Operating Company, as applicable, to, at the request of Lender,
terminate the Franchise Agreement and replace the Franchisor with a Qualified
Franchisor pursuant to a Replacement Franchise Agreement, it being understood
and agreed that the franchise fee for such replacement franchisor shall not
exceed then prevailing market rates.

- 128 -



--------------------------------------------------------------------------------



ARTICLE X    – MISCELLANEOUS
Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid, unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.
Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.
Section 10.3    Governing Law. 27.%2.%3.%4. THIS AGREEMENT WAS NEGOTIATED IN THE
STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS

- 129 -



--------------------------------------------------------------------------------



AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
(o)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
Corporation Service Company
80 State Street
Albany, New York 12207-2543
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower or Operating Company, as applicable, therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower or
Operating Company shall entitle Borrower

- 130 -



--------------------------------------------------------------------------------



or Operating Company, as applicable, to any other or future notice or demand in
the same, similar or other circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.
Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):
If to Lender:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Joseph E. Geoghan
Facsimile No.: (212) 834-6029

with a copy to:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Nancy Alto
Facsimile No.: (917) 546-2564

and

Hunton & Williams LLP
200 Park Avenue
New York, New York 10166
Attention: Donald F. Simone, Esq.
Facsimile No.: (212) 656-1203

- 131 -



--------------------------------------------------------------------------------



If to Borrower:
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David Brooks
Facsimile No.: (972) 490-9605

With a copy to:
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Attention: Cynthia Nelson, Esq.
Facsimile No.: (214) 999-3884

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.
Section 10.7    Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND EACH WAIVE ANY
RESPECTIVE RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF
BORROWER AND LENDER IS HEREBY RESPECTIVELY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND LENDER, AS APPLICABLE.
Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations

- 132 -



--------------------------------------------------------------------------------



of Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.
Section 10.11    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.
Section 10.12    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.
Section 10.13    Expenses; Indemnity. Except as otherwise expressly provided in
this Agreement, 28.%2.%3.%4. Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all (i) reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender in connection with (A) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower and
Operating Company (including without limitation any opinions requested by Lender
as to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Property); (B) Borrower’s and Operating Company’s ongoing
performance of and compliance with Borrower’s and Operating Company’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (C) Lender’s ongoing performance and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(D) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and

- 133 -



--------------------------------------------------------------------------------



any other documents or matters requested by Borrower; (E) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
and (F) the filing and recording fees and expenses, title insurance and fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; and (ii) costs
and expenses (including reasonable attorneys’ fees and expenses) incurred by
Lender in connection with (x) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Borrower,
Operating Company, this Agreement, the other Loan Documents, the Property, or
any other security given for the Loan; and (y) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property, Operating Company (including, without
limitation, any fees and expenses incurred by or payable to Servicer or a
trustee in connection with the transfer of the Loan to a special servicer upon
Servicer’s anticipation of a Default or Event of Default, liquidation fees,
workout fees, special servicing fees, operating advisor fees or any other
similar fees and interest payable on advances made by the Servicer with respect
to delinquent debt service payments or expenses of curing Borrower’s defaults
under the Loan Documents) or in connection with any refinancing or restructuring
of the credit arrangements provided under this Agreement in the nature of a
“work out” or of any insolvency or bankruptcy proceedings or any other amounts
required under Section 9.5; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Lockbox Account or Cash Management Account, as applicable.
(a)    Borrower shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not an Indemnified Party shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Indemnified Party in any
manner relating to or arising out of (i) any breach by Borrower of its
obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, or (ii) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to any
Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.
(b)    Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any consent, approval, waiver or confirmation obtained from such
Rating Agency pursuant to the terms and conditions of this Agreement or any
other Loan Document and Lender shall be entitled

- 134 -



--------------------------------------------------------------------------------



to require payment of such fees and expenses as a condition precedent to the
obtaining of any such consent, approval, waiver or confirmation.
Section 10.14    Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
29.%2.%3.%4. Borrower and Lender intend that the relationships created hereunder
and under the other Loan Documents be solely that of borrower and lender.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy in common, or joint tenancy relationship between Borrower or Operating
Company, on the one hand, and Lender, on the other hand, nor to grant Lender any
interest in the Property other than that of mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, JPMorgan Chase Bank, National Association, or any of their
Affiliates shall be subject to the prior written approval of Lender and JPMorgan
Chase Bank, National Association in their sole discretion.
Section 10.18    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
(and shall cause Operating Company to waive) all rights to a marshalling of the
assets of Borrower or Operating Company, as applicable,

- 135 -



--------------------------------------------------------------------------------



Borrower’s and Operating Company’s respective partners and others with interests
in Borrower or Operating Company, as applicable, and of the Property, and agrees
not to assert any right under any laws pertaining to the marshalling of assets,
the sale in inverse order of alienation, homestead exemption, the administration
of estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Property in preference to every other claimant whatsoever.
Section 10.19    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 10.21    Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders other than Eastdil Secured (“Broker”) in connection
with the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt. Borrower acknowledges that Lender may be paying Broker, at its sole cost
and expense, a servicing strip in connection with certain of the sub-servicing
activities to be performed by Broker following the closing of the Loan.

- 136 -



--------------------------------------------------------------------------------



Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.
Section 10.23    Joint and Several Liability. If Borrower consists of more than
one (1) Person the obligations and liabilities of each Person shall be joint and
several.
Section 10.24    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
(a)    the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower and Operating Company at any reasonable times upon
reasonable notice;
(c)    the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
or Operating Company of any other significant property (other than personal
property required for the day to day operation of the Property).
The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



- 137 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
ASHFORD PIER HOUSE LP, a Delaware limited partnership
By:
Ashford Pier House GP LLC, a Delaware limited liability company, its general
partner

By:    /s/ David A. Brooks________
    Name: David A. Brooks
    Title: Vice President



--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Thomas N. Cassino__________
 
Name: Thomas N. Cassino
 
Title: Vice President





LENDER:







--------------------------------------------------------------------------------



SCHEDULE I
(LEASES)
1.    Lease Agreement entered into as of December 18, 2003 by and between Pier
House Joint Venture, a Florida general partnership (“PHJV”), the
predecessor-in-interest to Borrower, and Island Dogs, Inc., a Florida
corporation (“ID Corp.”); as amended by that certain First Amendment to Lease
Agreement entered into as of April 5, 2004 by and between PHJV and ID Corp.; as
further amended by that certain Second Amendment to Lease Agreement entered into
as of March 14, 2005 by and between PHJV and ID Corp.; as assigned by ID Corp.,
as “Assignor”, to Island Dogs, LLC (“ID LLC”), as “Assignee”, pursuant to that
certain Assignment of Lease dated March 2, 2006 among ID Corp. and ID LLC; as
further amended by that certain Third Amendment to Lease Agreement entered into
as of March 9, 2006 by and between PHJV and ID Inc. (should be ID LLC); as
further amended by that certain Fourth Amendment to Lease Agreement entered into
as of March 30, 2006 by and between PHJV and ID Inc. (should be ID LLC); as
assigned by ID LLC and assumed by Operation Kidd LLC, a Pennsylvania limited
liability company (“Operation Kidd”), pursuant to that certain Assignment,
Assumption, Acknowledgment and Consent dated as of June 11, 2010 by and among ID
LLC, as “Assignor”, Operation Kidd, as “Assignee”, Blue Martini, Inc., a Florida
corporation, as “Assignor Guarantor”, Rum Barrel, LLC, a Florida limited
liability company, as “Assignee Guarantor”, and PHJV, as “Landlord”; as
supplemented by that certain Guarantee executed by Rum Barrel, LLC executed as
of June 11, 2010; as further amended by that certain Fifth Amendment to Lease
Agreement entered into as of June 11, 2010 by and between PHJV and Operation
Kidd; as evidenced by that certain Memorandum of Lease recorded in the Official
Records of Monroe County, Florida on June 24, 2010 in Book No. 2471, Pg. 2344;
as further amended by that certain Sixth Amendment to Lease Agreement entered
into as of December 31, 2010 by and between PHJV and Operation Kidd; and as
further amended by that certain Seventh Amendment to Lease Agreement entered
into as of March 5, 2013 by and between PHJV and Operation Kidd.


2.    License (Ticket Booth), dated February 1, 2003, between Pier House Joint
Venture, a Florida general partnership (“PHJV”), the predecessor-in-interest to
Borrower, and Sunset Watersports, Inc.



--------------------------------------------------------------------------------



SCHEDULE II
(REQUIRED REPAIRS)




Item
Completion Date
Amounts Reserved
Asphalt pavement: Seal, apply slurry seal to, and restripe cracks in the
aslphalt pavement located throughout the parking area and drive lanes
September 1, 2014
$0.00










--------------------------------------------------------------------------------



SCHEDULE III
(ORGANIZATIONAL CHART OF BORROWER)





--------------------------------------------------------------------------------



SCHEDULE IV
(FORM OF COMPLETION GUARANTY)
[See attached]





--------------------------------------------------------------------------------



SCHEDULE V
(QUALIFIED FRANCHISORS AND ACCEPTABLE RELATED FLAGS)






Franchisor


Brand
Hyatt
Hyatt Regency
Park Hyatt
Hyatt
Grand Hyatt


Marriott
Marriott
Autograph
Edition
JW Marriott


Hilton
Hilton
Conrad


Starwood
Westin
Le Meridien
Luxury Collection
St. Regis
W






--------------------------------------------------------------------------------







SCHEDULE VI
QUALIFIED PRIME TRANSFER – REQUIRED ASSETS


Hotels
Hilton La Jolla Torrey Pines            La Jolla, CA
The Capital Hilton                 Washington, D.C.
Marriott Plano Legacy Town Center         Plano, TX
Seattle Marriott Waterfront             Seattle, WA
Courtyard San Francisco            Downtown San Francisco, CA
Courtyard Seattle Downtown            Seattle, WA
Courtyard Philadelphia            Downtown Philadelphia, PA
Renaissance Tampa International Plaza    Tampa, FL




Option to Purchase
Crystal Gateway Marriott            Arlington, VA



Right of First Offer
Crowne Plaza Beverly Hills             Beverly Hills, CA
Embassy Suites Crystal City             Arlington, VA
Crowne Plaza Key West             Key West, FL
Hyatt Coral Gables                Coral Gables, FL
One Ocean Jacksonville            Jacksonville, FL
Houston Embassy Suites             Houston, TX
Portland Embassy Suites            Portland, OR
Ritz-Carlton Atlanta                Atlanta, GA
Hilton Boston Back Bay            Boston, MA     
Courtyard Boston Downtown            Boston, MA
The Churchill                     Washington, D.C.
The Melrose                     Washington, D.C.

